Exhibit 10.2

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

made by

THE BABCOCK & WILCOX COMPANY

and certain Subsidiaries of the Borrower

in favor of

BANK OF AMERICA, N.A., as Administrative Agent,

for the ratable benefit of the Secured Parties

Dated as of June 8, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINED TERMS

     1   

1.1.

  

Definitions

     1   

1.2.

  

Other Definitional Provisions

     6   

SECTION 2.

  

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

     7   

2.1.

  

Grant of Security Interest

     7   

2.2.

  

Continuing Liability Under Collateral

     8   

2.3.

  

Foreign Action

     8   

SECTION 3.

  

REPRESENTATIONS AND WARRANTIES

     8   

3.1.

  

Representations in Credit Agreement

     8   

3.2.

  

Title; No Other Liens

     9   

3.3.

  

Perfected First Priority Liens

     9   

3.4.

  

Name; Jurisdiction of Organization, etc.

     9   

3.5.

  

Inventory and Equipment

     10   

3.6.

  

Types of Collateral

     10   

3.7.

  

Investment Property

     10   

3.8.

  

Receivables

     11   

3.9.

  

Intellectual Property

     11   

3.10.

  

Commercial Tort Claims

     13   

3.11.

  

Contracts

     13   

SECTION 4.

  

COVENANTS

     13   

4.1.

  

Covenants in Credit Agreement

     13   

4.2.

  

Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property

     14   

4.3.

  

Maintenance of Insurance

     14   

4.4.

  

Payment of Obligations

     15   

4.5.

  

Maintenance of Perfected Security Interest; Further Documentation

     15   

4.6.

  

Changes in Locations, Name, Jurisdiction of Incorporation, etc.

     15   

4.7.

  

Notices

     16   

4.8.

  

Investment Property

     16   

4.9.

  

Receivables

     18   



--------------------------------------------------------------------------------

          Page  

4.10.

  

Intellectual Property

     18   

4.11.

  

Contracts

     20   

4.12.

  

Commercial Tort Claims

     21   

SECTION 5.

  

REMEDIAL PROVISIONS

     21   

5.1.

  

Certain Matters Relating to Receivables

     21   

5.2.

  

Communications with Obligors; Grantors Remain Liable

     22   

5.3.

  

Pledged Securities

     22   

5.4.

  

Proceeds to be Turned Over To Administrative Agent

     23   

5.5.

  

Application of Proceeds

     23   

5.6.

  

Code and Other Remedies

     24   

5.7.

  

Private Sales, etc.

     25   

5.8.

  

Deficiency

     26   

5.9.

  

BWXT Entities

     26   

SECTION 6.

  

THE ADMINISTRATIVE AGENT

     26   

6.1.

  

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     26   

6.2.

  

Duty of Administrative Agent

     28   

6.3.

  

Execution of Financing Statements

     28   

6.4.

  

Authority of Administrative Agent

     29   

6.5.

  

Appointment of Co-Administrative Agents

     29   

SECTION 7.

  

MISCELLANEOUS

     29   

7.1.

  

Amendments in Writing

     29   

7.2.

  

Notices

     29   

7.3.

  

No Waiver by Course of Conduct; Cumulative Remedies

     29   

7.4.

  

Enforcement Expenses; Indemnification

     30   

7.5.

  

Successors and Assigns

     30   

7.6.

  

Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL

     31   

7.7.

  

Counterparts

     31   

7.8.

  

Severability

     31   

7.9.

  

Section Headings

     31   

7.10.

  

Integration

     31   

7.11.

  

Acknowledgments

     31   

7.12.

  

Additional Grantors

     31   

 

ii



--------------------------------------------------------------------------------

          Page  

7.13.

  

Releases; Termination of this Agreement

     32   

7.14.

  

Amendment and Restatement

     33   

 

iii



--------------------------------------------------------------------------------

Schedule 3.3 – Perfected First Priority Liens

Schedule 3.4 – Name; Jurisdiction of Organization, etc.

Schedule 3.5 – Inventory and Equipment

Schedule 3.7 – Investment Property

Schedule 3.9 – Intellectual Property

Schedule 3.10 – Commercial Tort Claims

Exhibit A – Intellectual Property Notices



--------------------------------------------------------------------------------

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of June 8,
2012, made by each of the signatories hereto (together with any other grantor
that may become a party hereto as provided herein, the “Grantors”), in favor of
BANK OF AMERICA, N.A., as administrative agent (in such capacity and together
with its successors in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties in connection with that certain Amended and
Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among THE BABCOCK & WILCOX COMPANY, a Delaware corporation, as the borrower
thereunder, the Lenders, the Administrative Agent, the Swing Line Lender and the
L/C Issuers. This Agreement amends and restates in its entirety that certain
Pledge and Security Agreement, dated as of May 3, 2010 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Initial
Pledge”), made by the Grantors for the benefit of the Secured Parties.

Pursuant to the Credit Agreement, the Lenders have severally agreed to make
Credit Extensions to the Borrower.

This Agreement is required by the terms of the Credit Agreement.

In consideration of the mutual covenants and agreements contained herein and in
the other Loan Documents, the parties hereto covenant and agree as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC: Accounts,
Account Debtor, As-Extracted Collateral, Certificated Security, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Commodity
Intermediary, Consumer Goods, Deposit Account, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Financial Asset, Fixtures, General Intangibles,
Goods (as defined in Article 9 of the New York UCC), Instruments, Inventory,
Letter-of-Credit Rights, Manufactured Homes, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.10(i).

“Agreement” shall mean this Amended and Restated Pledge and Security Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Collateral” shall have the meaning assigned to such term in Section 2.1.



--------------------------------------------------------------------------------

“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Sections 5.1 or 5.4.

“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all Money, notes, certificates of deposit, checks and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of any Grantor in substitution for, or
in addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received in, receivable or
otherwise distributed to the Collateral Account in respect of or in exchange for
any or all of the items constituting Collateral.

“Contracts” shall mean all contracts and agreements between any Grantor and any
other Person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (a) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of any Grantor to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect thereto, (c) all
rights of any Grantor to damages arising thereunder and (d) all rights of any
Grantor to terminate and to perform and compel performance of, such Contracts
and to exercise all remedies thereunder.

“Copyright Licenses” shall mean any agreement, whether written or oral, naming
any Grantor as licensor or licensee (including those listed in Schedule 3.9(a)
(as such schedule may be amended or supplemented from time to time)), granting
any right in, to or under any Copyright, including the grant of rights to
publicly perform, display, copy, prepare derivative works or distribute under
any Copyright. This term shall exclude implied licenses and any rights obtained
or granted under a copyright pursuant to the doctrines of first sale or
estoppel.

“Copyrights” shall mean (a) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including those listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time)), all registrations
and recordings thereof, and all applications in connection therewith and rights
corresponding thereto throughout the world, including all registrations,
recordings and applications in the United States Copyright Office, and all Mask
Works (as defined in 17 USC 901), (b) the right to, and to obtain, all
extensions and renewals thereof, and the right to sue for past, present and
future infringements of any of the foregoing, (c) all proceeds of the foregoing,
including license, royalties, income, payments, claims, damages, and proceeds of
suit and (d) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

“Excluded Assets” shall mean:

(a) any lease, license, contract, property right or agreement to which any
Grantor is a party or any of its rights or interests thereunder if, and only for
so long as, the grant

 

2



--------------------------------------------------------------------------------

of a security interest hereunder shall constitute or result in a breach,
termination or default under any such lease, license, contract, property right
or agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law or principles of equity);
provided, however, that such security interest shall attach immediately to any
portion of such lease, license, contract, property rights or agreement that does
not result in any of the consequences specified above;

(b) all Security Entitlements, Securities Accounts, Deposit Accounts, Financial
Assets, Letter-of-Credit Rights (other than Letter-of-Credit Rights constituting
a Supporting Obligation), Commodity Contracts and Commodity Accounts to which
any Grantor has any right, title or interest;

(c) the Excluded Stock; and

(d) all cars, trucks, trailers and other vehicles covered by a certificate of
title under the laws of any state to which any Grantor has any right, title or
interest.

“Excluded Stock” shall mean:

(e) the Voting Stock of any Foreign Subsidiary in excess of 65% of the
outstanding Voting Stock of such Foreign Subsidiary;

(f) the Stock and Stock Equivalents of any BWXT Entity;

(g) the Stock and Stock Equivalents of any Captive Insurance Subsidiary;

(h) the Stock and Stock Equivalents of any Joint Venture to the extent that the
Constituent Documents of such Joint Venture prohibit such a security interest to
be granted to the Administrative Agent; and

(i) the Stock and Stock Equivalents of (i) any Subsidiary that is not a Loan
Party or (ii) any Joint Venture, to the extent that such Subsidiary or Joint
Venture has incurred Non-Recourse Indebtedness the terms of which either
(A) require security interests in such Stock and Stock Equivalents to be granted
to secure such Non-Recourse Indebtedness or (B) prohibit such a security
interest to be granted to the Administrative Agent.

“Grantors” shall have the meaning assigned to such term in the preamble.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).

“Intellectual Property” shall mean the collective reference to all intellectual
property rights whether arising under United States, multinational or foreign
laws or otherwise, including the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets and the Trade Secret Licenses.

 

3



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” shall mean a Notice of Grant of
Security Interest in substantially the form of Exhibit A or such other form as
may be approved by the Administrative Agent and the applicable Grantor.

“Intercompany Note” shall mean any promissory note evidencing Indebtedness
permitted to be incurred pursuant to Section 7.01(f) of the Credit Agreement
with respect to any outstanding intercompany obligations and advances owed by or
to a Loan Party.

“Investment Property” shall mean the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Excluded Stock), including all Certificated Securities and
Uncertificated Securities and (b) whether or not otherwise constituting
“investment property,” all Pledged Notes and all Pledged Equity Interests.

“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).

“Material Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(b).

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to make, use, import, offer for
sale, or sell any invention covered in whole or in part by a Patent, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended
or supplemented from time to time). This term shall exclude implied licenses and
any rights obtained or granted under a patent pursuant to the doctrines of
exhaustion or estoppel.

“Patents” shall mean (a) all United States patents, patents issued by any other
country, union of countries or any political subdivision of any of the
foregoing, and all reissues and extensions thereof, including any of the
foregoing listed in Schedule 3.9(a) (as such schedule may be amended or
supplemented from time to time), (b) all patent applications pending in the
United States or any other country or union of countries or any political
subdivision of any of the foregoing and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
3.9(a) (as such schedule may be amended or supplemented from time to time),
(c) all rights to, and to obtain, any reissues or extensions of the foregoing
and (d) all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages and proceeds of suit.

“Pledged Equity Interests” means the Pledged Interests, including the Stock and
Stock Equivalents of the Subsidiaries owned by such Grantor as set forth on
Schedule 3.7(a) (as such schedule may be amended or supplemented from time to
time), in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

(j) all Stock and Stock Equivalents representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

4



--------------------------------------------------------------------------------

(k) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Stock and Stock Equivalents of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of a Grantor.

“Pledged LLC/Partnership Interests” means, with respect to any Grantor, the
entire partnership, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 3.7(b) (as such schedule may
be amended or supplemented from time to time) and all Intercompany Notes at any
time issued to or held by any Grantor (other than (a) promissory notes in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and (b) promissory notes constituting Cash
Equivalents that are held by any Grantor).

“Pledged Securities” shall mean the collective reference to the Pledged Notes
and the Pledged Equity Interests.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

5



--------------------------------------------------------------------------------

“Secured Obligations” shall mean (a) with respect to the Borrower, the
Obligations and the Borrower Guaranteed Obligations (as defined in the Guaranty)
and (b) with respect to each Grantor other than the Borrower, such Grantor’s
Guaranteed Obligations (as defined in the Guaranty).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to in Schedule 3.9(a) (as such schedule
may be amended or supplemented from time to time). This term shall exclude
implied licenses and any rights obtained or granted under a trademark pursuant
to the doctrines of first sale or estoppel.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, designs and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended
or supplemented from time to time), (b) the right to, and to obtain, all
renewals thereof, (c) the goodwill of the business symbolized by the foregoing
and (d) the right to sue for past, present and future infringements or dilution
of any of the foregoing or for any injury to goodwill, and all proceeds of the
foregoing, including royalties, income, payments, claims, damages and proceeds
of suit.

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret, including any of the foregoing listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time). This term shall
exclude implied licenses and any rights obtained or granted under a trade secret
pursuant to the doctrine of estoppel.

“Trade Secrets” shall mean (a) all trade secrets and all other confidential or
proprietary information and know how whether or not reduced to a writing or
other tangible form, (b) all documents and things embodying, incorporating or
describing such Trade Secrets, and (c) the right to sue for past, present and
future misappropriations of any Trade Secret and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.

1.2. Other Definitional Provisions. Without limiting the general applicability
of the terms of the other Loan Documents to this Agreement and the parties
hereto, the terms of Sections 1.02 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

6



--------------------------------------------------------------------------------

SECTION 2. GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

2.1. Grant of Security Interest. Each Grantor hereby grants and pledges to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following property, in each case, wherever located and whether now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Secured Obligations:

(a) all Accounts;

(b) all As-Extracted Collateral;

(c) all Chattel Paper;

(d) all Collateral Accounts and all Collateral Account Funds;

(e) all Commercial Tort Claims from time to time specifically described on
Schedule 3.10;

(f) all Contracts;

(g) all Documents;

(h) all Equipment;

(i) all Fixtures;

(j) all General Intangibles;

(k) all Goods;

(l) all Instruments;

(m) all Insurance;

(n) all Intellectual Property;

(o) all Inventory;

(p) all Investment Property;

(q) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon; and

 

7



--------------------------------------------------------------------------------

(r) to the extent not otherwise included, all Proceeds, goodwill, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any Person with respect
to any of the foregoing;

provided that, notwithstanding any other provision set forth in this
Section 2.1, this Agreement shall not, at any time, constitute a grant of a
security interest in any property that is, at such time, an Excluded Asset, and
the term “Collateral” and each of the defined terms incorporated therein shall
exclude the Excluded Assets.

2.2. Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (a) each Grantor shall remain liable for all obligations under and
in respect of the Collateral and nothing contained herein is intended or shall
be a delegation of duties to the Administrative Agent or any other Secured
Party, (b) each Grantor shall remain liable under and each of the agreements
included in the Collateral, including any Receivables, any Contracts and any
agreements relating to Pledged LLC/Partnership Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Administrative Agent nor any other Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to any Receivables, any Contracts or any agreements relating
to Pledged LLC/Partnership Interests and (c) the exercise by the Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including any agreements relating to any Receivables, any Contracts
and any agreements relating to Pledged LLC/Partnership Interests.

2.3. Foreign Action. Notwithstanding anything to the contrary herein, to the
extent any Collateral is located in any jurisdiction outside the United States,
or the creation or perfection of a lien in any Collateral requires any action or
documentation outside the United States, no such action or documentation outside
the United States shall be required with respect to such Collateral.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make their respective Credit Extensions, each Grantor hereby
represents and warrants to the Secured Parties that:

3.1. Representations in Credit Agreement.

In the case of each Grantor, the representations and warranties set forth in
Article V of the Credit Agreement as they relate to such Grantor or to the Loan
Documents to which such Grantor is a party, each of which is hereby incorporated
herein by reference, are true and correct, in all material respects, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct

 

8



--------------------------------------------------------------------------------

in all material respects as of such earlier date, and the Secured Parties shall
be entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 3.l, be deemed to
be a reference to such Grantor’s knowledge.

3.2. Title; No Other Liens. Such Grantor owns or licenses or otherwise has the
right to use each item of the Collateral free and clear of any and all Liens,
including Liens arising as a result of such Grantor becoming bound (as a result
of merger or otherwise) as grantor under a security agreement entered into by
another Person, except for Liens expressly permitted by Section 7.02 of the
Credit Agreement. No effective financing statement, mortgage or other public
notice indicating the existence of a Lien with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are expressly permitted by
Section 7.02 of the Credit Agreement.

3.3. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3.3 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
duly completed and duly executed form, as applicable, and may be filed by the
Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Secured Obligations,
enforceable in accordance with the terms hereof, to the extent such security
interest in such Collateral can be perfected by (i) the filing of a financing
statement under the Uniform Commercial Code of any jurisdiction, (ii) the filing
with the United States Patent and Trademark Office or the United States
Copyright Office of an Intellectual Property Security Agreement, or (iii) the
possession of such Collateral, and (b) are prior to all other Liens on the
Collateral, except for Liens expressly permitted by Section 7.02 of the Credit
Agreement. Without limiting the foregoing, each Grantor has taken all actions
necessary or desirable under all Requirements of Law of the United States and of
any state, territory or possession thereof, including those specified in
Section 4.2 to (i) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the New York UCC) over any portion of
the Investment Property constituting Certificated Securities, Uncertificated
Securities (each as defined in the New York UCC), other than any such Investment
Property issued by a Foreign Subsidiary to the extent establishing “control”
over such Investment Property would require actions under the Requirements of
Law of a jurisdiction other than the United States or any state, territory or
possession thereof, (ii) establish the Administrative Agent’s control (within
the meaning of Section 9-105 of the New York UCC) over all Electronic Chattel
Paper and (iii) establish the Administrative Agent’s “control” (within the
meaning of Section 16 of the Uniform Electronic Transaction Act as in effect in
the applicable jurisdiction “UETA”) over all “transferable records” (as defined
in UETA).

3.4. Name; Jurisdiction of Organization, etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, United States taxpayer
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 3.4. Each
Grantor is organized solely

 

9



--------------------------------------------------------------------------------

under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction. Except as otherwise indicated on Schedule 3.4, the jurisdiction of
each such Grantor’s organization of formation is required to maintain a public
record showing the Grantor to have been organized or formed. Except as specified
on Schedule 3.4, as of the Closing Date (or the date of any applicable Joinder
Agreement hereto in the case of an Additional Grantor) no such Grantor has
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as a grantor under a security agreement entered into by
another Person, which has not heretofore been terminated.

3.5. Inventory and Equipment.

(a) On the date hereof, the material Inventory, Fixtures and Equipment (other
than mobile goods, Inventory in transit, and Inventory, Fixtures and Equipment
located outside the United States of America) that is included in the Collateral
are kept at the locations listed on Schedule 3.5.

(b) Any Inventory now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance in all material respects
with the requirements of all applicable laws and regulations, including the Fair
Labor Standards Act, as amended.

(c) No material portion of the Inventory, Fixtures or Equipment that is included
in the Collateral is in the possession of an issuer of a negotiable document (as
defined in Section 7-104 of the New York UCC) therefor or is otherwise in the
possession of any bailee or warehouseman.

3.6. Types of Collateral. None of the Collateral constitutes, or is the Proceeds
of (a) Farm Products, (b) As-Extracted Collateral, (c) Consumer Goods,
(d) Manufactured Homes, (e) standing timber, or (f) as of the Closing Date,
aircraft, airframe, aircraft engine, aircraft lease or any other related
property.

3.7. Investment Property.

(a) Schedule 3.7(a) hereto sets forth under the heading “Pledged Equity
Interests” all of the Pledged Equity Interests as of the Closing Date, and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such schedule. Schedule 3.7(b) sets forth under the heading
“Pledged Notes” all of the Pledged Notes owned by any Grantor as of the Closing
Date, and all of such Pledged Notes have been duly authorized, authenticated or
issued, and delivered and are the legal, valid and binding obligation of the
issuers thereof enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law,
and constitute all of the issued and outstanding indebtedness evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor.

 

10



--------------------------------------------------------------------------------

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Stock and
Stock Equivalents owned by such Grantor in each issuer thereof (other than
Excluded Stock).

(c) The Pledged Equity Interests have been duly and validly issued and, except
as set forth on Schedule 3.7(a) hereto, are fully paid and nonassessable (to the
extent applicable).

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
Liens expressly permitted by Section 7.02 of the Credit Agreement, and there are
no outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests.

3.8. Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
in excess of $5,000,000 that is included in the Collateral is evidenced by any
Instrument or Tangible Chattel Paper which has not been delivered to the
Administrative Agent or constitutes Electronic Chattel Paper that has not been
subjected to the control (within the meaning of Section 9-105 of the New York
UCC) of the Administrative Agent.

(b) Each Receivable that is included in the Collateral (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law, (iii) is not and will not be
subject to any setoffs, defenses, taxes or counterclaims (except with respect to
refunds, returns and allowances in the ordinary course of business) and (iv) is
and will be in compliance with all applicable laws and regulations, except where
the failure to comply with this Section 3.8(b) with respect to each Receivable
would not reasonably be expected to have a Material Adverse Effect.

3.9. Intellectual Property.

(a) Schedule 3.9(a) lists all Copyrights, Patents, and Trademarks which are
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office or are the subject of an application for registration with any such
Governmental Authority, in each case which is owned by such Grantor in its own
name on the date hereof (collectively, the “Owned Intellectual Property”).
Except as set forth in Schedule 3.9(a), such Grantor is the exclusive owner of
the entire and unencumbered right, title and interest in and to all material
Owned Intellectual Property and is otherwise entitled to grant to others the
right to use (and, where

 

11



--------------------------------------------------------------------------------

applicable, itself use) all such material Owned Intellectual Property. Such
Grantor has a valid and enforceable right to use all material Intellectual
Property used by, or licensed to others by, such Grantor which is not Owned
Intellectual Property either pursuant to one of the written material Copyright
Licenses, Patent Licenses, Trademark Licenses, and/or Trade Secret Licenses
listed on Schedule 3.9(a) and subject to the terms thereof (collectively, the
“Licensed Intellectual Property”) or otherwise.

(b) On the date hereof all Owned Intellectual Property and all Licensed
Intellectual Property, in each case, which is material to such Grantor’s
business (collectively, the “Material Intellectual Property”), is valid,
subsisting, unexpired and enforceable and has not been abandoned. The operation
of such Grantor’s business as currently conducted or as contemplated to be
conducted does not infringe, constitute a misappropriation of, dilute, or
otherwise violate the Intellectual Property rights of any other Person where the
same would have a Material Adverse Effect.

(c) No claim has been asserted that the use of the Material Intellectual
Property does or may infringe upon or constitute a misappropriation of the
rights of any other Person.

(d) To such Grantor’s knowledge, no decision or judgment has been rendered by
any Governmental Authority or arbitrator in the United States or outside the
United States which would materially limit or cancel the validity or
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property. Such Grantor is not aware of any uses of any item of Material
Intellectual Property that could reasonably be expected to lead to such item
becoming invalid or unenforceable including unauthorized trademark uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses.

(e) No action or proceeding is pending, or, to such Grantor’s knowledge,
threatened, on the date hereof (i) seeking to limit, cancel or invalidate any
Owned Intellectual Property, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by such Grantor infringe any
Patent, Trademark, Copyright, or misappropriate any Trade Secret or violate any
other right of any other Person, or (iii) alleging that any Material
Intellectual Property (A) owned by such Grantor or (B) licensed by such Grantor
(to such Grantor’s knowledge), is being licensed or sublicensed in violation of
any intellectual property or any other right of any other Person, in each case,
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect. To such Grantor’s knowledge, no Person is engaging in any
activity that infringes upon or misappropriates, or is otherwise an unauthorized
use of, any Material Intellectual Property owned by Grantor. The consummation of
the transactions contemplated by this Agreement and the other Loan Documents
will not result in the termination of any of the Material Intellectual Property.

(f) With respect to each Copyright License, Trademark License, Trade Secret
License and Patent License which license constitutes Material Intellectual
Property or the loss of which could otherwise have a Material Adverse Effect:
(i) such license is binding and enforceable against the other party thereto;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights

 

12



--------------------------------------------------------------------------------

and interests granted herein (including, but not limited to, the enforceability
of such rights and interests with respect to each such license), nor will the
grant of such rights and interests (or the enforceability thereof) constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license; (iii) such Grantor has not received any
notice of termination or cancellation under such license; (iv) such Grantor has
not received any notice of a breach or default under such license, which breach
or default has not been cured; and (v) such Grantor is not in breach or default
in any material respect, and no event has occurred that, with notice and/or
lapse of time, would constitute such a breach or default or permit termination,
modification or acceleration under such license.

(g) Except as set forth on Schedule 3.9(g), such Grantor has made all filings
and recordations and paid all required fees and taxes to maintain each and every
item of registered Material Intellectual Property in full force and effect and
to protect and maintain its interest therein.

(h) To the knowledge of such Grantor, (i) none of the Trade Secrets that
constitute Material Intellectual Property of such Grantor have been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person without permission of such Grantor; and (ii) no
employee, independent contractor or agent of such Grantor has misappropriated
any Trade Secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor where
the same would reasonably be expected to have a Material Adverse Effect.

(i) Such Grantor has taken commercially reasonable steps to exercise quality
control over any licensee of such Grantor’s Trademarks.

3.10. Commercial Tort Claims. No Grantor has knowledge that it has any
Commercial Tort Claims as of the date hereof individually or in the aggregate in
excess of $5,000,000, except as set forth on Schedule 3.10.

3.11. Contracts. No amount payable to such Grantor under or in connection with
any Contract which has a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is evidenced by any Instrument or Tangible Chattel
Paper which has not been delivered to the Administrative Agent or constitutes
Electronic Chattel Paper that is not under the control (within the meaning of
Section 9-105 of the New York UCC) of the Administrative Agent.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, as of the date
hereof and until the termination of this Agreement in accordance with its terms:

4.1. Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is within its control and is
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.

 

13



--------------------------------------------------------------------------------

4.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property.

(a) If any of the Collateral having a value in excess of $5,000,000 individually
or $10,000,000 in the aggregate is or shall become evidenced or represented by
any Instrument, Certificated Security, Negotiable Document or Tangible Chattel
Paper, such Instrument (other than checks received in the ordinary course of
business), Certificated Security, Negotiable Documents or Tangible Chattel Paper
shall be promptly delivered to the Administrative Agent, duly endorsed in a
manner reasonably satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement, and all of such property owned by any
Grantor as of the Closing Date and represented in such form shall be delivered
on the Closing Date.

(b) If any of the Collateral having a value in excess of $5,000,000 individually
or $10,000,000 in the aggregate is or shall become “Electronic Chattel Paper”
such Grantor shall ensure that (i) a single authoritative copy shall exist which
is unique, identifiable, unalterable (except as provided in clauses (iii),
(iv) and (v) of this paragraph), (ii) such authoritative copy identifies the
Administrative Agent as the assignee and is communicated to and maintained by
the Administrative Agent or its designee, (iii) copies or revisions that add or
change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and that is not
the authoritative copy; (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision, and (vi) the
Administrative Agent has “control” within the meaning of the New York UCC of
such Electronic Chattel Paper.

(c) If any Collateral having a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is or shall become an Uncertificated Security, such
Grantor shall cause the issuer thereof, if such issuer is a Subsidiary of the
Borrower, either (i) to register the Administrative Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of
transfer or (ii) to agree in writing with such Grantor and the Administrative
Agent that such issuer will comply with instructions with respect to such
Uncertificated Security originated by the Administrative Agent without further
consent of such Grantor and such actions shall be taken on or prior to the
Closing Date with respect to any such Uncertificated Securities owned as of the
Closing Date by any Grantor and the Grantor shall take or cause to be taken all
such other actions as may be necessary for the Administrative Agent to have
“control” defined in Article 8 of the New York UCC.

4.3. Maintenance of Insurance.

(a) Such Grantor will maintain insurance in accordance with Section 6.16 of the
Credit Agreement, and furnish to the Administrative Agent, upon written request,
a copy of such insurance policies.

(b) Such Grantor will deliver to the Administrative Agent on behalf of the
Secured Parties, (i) on the Closing Date, a certificate dated as of a recent
date showing the amount and types of insurance coverage as of such date,
(ii) upon reasonable request of the Administrative Agent from time to time,
reasonably detailed information as to the insurance carried, (iii) promptly
following receipt of notice from any insurer, a copy of any notice of

 

14



--------------------------------------------------------------------------------

cancellation or material change in coverage from that existing on the Closing
Date and (iv) forthwith, notice of any cancellation or nonrenewal of coverage by
such Grantor. To the extent applicable, the Administrative Agent shall be named
as additional insured on all such liability insurance policies of such Grantor
and the Administrative Agent shall be named as loss payee (and, where
applicable, mortgagee) on all property and casualty insurance policies of such
Grantor.

4.4. Payment of Obligations. Such Grantor shall pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such tax, assessment or charge need be
paid if (a) the amount or validity thereof is currently being contested in good
faith by appropriate proceedings, reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein, or (b) the
failure to so pay and discharge would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.5. Maintenance of Perfected Security Interest; Further Documentation.

(a) Except as otherwise expressly permitted by the Credit Agreement, such
Grantor shall maintain each of the security interests created by this Agreement
as a perfected security interest under all Requirements of Law of the United
States and of any state, territory or possession thereof, having at least the
priority described in Section 3.3 and shall defend such security interest
against any claims and demands of any Persons (other than the Secured Parties),
subject to the provisions of Section 7.13.

(b) Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request to be taken in the United States for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in the United States or any State, territory or possession
thereof with respect to the security interests created hereby and in the case of
Investment Property and any other relevant Collateral, taking any actions
necessary to enable the Administrative Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.

4.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor shall not, except upon at least 10 days’ prior written notice (or such
shorter period consented to

 

15



--------------------------------------------------------------------------------

by the Administrative Agent in writing), in each case, to the Administrative
Agent and delivery to the Administrative Agent of duly authorized and, where
required, executed copies of all additional financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:

(a) change its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business from that referred to in
Section 3.4; or

(b) change its legal name, identity or structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become misleading.

4.7. Notices. Such Grantor shall advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than any Lien expressly permitted by Section 7.02 of the
Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;

(b) the occurrence of any other event of which such Grantor becomes aware that
would reasonably be expected to have a Material Adverse Effect on the aggregate
value of the Collateral or on the security interests created hereby; and

(c) the acquisition or ownership by any Grantor of any aircraft, airframe,
aircraft engine, aircraft lease or any other related property with a value in
excess of $5,000,000 individually or in the aggregate.

4.8. Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of Stock and Stock Equivalents in
any issuer thereof, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of or other ownership interests in the
Pledged Securities, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Secured Parties, hold the same in trust for the
Secured Parties and promptly deliver the same to the Administrative Agent in the
exact form received (other than Excluded Stock), duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
or similar instrument of transfer covering such certificate duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations. Any sums
paid upon or in respect of the Pledged Securities upon the liquidation or
dissolution of any issuer thereof shall be paid over to the Administrative Agent
to be held by it hereunder as additional collateral security for the Obligations
if an Event of Default then exists, and in case any distribution of capital
shall be made on or in respect of the Pledged Securities or

 

16



--------------------------------------------------------------------------------

any property shall be distributed upon or with respect to the Pledged Securities
pursuant to the recapitalization or reclassification of the capital of any
issuer thereof or pursuant to the reorganization thereof, the property so
distributed shall, if an Event of Default then exists, and unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged Securities shall be
received by such Grantor in violation of the immediately preceding sentence,
such Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
shall not (i) vote to enable, or take any other action to permit, any Subsidiary
of the Borrower that is an issuer of Pledged Securities to issue any stock,
partnership interests, limited liability company interests or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock, partnership interests,
limited liability company interests or other equity securities of any nature of
any such issuer (except, in each case, pursuant to a transaction expressly
permitted by the Credit Agreement), (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, any of the Investment
Property or Proceeds thereof or any interest therein (except, in each case,
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or any Lien expressly permitted thereon pursuant to Section 7.02
of the Credit Agreement, (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof or
any interest therein or (v) without the prior written consent of the
Administrative Agent, cause or permit any Subsidiary of the Borrower that is an
issuer of any Pledged LLC/Partnership Interests which are not securities (for
purposes of the New York UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged LLC/Partnership Interests to be treated as
Securities for purposes of the New York UCC; provided, however, notwithstanding
the foregoing, if any issuer of any Pledged LLC/Partnership Interests takes any
such action in violation of the provisions in this clause (v) or any
non-Subsidiary of the Borrower that is an issuer takes any of the foregoing
actions, such Grantor shall promptly notify the Administrative Agent in writing
of any such election or action and, in such event, shall take all steps
necessary or advisable to establish the Administrative Agent’s “control”
thereof.

(c) In the case of each Grantor which is an issuer of Pledged Securities, such
issuer agrees that (i) it shall be bound by the terms of this Agreement relating
to the Pledged Securities issued by it and shall comply with such terms insofar
as such terms are applicable to it, (ii) it shall notify the Administrative
Agent promptly in writing of the occurrence of any of the events described in
Section 4.8(a) with respect to the Pledged Securities issued by it and (iii) the
terms of Sections 5.3(c) and 5.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 5.3(c) or
5.7 with respect to the Pledged Securities issued by it. In addition, each
Grantor which is either an issuer or an owner of any Pledged Security hereby
consents to the grant by each other Grantor of the security interest hereunder
in

 

17



--------------------------------------------------------------------------------

favor of the Administrative Agent and to the transfer of any Pledged Security to
the Administrative Agent or its nominee following the occurrence and during the
continuance of an Event of Default and to the substitution of the Administrative
Agent or its nominee as a partner, member or shareholder of the issuer of the
related Pledged Security.

4.9. Receivables. Other than in the ordinary course of business, such Grantor
shall not (i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof.

4.10. Intellectual Property.

(a) Such Grantor (either itself or through licensees) shall, in the exercise of
its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, (i) continue to use each owned Trademark
material to its business, (ii) maintain commercially reasonable quality of
products and services offered under such Trademarks and take all necessary steps
to ensure that all licensed users of such Trademarks comply with such Grantor’s
quality control requirements and maintain reasonable quality, (iii) not adopt or
use any mark which is confusingly similar or a colorable imitation of such
Trademarks unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement and an Intellectual Property Security Agreement, and
(iv) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.

(b) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not do any act, or omit to do any act,
whereby any Patent owned by such Grantor material to its business may become
forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not (and shall not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of Copyrights owned by such Grantor and material to its
business may become invalidated or otherwise impaired. Such Grantor shall not
(either itself or through licensees) do any act whereby any material portion of
such Copyrights may fall into the public domain.

(d) Such Grantor shall notify the Administrative Agent promptly if it knows or
suspects that any application or registration relating to any Material
Intellectual Property owned by such Grantor may become forfeited, abandoned or
dedicated to the public, or of any adverse determination (including the
institution of, or any such determination in, any proceeding in the United
States Patent and Trademark Office, the United States Copyright Office or any
court or tribunal in any country) regarding such Grantor’s ownership of, or the
validity of, any such Material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.

 

18



--------------------------------------------------------------------------------

(e) After such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property that is material to the business of such Grantor with the
United States Patent and Trademark Office or the United States Copyright Office,
such Grantor shall report such filing or receipt of a registration to the
Administrative Agent prior to or concurrently with the delivery of the
Compliance Certificate required by Section 6.01(c) of the Credit Agreement for
the earlier to occur of either the Fiscal Quarter ending June 30 or the Fiscal
Year ending (or such longer period of time permitted by the Administrative Agent
in its sole discretion), in each case, immediately following the date of such
filing or receipt of registration. Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded in the United States
Patent and Trademark office or the United States Copyright Office, as
applicable, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in any Copyright, Patent, Trademark or other Intellectual Property of
such Grantor.

(f) Such Grantor, subject to the exercise of its reasonable business judgment,
taking into account the Secured Parties’ interests under this Agreement, shall
take reasonable and necessary steps, including in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office,
to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of Intellectual Property
material to its business, including the payment of required fees and taxes, the
filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(g) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not, without the prior written consent of
the Administrative Agent, discontinue use of or otherwise abandon any of its
registered Owned Intellectual Property, or abandon any application or any right
to file an application for any patent, trademark, or copyright, unless such
Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property is no longer desirable in the conduct
of such Grantor’s business and that the loss thereof could not reasonably be
expected to have a Material Adverse Effect.

(h) In the event that any Intellectual Property material to its business is
infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

19



--------------------------------------------------------------------------------

(i) Such Grantor agrees that, should it obtain an ownership interest in any item
of intellectual property which is not, as of the Closing Date, a part of the
Intellectual Property Collateral (the “After-Acquired Intellectual Property”),
(i) the provisions of Section 2.1 shall automatically apply thereto, (ii) any
such After-Acquired Intellectual Property, and in the case of trademarks, the
goodwill of the business connected therewith or symbolized thereby, shall
automatically become part of the Intellectual Property Collateral, (iii) provide
written notice thereof prior to or concurrently with the delivery of the
Compliance Certificate required by Section 6.01(c) of the Credit Agreement for
the earlier to occur of either the Fiscal Quarter ending June 30 or the Fiscal
Year ending (or such longer period of time permitted by the Administrative Agent
in its sole discretion), in each case, following the date on which such
ownership is obtained, and (v) promptly after the Administrative Agent’s
request, it shall provide the Administrative Agent with an amended Schedule
3.9(a) and take the actions specified in clauses (j) and (k) of Section 4.10.

(j) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its Intellectual Property in order to record the security
interest granted herein to the Administrative Agent for the ratable benefit of
the Secured Parties with the United States Patent and Trademark Office and the
United States Copyright Office.

(k) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its After-Acquired Intellectual Property in order to record the
security interest granted herein to the Administrative Agent for the ratable
benefit of the Secured Parties with the United States Patent and Trademark
Office and the United States Copyright Office.

(l) Such Grantor shall take commercially reasonable steps to protect the secrecy
of all trade secrets or confidential information material to its business,
including entering into confidentiality agreements with employees and labeling
and restricting access to secret information and documents.

4.11. Contracts.

(a) Such Grantor shall perform and comply in all material respects with all its
obligations under the Contracts, except where the failure to so perform and
comply would not reasonably be expected to have a Material Adverse Effect.

(b) Such Grantor shall not amend, modify, terminate, waive or fail to enforce
any provision of any Contract in any manner which would reasonably be expected
to have a Material Adverse Effect.

(c) Such Grantor shall exercise promptly and diligently each and every material
right which it may have under each contract (other than any right of
termination), except where the failure to so exercise would not reasonably be
expected to have a Material Adverse Effect.

(d) Such Grantor shall not permit to become effective in any document creating,
governing or providing for any permit, lease, license or contract, a provision
that would limit the creation, perfection or scope of, or exercise or
enforcement of remedies in connection

 

20



--------------------------------------------------------------------------------

with, a Lien on such permit, lease, license or contract in favor of the
Administrative Agent for the ratable benefit of the Secured Parties unless such
Grantor believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type.

4.12. Commercial Tort Claims. Such Grantor shall advise the Administrative Agent
promptly after such Grantor becomes aware of any Commercial Tort Claim held by
such Grantor individually or in the aggregate in excess of $5,000,000 and shall
promptly execute a supplement to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent to grant a security interest in such
Commercial Tort Claim to the Administrative Agent for the ratable benefit of the
Secured Parties.

SECTION 5. REMEDIAL PROVISIONS

5.1. Certain Matters Relating to Receivables.

(a) The Administrative Agent shall have the right (but shall in no way be
obligated), at its own expense if an Event of Default does not then exist, to
make test verifications of the Receivables that are included in the Collateral
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications.

(b) Subject to the rights of the Administrative Agent under Section 5.2(b), each
Grantor hereby agrees to use its commercially reasonable efforts to continue to
collect all amounts due or to become due to such Grantor under the Receivables
and any Supporting Obligation and diligently exercise each material right it may
have under any Receivable and any Supporting Obligation, in each case, at its
own expense. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be promptly (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly endorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(c) At the Administrative Agent’s request but subject to the confidentiality
provisions set forth in the Credit Agreement, during the continuance of an Event
of Default each Grantor shall make available to the Administrative Agent
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables that are included in the
Collateral, including original orders, invoices and shipping receipts.

 

21



--------------------------------------------------------------------------------

5.2. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.

(b) The Administrative Agent may at any time after the occurrence and during the
continuance of an Event of Default notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable or Contract of the security
interest of the Administrative Agent therein. In addition, after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
upon written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables and/or Contracts directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

5.3. Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, to the extent not prohibited by the Credit Agreement, and
to exercise all voting, corporate and other ownership (or other similar) rights
with respect to the Pledged Securities; provided, however, that no vote shall be
cast or corporate or other ownership (or other similar) right exercised or other
action taken which would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall have given notice to the relevant Grantor of the Administrative
Agent’s intent to exercise its rights pursuant to this Section 5.3(b): (i) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right, but shall be

 

22



--------------------------------------------------------------------------------

under no obligation, to exercise or refrain from exercising such voting and
other consensual rights; (ii) the Administrative Agent shall have the right,
without notice to any Grantor (where permitted by applicable law), to transfer
all or any portion of the Investment Property to its name or the name of its
nominee or agent; and (iii) the Administrative Agent shall have the right,
without notice to any Grantor, to exchange any certificates or instruments
representing any Investment Property for certificates or instruments of smaller
or larger denominations. In order to permit the Administrative Agent to exercise
the voting and other consensual rights which it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions which it
may be entitled to receive hereunder each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and each Grantor acknowledges
that the Administrative Agent may utilize the power of attorney set forth
herein.

(c) Each Grantor hereby authorizes and instructs each issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each such issuer
shall be fully protected in so complying, and (ii) upon any such instruction
following the occurrence and during the continuance of an Event of Default, pay
any dividends or other payments with respect to the Investment Property,
including Pledged Securities, directly to the Administrative Agent.

5.4. Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 5.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Grantor consisting of cash, cash equivalents, checks
and other near-cash items shall, if requested in writing by the Administrative
Agent, be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 5.5.

5.5. Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of the net Proceeds (after
deducting fees and reasonable out-of-pocket expenses as provided in Section 5.6)
constituting Collateral realized through the exercise by the Administrative
Agent of its remedies hereunder, whether or not held in any Collateral Account,
and any proceeds of the guarantee set forth in the Guaranty, in payment of the
Obligations in accordance with the Credit Agreement.

 

23



--------------------------------------------------------------------------------

5.6. Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC (whether or not the New York
UCC applies to the affected Collateral) or its rights under any other applicable
law or in equity. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Administrative
Agent may sell the Collateral without giving any warranties as to the
Collateral. The Administrative Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely effect the commercial reasonableness of any sale of the Collateral.
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. To the extent permitted by
applicable law, each Grantor hereby waives any claims against the Administrative
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Administrative Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. To the extent permitted by applicable law, and
so long as an Event of Default is continuing, the Administrative Agent shall
have the right to enter onto the property where any Collateral is located and
take possession thereof with or without judicial process.

 

24



--------------------------------------------------------------------------------

(b) The Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 5.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations and only after such application and after the payment by the
Administrative Agent of any other amounts required by any provision of law,
including Section 9-615(a) of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor. If the Administrative Agent
sells any of the Collateral upon credit, the Grantor will be credited only with
payments actually made by the purchaser and received by the Administrative Agent
and applied to indebtedness of the purchaser. In the event the purchaser fails
to pay for the Collateral, the Administrative Agent may resell the Collateral
and the Grantor shall be credited with proceeds of the sale. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against any Secured Party arising out of the exercise by any
Secured Party of any rights hereunder.

(c) In the event of any disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such disposition shall be included, and the applicable Grantor shall, to the
extent commercially reasonable and feasible under the circumstances, supply the
Administrative Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

5.7. Private Sales, etc.

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

(b) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion

 

25



--------------------------------------------------------------------------------

of the Pledged Equity Interests pursuant to this Section 5.7 valid and binding
and in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 5.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 5.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement or a defense of payment.

5.8. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable fees and disbursements of any
outside attorneys employed by any Secured Party to collect such deficiency.

5.9. BWXT Entities. Notwithstanding anything contained herein to the contrary,
the Administrative Agent will not take any action with respect to any pledge of
Stock or Stock Equivalents of any Person that directly or indirectly owns Stock
or Stock Equivalents in any BWXT Entity if such action would constitute or
result in the change of ownership of any Person that directly or indirectly owns
Stock in a BWXT Entity if such change of ownership would require under
then-existing law or any material contract, the prior approval of the U.S. Navy,
the U.S. Department of Energy or any other Governmental Authority, without first
obtaining such approval. Each Grantor covenants that, after the occurrence and
during the continuance of an Event of Default, it will take all actions as may
be requested by the Administrative Agent to obtain such approval.

SECTION 6. THE ADMINISTRATIVE AGENT

6.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of such Grantor
and in the name of such Grantor or in its own name, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

 

26



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.7, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 6.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 6.1(a) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do,

 

27



--------------------------------------------------------------------------------

may perform or comply, or otherwise cause performance or compliance, with such
agreement; provided, however, that unless an Event of Default has occurred and
is continuing or time is of the essence, the Administrative Agent shall not
exercise this power without first making demand on the Grantor and the Grantor
failing to promptly comply therewith.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Committed Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from their own gross negligence
or willful misconduct in breach of a duty owed to such Grantor.

6.3. Execution of Financing Statements. Each Grantor acknowledges that pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, each
Grantor authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, without the signature
of such Grantor, in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Administrative Agent under this Agreement. Each
Grantor agrees that such financing statements may describe the collateral in the
same manner as described in this Agreement or as “all assets,” “all personal
property” or words of similar effect, regardless of whether or not the
Collateral includes all assets or all personal property of such Grantor, or such
other description as the Administrative Agent, in its sole judgment, determines
is necessary or

 

28



--------------------------------------------------------------------------------

advisable that is of an equal or lesser scope or with greater detail. A
photographic or other reproduction of this Agreement shall, where permitted by
applicable law, be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

6.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

6.5. Appointment of Co-Administrative Agents. At any time or from time to time,
in order to comply with any applicable requirement of law, the Administrative
Agent may appoint another bank or trust company or one of more other Persons,
either to act as co-agent or agents on behalf of the Secured Parties with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent).

SECTION 7. MISCELLANEOUS

7.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Administrative Agent,
subject to any consents required under Section 10.01 of the Credit Agreement;
provided that any provision of this Agreement imposing obligations on any
Grantor may be waived by the Administrative Agent in a written instrument
executed thereby.

7.2. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Credit
Agreement; provided that notices and communications to any Grantor other than
the Borrower shall be directed to such Grantor, at the address of the Borrower.

7.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a

 

29



--------------------------------------------------------------------------------

bar to any right or remedy which such Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

7.4. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse each Secured Party for its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in the Guaranty or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including the reasonable fees and disbursements of
outside counsel to each Secured Party and outside counsel to the Administrative
Agent; provided that each Grantor’s obligation to pay or reimburse for legal
fees and expenses pursuant to this subsection (a) shall be limited to the
reasonable and documented legal fees and expenses of a single law firm as
counsel for the Administrative Agent and one additional law firm as counsel for
all other such Secured Parties, taken together, in each appropriate jurisdiction
(which may include a single law firm as special, local or foreign counsel acting
in multiple jurisdictions), except that in the case where any such Secured Party
determines in good faith that a conflict of interest does or may exist in
connection with such legal representation and such Secured Party advises such
Grantor of such actual or potential conflict of interest and engages its own
separate counsel, the reasonable and documented legal fees and expenses of such
separate counsel shall also be paid or reimbursed.

(b) Each Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes (other than Excluded
Taxes) which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

7.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their permitted successors and assigns; provided that, except as
otherwise permitted by the Credit Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent, and any attempted assignment
without such consent shall be null and void.

 

30



--------------------------------------------------------------------------------

7.6. Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. Without limiting the general applicability of
the foregoing and the terms of the other Loan Documents to this Agreement and
the parties hereto, the terms of Sections 10.08, 10.14 and 10.15 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, with each
reference to the “Borrower” therein (whether express or by reference to the
Borrower as a “party” thereto) being a reference to the Grantors, and the
parties hereto agree to such terms.

7.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

7.11. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

7.12. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.22 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement.

 

31



--------------------------------------------------------------------------------

7.13. Releases; Termination of this Agreement.

(a) At such time as the Loans and the other Obligations (other than
(i) contingent indemnification obligations and (ii) Obligations in respect of
Secured Cash Management Agreements and Secured Hedge Agreements either (A) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (B) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) shall have been paid in full, the
Commitments under the Credit Agreement have been terminated or expired and each
Letter of Credit issued under the Credit Agreement shall be Cash Collateralized
or no longer outstanding (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made), the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

(b) If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the Stock and Stock Equivalents in
such Grantor shall be sold or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least three Business Days (or such lesser period
permitted in writing by the Administrative Agent) prior to the date of the
proposed release, a written request for such release identifying the relevant
Grantor and the terms of the relevant sale or other disposition in reasonable
detail, including the price thereof and any expenses incurred in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

(c) After the occurrence and during the continuance of Collateral Release Event
and in accordance with Section 10.19(a) of the Credit Agreement, the
Administrative Agent, at the request and sole expense of the Borrower, shall
promptly execute and deliver to the Borrower all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Security Instrument on the applicable Collateral

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Sections 9-509(d)(2) and 9-518 of the New York UCC.

 

32



--------------------------------------------------------------------------------

7.14. Amendment and Restatement. This Agreement constitutes and amendment and
restatement of the Initial Pledge effective from and after the date hereof. The
execution and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to any Lender, the Administrative Agent,
any L/C Issuer or any other Secured Parties under the Credit Agreement, the
Initial Pledge or any other Loan Document based on facts or events occurring or
existing prior to the execution and delivery of this Agreement. On the date
hereof, the pledge described in the Initial Pledge shall be amended,
supplemented, modified and restated in its entirety by the pledge described
herein, without any further action by any Person except as set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.

 

THE BABCOCK & WILCOX COMPANY

By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer

AMERICON EQUIPMENT SERVICES, INC.

AMERICON, INC.

APPLIED SYNERGISTICS, INC.

BABCOCK & WILCOX CHINA HOLDINGS, INC.

BABCOCK & WILCOX CONSTRUCTION CO., INC.

BABCOCK & WILCOX DENMARK HOLDINGS, INC.

BABCOCK & WILCOX EBENSBURG POWER, INC.

BABCOCK & WILCOX EQUITY INVESTMENTS, INC.

BABCOCK & WILCOX INDIA HOLDINGS, INC.

BABCOCK & WILCOX INTERNATIONAL, INC.

BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION

BABCOCK & WILCOX MODULAR REACTORS LLC

B&W NUCLEAR MAINTENANCE SERVICES, INC.

DELTA POWER SERVICES, LLC

DIAMOND OPERATING CO., INC.

DIAMOND POWER AUSTRALIA HOLDINGS, INC.

DIAMOND POWER CHINA HOLDINGS, INC.

DIAMOND POWER EQUITY INVESTMENTS, INC.

DIAMOND POWER INTERNATIONAL, INC.

DPS BERKELEY, LLC

DPS CADILLAC, LLC

DPS FLORIDA, LLC

DPS GREGORY, LLC

DPS LOWELL COGEN, LLC

DPS MECKLENBURG, LLC

By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer

 

Babcock & Wilcox

Amended and Restated Pledge and Security Agreement

Signature Pages



--------------------------------------------------------------------------------

DPS MICHIGAN, LLC

DPS MOJAVE, LLC

DPS SABINE, LLC

INTECH, INC.

IVEY-COOPER SERVICES, L.L.C.

O&M HOLDING COMPANY

PALM BEACH RESOURCE RECOVERY CORPORATION

POWER SYSTEMS OPERATIONS, INC.

REVLOC RECLAMATION SERVICE, INC.

SOFCO - EFS HOLDINGS LLC

By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer

BABCOCK & WILCOX COMMERCIAL POWER, INC.

BABCOCK & WILCOX INVESTMENT COMPANY

BABCOCK & WILCOX MPOWER, INC.

BABCOCK & WILCOX NUCLEAR ENERGY, INC.

BABCOCK & WILCOX POWER GENERATION GROUP, INC.

BABCOCK & WILCOX TECHNOLOGY, INC.

By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer NATIONAL ECOLOGY
COMPANY By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Authorized Representative

 

Babcock & Wilcox

Amended and Restated Pledge and Security Agreement

Signature Pages



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Bridgett J. Manduk

Name:   Bridgett J. Manduk Title:   Assistant Vice President

 

Babcock & Wilcox

Amended and Restated Pledge and Security Agreement

Signature Pages



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

DATED:                     

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Pledge and Security
dated as of June 8, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications on Schedule 1 to the Administrative Agent for the ratable benefit
of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such patents and
patent applications (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any patent or
patent application.

 

GRANTOR:     Very truly yours, [Address]     [GRANTOR]     By:  

 

    Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]     BANK OF
AMERICA, N.A.,     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

PATENTS

 

Patent No.

 

Description of

Patent Item

 

Date of Patent

   

PATENT APPLICATIONS

 

Patent Applications No.

 

Description of

Patent Applied for

 

Date of

Patent Applications

   



--------------------------------------------------------------------------------

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

DATED:                     

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Pledge and Security
dated as of June 8, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications on Schedule 1 to the Administrative Agent for the ratable
benefit of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such trademarks and
trademark applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
trademark or trademark application.

 

GRANTOR:     Very truly yours, [Address]     [GRANTOR]     By:  

 

    Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]     BANK OF
AMERICA, N.A.,     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

TRADEMARKS

 

Trademark No.

 

Description of

Trademark Item

 

Date of Trademark

   

TRADEMARK APPLICATIONS

 

Trademark Applications No.

 

Description of

Trademark Applied for

 

Date of

Trademark Applications

   



--------------------------------------------------------------------------------

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

DATED:                     

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Pledge and Security
dated as of June 8, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the copyrights and
copyright applications on Schedule 1 to the Administrative Agent for the ratable
benefit of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such copyrights and
copyright applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
copyright or copyright application.

 

GRANTOR:     Very truly yours, [Address]     [GRANTOR]     By:  

 

    Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]     BANK OF
AMERICA, N.A.,     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

COPYRIGHTS

 

Copyright No.

 

Description of

Copyright Item

 

Date of Copyright

   

COPYRIGHT APPLICATIONS

 

Copyright Applications No.

 

Description of

Copyright Applied for

 

Date of

Copyright Applications

   



--------------------------------------------------------------------------------

SCHEDULE 3.3

TO PLEDGE AND SECURITY AGREEMENT

PERFECTED FIRST PRIORITY LIENS

UCC Filings

A UCC1 Financing Statement listing each Grantor, as debtor, and the Collateral
Agent, as secured party, should be filed in the applicable governmental offices
set forth below.

 

Grantor

 

Jurisdiction of Filing

Americon Equipment Services, Inc.   Delaware Secretary of State Americon, Inc.  
Delaware Secretary of State Applied Synergistics, Inc.   Delaware Secretary of
State B&W Nuclear Maintenance Services, Inc.   Delaware Secretary of State
Babcock & Wilcox China Holdings, Inc.   Delaware Secretary of State Babcock &
Wilcox Commercial Power, Inc.   Delaware Secretary of State Babcock & Wilcox
Construction Co., Inc.   Delaware Secretary of State Babcock & Wilcox Denmark
Holdings, Inc.   Delaware Secretary of State Babcock & Wilcox Ebensburg Power,
Inc.   Delaware Secretary of State Babcock & Wilcox Equity Investments, Inc.  
Delaware Secretary of State Babcock & Wilcox India Holdings, Inc.   Delaware
Secretary of State Babcock & Wilcox International Sales and Service Corporation
  Delaware Secretary of State Babcock & Wilcox International, Inc.   Delaware
Secretary of State Babcock & Wilcox Investment Company   Delaware Secretary of
State Babcock & Wilcox Modular Reactors LLC   Delaware Secretary of State
Babcock & Wilcox mPower, Inc.   Delaware Secretary of State Babcock & Wilcox
Nuclear Energy, Inc.   Delaware Secretary of State Babcock & Wilcox Power
Generation Group, Inc.   Delaware Secretary of State Babcock & Wilcox
Technology, Inc.   Delaware Secretary of State Delta Power Services, LLC  
Delaware Secretary of State Diamond Operating Co., Inc.   Delaware Secretary of
State Diamond Power Australia Holdings, Inc.   Delaware Secretary of State
Diamond Power China Holdings, Inc.   Delaware Secretary of State Diamond Power
Equity Investments, Inc.   Delaware Secretary of State Diamond Power
International, Inc.   Delaware Secretary of State DPS Berkeley, LLC   Delaware
Secretary of State DPS Cadillac, LLC   Delaware Secretary of State DPS Florida,
LLC   Delaware Secretary of State DPS Gregory, LLC   Delaware Secretary of State
DPS Lowell Cogen, LLC   Delaware Secretary of State DPS Mecklenburg, LLC  
Delaware Secretary of State DPS Michigan, LLC   Delaware Secretary of State DPS
Mojave, LLC   Delaware Secretary of State DPS Sabine, LLC   Delaware Secretary
of State Intech, Inc.   Tennessee Secretary of State Ivey-Cooper Services,
L.L.C.   Tennessee Secretary of State

 

Schedule 3.3 – 1



--------------------------------------------------------------------------------

National Ecology Company   Delaware Secretary of State O&M Holding Company  
Delaware Secretary of State Palm Beach Resource Recovery Corporation   Florida
Secured Transaction Registry Power Systems Operations, Inc.   Delaware Secretary
of State Revloc Reclamation Service, Inc.   Delaware Secretary of State SOFCo –
EFS Holdings LLC   Delaware Secretary of State The Babcock & Wilcox Company  
Delaware Secretary of State

To perfect the Lien in Fixtures, a UCC1 Financing Statement listing the
applicable Grantor, as debtor, and the Collateral Agent, as secured party,
should be filed in the real property records of the county in which such
Fixtures are located. Each such UCC1 Financing Statement will need to include a
legal description of the real property upon which such Fixtures are located.

Actions with respect to Pledged Securities

The original of all Pledged Securities evidence by either a Certificated
Security or Instrument should be delivered to the Collateral Agent, together
with an undated stock or note power, as applicable, duly executed in blank by
the applicable Grantor.

Actions with respect to Patents and Trademarks

For Collateral consisting of Patents and Trademarks, the applicable Grantors
should execute an Intellectual Property Security Agreement, and such agreement
should be recorded with the United States Patent and Trademark Office.

Actions with respect to Copyrights

For Collateral consisting of Copyrights, the applicable Grantors should execute
an Intellectual Property Security Agreement, and such agreement should be
recorded with the United States Copyright Office.

 

Schedule 3.3 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 3.4

TO PLEDGE AND SECURITY AGREEMENT

NAME; JURISDICTION OF ORGANIZATION, ETC.

 

Exact Legal Name of Grantor

  

Type of

Organization

  

Jurisdiction
of

Organization

  

Chief Executive Office

  

Organizational
Identification
Number

Americon Equipment Services, Inc.    Corporation    Delaware   

74 Robinson Avenue

Barberton, OH 44203

   2077236 Americon, Inc.    Corporation    Delaware   

74 Robinson Avenue

Barberton, OH 44203

   2058172 Applied Synergistics, Inc.    Corporation    Delaware   

1019 Dillard Drive

Lynchburg, VA 24502-0158

   3596853 B&W Nuclear Maintenance Services, Inc.    Corporation    Delaware   

11525 N. Community

House Rd., Suite 600

Charlotte, NC 28277

   4958020 Babcock & Wilcox China Holdings, Inc.    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   3563042 Babcock & Wilcox Commercial Power, Inc.    Corporation    Delaware   

13024 Ballantyne

Corporate Place, Suite 700

Charlotte, NC 28277

   4997107 Babcock & Wilcox Construction Co., Inc.    Corporation    Delaware   

74 Robinson Avenue

Barberton, OH 44203

   2058181 Babcock & Wilcox Denmark Holdings, Inc.    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   3563041 Babcock & Wilcox Ebensburg Power, Inc.    Corporation    Delaware   

20 S. Van Buren Avenue

Barberton, OH 44203

   2109431 Babcock & Wilcox Equity Investments, Inc.    Corporation    Delaware
  

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   2050183 Babcock & Wilcox India Holdings, Inc.    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   4795557 Babcock & Wilcox International Sales and Service Corporation   
Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   0795023 Babcock & Wilcox International, Inc.    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   0914783 Babcock & Wilcox Investment Company    Corporation    Delaware   

The Harris Building,

13024 Ballantyne

Corporate Place, Suite 700,

Charlotte, North Carolina 28277

   2235817 Babcock & Wilcox Modular Reactors LLC    Limited Liability Company   
Delaware   

13024 Ballantyne

Corporate Place, Suite 700

Charlotte, NC 28277

   4916442



--------------------------------------------------------------------------------

Exact Legal Name of Grantor

  

Type of

Organization

  

Jurisdiction
of

Organization

  

Chief Executive Office

  

Organizational
Identification
Number

Babcock & Wilcox mPower, Inc.    Corporation    Delaware   

11525 N. Community

House Rd., Suite 500

Charlotte, NC 28277

   5094127 Babcock & Wilcox Nuclear Energy, Inc.    Corporation    Delaware   

11525 N. Community

House Rd., Suite 600

Charlotte, NC 28277

   4293945 Babcock & Wilcox Power Generation Group, Inc.    Corporation   
Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   0847234 Babcock & Wilcox Technology, Inc.    Corporation    Delaware   

2016 Mount Athos Road

Lynchburg, VA 24504-5447

   2725506 Delta Power Services, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3363308 Diamond Operating Co., Inc.    Corporation    Delaware   

185 Great Valley Parkway

Malvern, PA 19355-1321

   3498044 Diamond Power Australia Holdings, Inc.    Corporation    Delaware   

2600 E. Main Street

Lancaster, OH 43130

   3563045 Diamond Power China Holdings, Inc.    Corporation    Delaware   

2600 E. Main Street

Lancaster, OH 43130

   3563044 Diamond Power Equity Investments, Inc.    Corporation    Delaware   

2600 E. Main Street

Lancaster, OH 43130

   3563043 Diamond Power International, Inc.    Corporation    Delaware   

2600 E. Main Street

Lancaster, OH 43130

   2725505 DPS Berkeley, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3685555 DPS Cadillac, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   4111828 DPS Florida, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   4050781 DPS Gregory, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3879537 DPS Lowell Cogen, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   4060363 DPS Mecklenburg, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3860060 DPS Michigan, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3768604

 

Schedule 3.3 – Page 2



--------------------------------------------------------------------------------

Exact Legal Name of Grantor

  

Type of

Organization

  

Jurisdiction
of

Organization

  

Chief Executive Office

  

Organizational
Identification
Number

DPS Mojave, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3950476 DPS Sabine, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   4138849 Intech, Inc.    Corporation    Tennessee   

2802 Belle Arbor Drive

Chattanooga, TN 37406

   282042 Ivey-Cooper Services, L.L.C    Limited Liability Company    Tennessee
  

2815 Belle Arbor Drive

Chattanooga, TN 37406

   0401423 National Ecology Company    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   2209966 O&M Holding Company    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   4568185 Palm Beach Resource Recovery Corporation    Corporation    Florida   

6101 West 45th Street

West Palm Beach, FL 33410

   H27351 Power Systems Operations, Inc.    Corporation    Delaware   

20 S. Van Buren Avenue

Barberton, OH 44203-0351

   2074007 Revloc Reclamation Service, Inc.    Corporation    Delaware   

20 S. Van Buren Avenue

Barberton, OH 44203-0351

   2234938 SOFCo – EFS Holdings LLC    Limited Liability Company    Delaware   

20 S. Van Buren Ave.

Barberton, Ohio 44203

   3494936 The Babcock & Wilcox Company    Corporation    Delaware   

13024 Ballantyne

Corporate Place, Suite 700,

Charlotte, North Carolina 28277

   4796566

Prior Names during last 5 years:

On November 20, 2007, The Babcock & Wilcox Company changed its name to Babcock &
Wilcox Power Generation Group, Inc.

On November 20, 2007, The Babcock & Wilcox Companies changed its name to The
Babcock & Wilcox Company, and then on March 8, 2010, changed its name to
Babcock & Wilcox Investment Company

On April 20, 2010, McDermott Technology, Inc. changed its name to Babcock &
Wilcox Technology, Inc.

 

Schedule 3.3 – Page 3



--------------------------------------------------------------------------------

On April 29, 2010, Babcock & Wilcox Nuclear Power Generation Group, Inc. changed
its name to Babcock & Wilcox Nuclear Energy, Inc.

On April 17, 2012, Babcock & Wilcox Modular Nuclear Energy, Inc. changed its
name to Babcock & Wilcox mPower, Inc.

Prior Addresses during last 5 years:

The former chief executive office of Americon Equipment Services, Inc. was
located at: 3333 Copley Road, Copley, OH 44321.

The former chief executive office of the following entities was located at 90 E.
Tuscarawas Ave., Barberton, OH 44203:

Americon, Inc.

Babcock & Wilcox Construction Co., Inc.

The former chief executive office of the following entities was located at 1450
Poydras Street, New Orleans, LA 70112:

Babcock & Wilcox Equity Investments, Inc.

Babcock & Wilcox Holdings, Inc.

Babcock & Wilcox International Sales and Service Corporation

Babcock & Wilcox International, Inc.

Babcock & Wilcox Investment Company

Babcock & Wilcox Power Generation Group, Inc.

The former chief executive office of the following entities was located at 1415
Louisiana Street, Suite 3500, Houston, TX 77002:

Delta Power Services, LLC

DPS Cadillac, LLC

DPS Florida, LLC

DPS Mojave, LLC

The former chief executive office of the following entities was located at 67
Park Place East, Morristown, NJ 07960:

DPS Berkeley, LLC

DPS Michigan, LLC

The former chief executive office of the following entities was located at 7022
Wild Violet Drive, Humble, TX 77346:

DPS Gregory, LLC

DPS Mecklenburg, LLC

The former chief executive office of DPS Lowell Cogen, LLC was located at: 282
Western Avenue, Lowell, MA 01852

 

Schedule 3.3 – Page 4



--------------------------------------------------------------------------------

The former chief executive office of DPS Sabine, LLC was located at: 4647 FM1006
at: 4647 FM 1006 at Lanxess Plant, Orange, TX

The former chief executive office of Babcock & Wilcox Investment Company was
located at: 800 Main Street, Lynchburg, VA, 25404

The former chief executive office of Babcock & Wilcox Nuclear Energy, Inc. was
located at: 2016 Mount Athos Road, Lynchburg, VA 24504-5447, and then at 13024
Ballantyne Corporate Place, Suite 700, Charlotte, NC 28277

The former chief executive office of B&W Nuclear Maintenance Services, Inc. was
located 13024 Ballantyne Corporate Place, Suite 700, Charlotte, NC 28277

 

Schedule 3.3 – Page 5



--------------------------------------------------------------------------------

SCHEDULE 3.5

TO PLEDGE AND SECURITY AGREEMENT

INVENTORY AND EQUIPMENT

 

Grantor

 

Address/City/State/Zip Code

Babcock and Wilcox Power Generation Group, Inc.  

20 South Van Buren Ave

Barberton, OH 44203

Babcock and Wilcox Power Generation Group, Inc.  

180 Van Buren Avenue

Barberton, OH 44203

Babcock and Wilcox Power Generation Group, Inc.  

900 B&W Drive

West Point, MS 39773

Babcock and Wilcox Power Generation Group, Inc.  

3333 Copley Road

Copley, OH 44202

Babcock and Wilcox Power Generation Group, Inc.  

600 Ford Avenue West

Barberton, OH 44203

Diamond Power International, Inc.  

2600 E. Main Street

Lancaster, OH 43130

Babcock & Wilcox Nuclear Energy, Inc.  

2016 Mt Athos Road

Lynchburg, VA 24504-5447



--------------------------------------------------------------------------------

SCHEDULE 3.7

TO PLEDGE AND SECURITY AGREEMENT

INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned      Total
Shares
Outstanding      % of
Interest
Pledged1     Certificate
No.      Par
Value
per
share  

Americon, Inc.

  

Americon Equipment Services, Inc.

   Corporation      1,000         1,000         100 %      1       $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

Americon, Inc.

   Corporation      100         100         100 %      2       $ 10.00   

Diamond Power International, Inc.

  

Applied Synergistics, Inc.

   Corporation      1,000         1,000         100 %      2       $ 1.00   

Babcock & Wilcox Nuclear Energy, Inc.

  

B&W Nuclear Maintenance Services, Inc.

   Corporation      1,000         1,000         100 %      1       $ 0.01   

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox Canada Ltd.2

   Corporation      500,000         500,000         65 %      1         None   

Babcock & Wilcox Equity Investments, Inc.

  

Babcock & Wilcox China Holdings, Inc.

   Corporation      1,000         1,000         100 %      1       $ 1.00   

Babcock & Wilcox Investment Company

  

Babcock & Wilcox Commercial Power, Inc.

   Corporation      1,000         1,000         100 %      1       $ 0.01   

 

1 

Notwithstanding any Grantor’s delivery to the Collateral Agent of any
Certificated Security evidencing more than 65% of the Voting Stock of any
Foreign Subsidiary, the Collateral does not include any Excluded Stock.

2 

The stock certificate lists the issuing entity as Babcock & Wilcox Industries
Ltd., which is the prior legal name of Babcock & Wilcox Canada Ltd. Such stock
certificate is to be reissued post-closing to reflect the correct legal name of
the issuing entity.

 

Schedule 3.7 – Page 1



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned      Total
Shares
Outstanding      % of
Interest
Pledged1     Certificate
No.      Par
Value
per
share  

Americon, Inc.

  

Babcock & Wilcox Construction Co., Inc.

   Corporation      100         100         100 %      2       $ 10.00   

Babcock & Wilcox Equity Investments, Inc.

  

Babcock & Wilcox Denmark Holdings, Inc.

   Corporation      1,000         1,000         100 %      1       $ 1.00   

Babcock & Wilcox Equity Investments, Inc.

  

Babcock & Wilcox Ebensburg Power, Inc.

   Corporation      1,000         1,000         100 %      1       $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox Equity Investments, Inc.

   Corporation      1,000         1,000         100 %      3       $ 1.00   

Babcock & Wilcox Equity Investments, Inc.

  

Babcock & Wilcox India Holdings, Inc.

   Corporation      1,000         1,000         100 %      1       $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.3

 

 

Babcock & Wilcox International, Inc.

  

 

 

Babcock & Wilcox India Private Limited

  

 

 

 

Corporation

  

 

 

 

 

 

 

 

 

 

 

675,000

 

 

20

 

 

 

  

 

 

  

  

 

 

 

 

 

 

 

675,020

 

 

 

  

  

 

 

 

 

 

 

 

 

 

 

65

 

 

65

 

 

 

% 

 

 

% 

 

 

 

 

 

 

 

 

 

 

 

05

 

 

03 & 04

 

 

 

  

 

 

  

    
 
 

 

 
 
 

10
Indian
Rupees

 

10
Indian
Rupees

  
  
  

 

  
  
  

Babcock & Wilcox Equity Investments, Inc.

  

Babcock & Wilcox International Construction Co., Inc.

   Corporation      1,000         1,000         100 %      1       $ 0.01   

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox International Sales and Service Corporation

   Corporation      1,000         1,000         100 %      5       $ 1.00   

 

3 

The stock certificate lists the registered proprietor as Babcock & Wilcox
Company USA. Such stock certificate is to be reissued post-closing with
Babcock & Wilcox Power Generation Group, Inc. listed as the registered
proprietor.

 

Schedule 3.7 – Page 2



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned      Total
Shares
Outstanding      % of
Interest
Pledged1     Certificate
No.      Par
Value
per
share  

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox International, Inc.

   Corporation      1,000         1,000         100 %      3       $ 10,000   

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox International Investments Co., Inc.

   Corporation      100,000         100,000         65 %      2         None   

The Babcock & Wilcox Company

  

Babcock & Wilcox Investment Company

   Corporation      1,000         1,000         100 %      6       $ 1.00   

Babcock & Wilcox Commercial Power, Inc.

  

Babcock & Wilcox mPower, Inc.

   Corporation      1,000         1,000         100 %      2       $ 0.01   

Babcock & Wilcox Commercial Power, Inc.

  

Babcock & Wilcox Nuclear Energy, Inc.

   Corporation      1,000         1,000         100 %      5       $ 1.00   

Babcock & Wilcox Commercial Power, Inc.

  

Babcock & Wilcox Power Generation Group, Inc.

   Corporation      100,100         100,100         100 %      6       $ 10.00
  

Babcock & Wilcox Investment Company

  

Babcock & Wilcox Technology, Inc.

   Corporation      1,000         1,000         100 %      6       $ 1.00   

Babcock & Wilcox Denmark Holdings, Inc.

  

Babcock & Wilcox Volund ApS

   Corporation      100,000         100,000         65 %      uncertificated   
    
 
  100
Danish
Kroners   
  
  

Babcock & Wilcox Power Generation Group, Inc.

  

B&W de Panama, Inc.

   Corporation      100,000         100,000         65 %      2       $ 1.00   

 

Schedule 3.7 – Page 3



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned      Total
Shares
Outstanding     % of
Interest
Pledged1     Certificate
No.      Par
Value
per
share  

Diamond Power International, Inc.

  

Diamond Operating Co., Inc.

   Corporation      1,000         1,000        100 %      1       $ 1.00   

Diamond Power Equity Investments, Inc.

  

Diamond Power Australia Holdings, Inc.

   Corporation      1,000         1,000        100 %      1       $ 1.00   

Diamond Power Equity Investments, Inc.

  

Diamond Power China Holdings, Inc.

   Corporation      1,000         1,000        100 %      1       $ 1.00   

Diamond Power International, Inc.

  

Diamond Power Equity Investments, Inc.

   Corporation      1,000         1,000        100 %      1       $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

Diamond Power International, Inc.

   Corporation      1,000         1,000        100 %      2       $ 1.00   

Diamond Power International, Inc.

  

Diamond Power Services S.E.A. Ltd.

   Corporation     
 
  623
Ordinary
shares   
  
       
 
 
 
 
 
 
  784
**
Ordinary
shares
and
496**
Preference
shares   
  
  
  
  
  
  
       100 %      21 & 22        
 
  3.700
Thai
Baht   
  
  

Diamond Power International, Inc.

  

Diamond Power Specialty (Proprietary) Limited

   Corporation      1         1        65 %      2        


 
 
 

1.00


South
African
Rand

  


  
  
  

 

Schedule 3.7 – Page 4



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned      Total
Shares
Outstanding      % of
Interest
Pledged1     Certificate
No.      Par
Value
per
share  

Diamond Power International, Inc.4

  

Diamond Power Specialty Limited

   Corporation      500,000         500,000         65 %      14 & 21        


 
 

1.00


Pound
Sterling

  


  
  

Babcock & Wilcox Nuclear Energy, Inc.

  

Intech, Inc.

   Corporation      2,500         2,500         100 %      15         No par   

(formerly, Babcock & Wilcox Nuclear Power Generation Group, Inc.)

                   

Babcock & Wilcox Power Generation Group, Inc.

  

National Ecology Company

   Corporation      1,000         1,000         100 %      4       $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

North County Recycling, Inc.

   Corporation      300         300         100 %      5       $ 1.00   

Power Systems Operations, Inc.

  

O&M Holding Company

   Corporation      1,000         1,000         100 %      1       $ 1.00   

Babcock & Wilcox Equity Investments, Inc.

  

P. T. Babcock & Wilcox Asia

   Corporation      792         800         65 %      0001 - 0297       $ 500.00
  

Babcock & Wilcox International Sales and Service Corporation

          
8
  
        65 %      0298 - 0300       $ 500.00   

 

4 

The stock certificates list the registered proprietor as Babcock & Wilcox
International Sales and Service Corporation. Such stock certificates are to be
reissued post-closing to reflect the transfer of ownership to Diamond Power
International, Inc.

 

Schedule 3.7 – Page 5



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned      Total
Shares
Outstanding      % of
Interest
Pledged1     Certificate
No.      Par
Value
per
share  

Power Systems Operations, Inc.

  

Palm Beach Resource Recovery Corporation

   Corporation      60         60         100 %      2         No par   

Babcock & Wilcox Power Generation Group, Inc.

  

Power Systems Operations, Inc.

   Corporation      1,000         1,000         100 %      2       $ 10.00   

Power Systems Operations, Inc.

  

Revloc Reclamation Service, Inc.

   Corporation      1,000         1,000         100 %      1       $ 1.00   

Footnotes

 

** The 623 Ordinary shares owned by Diamond Power International constitute a
majority of the Ordinary shares, but only account for a 48.67% effective
ownership. Phothi-Ratana Engineering Co., Ltd. owns all 496 preference shares,
which constitute a 50.94% effective ownership.

 

Schedule 3.7 – Page 6



--------------------------------------------------------------------------------

Pledged LLC Interests:

 

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned      Total
Shares
Outstanding      % of
Interest
Pledged5    

Certificate

No.

   Par
Value
per
share  

Babcock & Wilcox Nuclear Energy, Inc.

  

B&W NE Luxembourg

   Private Limited Liability Company      75,000         75,000         65 %   
uncertificated    € 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

B&W PGG Luxembourg Holdings SARL

   Private Limited Liability Company      12,500         12,500         65 %   
uncertificated    € 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

B&W PGG Luxembourg Finance SARL

   Private Limited Liability Company      12,500         12,500         65 %   
uncertificated    € 1.00   

Babcock & Wilcox Nuclear Energy, Inc.

  

Babcock & Wilcox Modular Reactors LLC

   Limited Liability Company      N/A         N/A         100 %   
uncertificated      N/A   

O&M Holding Company

  

Delta Power Services, LLC

   Limited Liability Company      N/A         N/A         100 %   
uncertificated      N/A   

Diamond Power International, Inc.

  

Diamond Power do Brasil Limitada

   Limited Liability Company (Brazil)     
  297,000
quotas   
       
  300,000
quotas   
        65 %    uncertificated     
 


 

1.00
Brazilian


Real

  
  


  

Babcock & Wilcox International Sales and Service Corporation

          
 
3,000
quotas
  
  
        65 %      

Delta Power Services, LLC

  

DPS Berkeley, LLC

   Limited Liability Company      N/A         N/A         100 %   
uncertificated      N/A   

Delta Power Services, LLC

  

DPS Berlin, LLC

   Limited Liability Company      N/A         N/A         100 %   
uncertificated      N/A   

Delta Power Services, LLC

  

DPS Cadillac, LLC

   Limited Liability Company      N/A         N/A         100 %   
uncertificated      N/A   

 

5 

Notwithstanding any Grantor’s delivery to the Collateral Agent of any
Certificated Security evidencing more than 65% of the Voting Interest of any
Foreign Subsidiary, the Collateral does not include any Excluded Stock.

 

Schedule 3.7 – Page 7



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged5     Certificate
No.    Par
Value
per
share

Delta Power Services, LLC

  

DPS Florida, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Gregory, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Lowell Cogen, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Mecklenburg, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Michigan, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Mojave, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Piedmont, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Sabine, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Babcock & Wilcox Equity Investments, Inc.

  

Ivey Cooper Services, L.L.C.

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Babcock & Wilcox Technology, Inc.

  

SOFCo-EFS Holdings, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Pledged Partnership Interests:

Babcock & Wilcox Ebensburg Power, Inc. owns a 49.5% general partnership interest
in Ebensburg Power Company (which general partnership interest is
uncertificated). Babcock & Wilcox Ebensburg Power, Inc. owns a 1% general
partnership interest in Ebensburg Investors Limited Partnership (an unaffiliated
third party), which in turn owns the other 50.5% general partnership interest in
Ebensburg Power Company.

 

Schedule 3.7 – Page 8



--------------------------------------------------------------------------------

Pledged Trust Interests:

None.

Pledged Notes:

None.

Pledged Commodities Contracts:

None.

 

Schedule 3.7 – Page 9



--------------------------------------------------------------------------------

SCHEDULE 3.9

TO PLEDGE AND SECURITY AGREEMENT

INTELLECTUAL PROPERTY

 

(A) Material Copyright Licenses

None.

 

(B) Copyrights

See “Babcock Copyright Listing” chart attached hereto.

 

(C) Material Patent Licenses

 

  1. License between Siemens AG of Erlangen, Germany and Babcock and Wilcox
Power Generation Group, Inc. for the Benson Boiler Technology.

 

  2. License between Niro A/S of Soeborg, Denmark and Babcock and Wilcox Power
Generation Group, Inc. for the Dry Flue Gas Desulfurization Technology.

 

  3. License between Babcock & Wilcox Power Generation Group, Inc. and
Enviroserv GmbH for Circulating Fluidized Bed Flue Gas Desulfurization.

 

  4. License between Babcock & Wilcox Power Generation Group, Inc. and
MeadWestvaco Corporation for Overfire Air System for Enhanced Black Liquor
Combustion.

 

  5. License between Babcock & Wilcox Power Generation Group, Inc. and AEP
ProServ Inc. for SO3 Technology that Utilizes Trona as the Reagent.

 

  6. License between Hamon Enviroserv GmbH and Babcock & Wilcox Power Generation
Group, Inc. for Seawater – Flue Gas Desulphurization (SW-FGD) Technology.

 

  7. License between Lehigh University and Babcock & Wilcox Power Generation
Group, Inc. for Coal Flow Control Technology.

 

(D) Patents

See “Active U.S. Patent Cases” charts attached hereto.

 

(E) Material Trademark Licenses

None.

 

(F) Trademarks

See “U.S. Trademarks and Domain Names” charts attached hereto.

 

(G) Material Trade Secret Licenses

None.



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date The Babcock & Wilcox Company (name change to Babcock &
Wilcox Power Generation Group, Inc., effective November 20, 2007)

544083E- 01 - Technical Drawing

   VAU-627-668    8-Jun-04

544084E-01 - Technical Drawing

   VAU-632-091    8-Jun-04

544085E-01 - Technical Drawing

   VAU-641-537    8-Jun-04

544086E-01 - Technical Drawing

   VAU-627-669    8-Jun-04

544087E-01 - Technical Drawing

   VAU-627-667    8-Jun-04

544088E-01 - Technical Drawing

   VAU-641-538    8-Jun-04

544497E-00 - Technical Drawing

   VAU-632-111    24-Jun-04

THE APPOLO DECOMMISSIONG PROJECT

   V3409 D370    15-Jan-98

ACOUSTIC LEAK LOCATOR ALL USERS MANUAL

   TX4-658-909    4-Nov-97

ACOUSTIC LEAK LOCATOR ALLVIEW SOFTWARE USERS MANUAL

   TX4-665-982    4-Nov-97

ACTIGRAF

   TXU-487-508    11-Jun-91

ADLPIPE

   TX-590-486    1-Dec-80

AET 5500 OPERATOR’S GUIDE

   TX4-658-931    4-Nov-97

AGASS

   TX2-953-534    19-Nov-90

APPLIED ENERGY SERVICES DEEPWATER COGENERATION PROJECT UNIT ONE, PASADENA, TX

   198-896    19-Aug-85

 

Prepared by: AMSaus, 5/17/2012   Page 1 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

ASSOCIATED ELECTRIC COOPERATIVE, THOMAS HILL UNIT CO. 3, MOBERLY, MISSOURI

   VA-93-348    22-Oct-81

ASSURED STOCK PROGRAM TM (BOOKLET)

   TX2-114-746    17-Jul-87

ASSURED STOCK PROGRAM TM (BROCHURE)

   TX2-113-817    17-Jul-87

AUSTRALIA IRON & STEEL PTY., LTD, PORT KEMBLA WORKS, PORT KEMBLA, N.S.W.
AUSTRALIA

   VA-104-544    19-Jul-82

B&W BAG FILTERHOUSE

   TX-0000-621165    30-Jan-81

B.F. GOODRICH, CHEMICAL GROUP, LOUISVILLE, KENTUCKY

   VA-93-346    22-Oct-81

BABCOCK & WILCOX, EL PULVERIZER MANUAL, DESCRIPTION, OPERATION, CHECKS

   TX1-145-814    5-Jul-83

BABCOCK & WILCOX, EL-56 PULVERIZER MANUAL DESCRIPTION, OPERATION, CHECKS

   TX1-105-595    21-Apr-83

BAR/TUBE HOT GAGE OPERATORS GUIDE

   TXU-298-622    24-Sep-87

BAR/TUBE MILL HOT GAGE

   TXU-298-623    24-Sep-87

BIG RIVERS ELECTRIC CORPORATION, REID STATION – UNIT NO. 2, SEBREE, KENTUCKY

   TX-454-903    4-Mar-80

BOARD OF MUNICIPAL UTILITIES, SIKESTON POWER STATION UNIT 1

   TX-505-125    18-Jun-80

BOILER DIAGRAM

   TX-0003-145196    5-Sep-91

BOWATER CAROLINA COMPANY, NO. 3 RECOVERY BOILER, CATAWBA, SOUTH CAROLINA

   VA-130-282    5-Jul-83

BYPASS FLOW SCHEMATIC

   VA-138-738    27-Oct-83

BYPASS FLOW SCHEMATIC, INTERMOUNTAIN POWER PROJECT

   VA-145-245    9-Jan-84

 

Prepared by: AMSaus, 5/17/2012   Page 2 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

CAJUN ELECTRIC POWER COOPERATIVE, INC., BIG CAJUN NO. 2, POWER STATION UNIT NO.
3, NEW ROADS, LOUISIANA

   VA-116-843    6-Dec-82

CENTRAL ILLINOIS PUBLIC SERVICE COMPANY, COFFEEN POWER STATION, UNIT NO. 1,
COFFEEN, ILLINOIS

   VA-122-776    28-Mar-83

CENTRAL ILLINOIS PUBLIC SERVICE COMPANY, COFFEEN POWER STATION, UNIT NO. 2,
COFFEEN, ILLINOIS

   VA-122-777    28-Mar-83

CERA-VAM CERAMIC LINING EXTENDS WEAR LIFE OF COAL-HANDLING SYSTEMS

   TX-795-956    4-Nov-81

CINCINNATI GAS & ELECTRIC COMPANY, THE; DAYTON POWER & LIGHT COMPANY, THE; EAST
BEND STATION, UNIT NO. 2, RABBIT, KENTUCKY (RB555)

   VA-198-895    19-Aug-85

COMMONWEALTH EDISON COMPANY, KINCAID GENERATING STATION, UNIT NOS. 1&2, KINCAID,
ILLINOIS

   VA-157-295    11-Jun-84

THE COMPUTER AIDED PICTORIAL PROCESS PLANNING (CAPP) SYSTEM

   TXU-0004-41837    22-Oct-90

CONSIDERATIONS LEADING TO SELECTION OF CHROMIZED BOILER INTERNAL SURFACES

   TX-0000-934789    6-Jul-82

CONSUMERS POWER COMPANY, JAMES H. CAMPBELL PLANT, UNIT NO. 2, WEST OLIVE,
MICHIGAN

   TX-710-115    12-May-81

COOLING CONTROL PROGRAM FOR SHAPE MELTING, A

   TXU-374-472    3-Apr-89

DAYTON POWER & LIGHT COMPANY, CINCINNATI GAS & ELECTRIC COMPANY, KILLEN ELECTRIC
GENERATING STATION

   VA-104-897    14-May-82

DEPARTMENT OF ELECTRIC AND WATER UTILITIES, C.D. MCINTOSH PLANT, UNIT NO. 3,
CITY OF LAKELAND, FLORIDA, BABCOCK & WILCOX, RADIANT REHEAT BOILER

   TX-827-464    7-Jan-82

DEPT. OF ELECTRIC AND WATER UTILITIES C.D. MCINTOSH PLAT, UNIT NO. 3 CITY OF
LAKELAND, FLORIDA

   TX-827-464    7-Jan-82

DETROIT EDISON COMPANY, THE, BELLE RIVER POWER PLANT, UNITS NOS. 1 & 2, ST.
CLAIR, MICHIGAN

   VA-145-244    9-Jan-84

DRAWING DISPLAY

   TX-0003-145200    5-Sep-91

DUQUESNE LIGHT COMPANY ELRAMA POWER STATION, UNIT NO. 3 ELRAMA, PENNSYLVANIA

   VA-161-319    29-May-84

 

Prepared by: AMSaus, 5/17/2012   Page 3 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

DUQUESNE LIGHT COMPANY ELRAMA POWER STATION, UNITS NO. 1 & 2 ELRAMA,
PENNSYLVANIA

   VA-161-318    29-May-84

DUQUESNE LIGHT COMPANY, ELRAMA POWER STATION, UNIT NO. 4, ELRAMA, PENNSYLVANIA

   VA-153-136    6-Apr-84

E.B. WELD PARAMETERS FOR SCIAKY BOX

   TXU-0004-38362    1-Oct-90

EL PULVERIZER MAINTENANCE MANUAL

   TX-1-267-005    16-Jan-84

EL-56 PULVERIZER MAINTENANCE MANUAL FOR CITY OF GRAND HAVEN, BOARD OF POWER &
LIGHT, GRAND HAVEN, MICHIGAN

   TX-1-105-697    21-Apr-83

ENGINEERED CERAMIC MATERIAL

   TX-0000-679139    22-Apr-81

FEATHER RIVER PROJECT, MARYSVILLE, CALIFORNIA, CIRCULATING FLUID BED BOILER

   VA-237-840    11-Sep-86

FEEDWATER TREATMENT FOR RB BOILERS

   TX-504-142    3-Jul-80

FLORIDA POWER CORPORATION, CRYSTAL RIVER PLANT, UNIT NO. 4, CRYSTAL RIVER,
FLORIDA

   VA-96-701    29-Mar-82

FLUE GAS DESULFURIZATION (FGD) LEXICON

   TX-6-849-972    16-Oct-07

FOSSIL POWER GENERATION DIVISION, BABCOCK & WILCOX, B&W BAG FILTERHOUSE,
BROCHURE NO. E101-3066

   TX-621-165    30-Jan-81

FOSSIL-FUEL-FIRED BOILERS: FUNDAMENTALS AND ELEMENTS *

   TXU-405-775    16-Feb-90

GEORGIA-PACIFIC CORPORATION, CROSSETT ARKANSAS, PROJECT CIP-84-10A BOILER

   VA-237-841    11-Sep-86

GRAPHICS GUIDE

   A-721387    2-Mar-76

GREENWOOD MILLS, EDISTO PLANT, ORANGEBURG, SOUTH CAROLINA

   TX-686-378    12-May-81

HAMMERMILL PAPER COMPANY, ERIE, PENNSYLVANIA, BABCOcK & WILCOX PROCESS RECOVERY
BOILER

   TX-587-953    25-Nov-80

 

Prepared by: AMSaus, 5/17/2012   Page 4 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

IGES/TC CONVERSION UTILITY

   TX-0003-145197    5-Sep-91

ILLINOIS POWER COMPANY, BALDWIN POWER STATION, UNIT NO. 1, BALDWIN, ILLINOIS

   VA-93-347    22-Oct-81

ILLINOIS POWER COMPANY, BALDWIN POWER STATION, UNIT NO. 2, BALDWIN, ILLINOIS

   VA-93-345    22-Oct-81

INTERMOUNTAIN POWER PROJECT, UNIT NO. 1, LYNNDYL, UTAH

   VA-145-242    9-Jan-84

INTERNATIONAL PAPER COMPANY, MANSFIELD, LOUISIANA, BABCOCK & WILCOX 900 TON
BLACK LIQUOR RECOVERY BOILER

   TX- 660-220    26-Mar-81

INTERNATIONAL PAPER COMPANY, MANSFIELD, LOUISIANA, BABCOCK & WILCOX STIRLING
POWER BOILER

   TX- 741-297    22-Jun-81

IOWA-ILLINOIS GAS & ELECTRIC COMPANY, LOUISA GENERATING STATION, UNIT NO. 1,
LOUISA COUNTY, IOWA

   VA-93-349    22-Oct-81

KANSAS CITY POWER & LIGHT COMPANY, ST. JOSEPH LIGHT & POWER COMPANY, IATAN PLANT
– UNIT NO. 1, IATAN, MO, RADIANT REHEAT BOILER TUBE METAL IDENTIFICATION

   TX-495-522    18-Jun-80

LOGICAL MACHINE

   TX-2-165-288    2-Oct-87

MAINTENANCE TRAINING MANUAL, MPS GEARBOX FOR ESTAL HOOGOVENS BV, IJMUIDEN,
HOLLAND

   TX-1-105-704    21-Apr-83

MERCK & CO., INC., STONEWALL PLANT, ELKTON, VIRGINIA

   VA-104-280    16-Jul-82

MICHIGAN SOUTH CENTRAL POWER AGENCY, LITCHFIELD, MICHIGAN, BABCOCK & WILCOX
STIRLING POWER BOILER

   VA-116-842    6-Dec-82

MICHIGAN SOUTH CENTRAL POWER AGENCY, LITCHFIELD, MICHIGAN, FLUE GAS SCRUBBER
SYSTEM

   VA-116-846    6-Dec-82

MIRROR ALL-METAL REFLECTIVE INSULATION VALVE AND FLANGE COVERS, BROCHURE NO.
A952-3006

   TX-582-823    14-Nov-80

MODULAR MODELING SYSTEM MODULES VERSION 2

   TX-0006-879823    8-Oct-08

MONONGAHELA POWER COMPANY, WEST PENN POWER COMPANY, THE POTOMAC EDISON CO., FORT
MARTIN UNIT NO. 2, MONONGAHELA, W. VA. B&W UNIVERSAL PRESSURE BOILER

   TX-504-141    3-Jul-80

 

Prepared by: AMSaus, 5/17/2012   Page 5 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

MPS PULVERIZER

   TX-504-140    3-Jul-80

NEBRASKA PUBLIC POWER DISTRICT, GERALD GENTLEMAN STATION, UNIT NO. 2,
SUTHERLAND, NEBRASKA, BABCOCK & WILCOX RADIANT REHEAT BOILER

   TX-660-219    26-Mar-81

NETWORK PLOTTING SYSTEM

   TX-76-124    28-Jul-78

NORTHERN INDIANA PUBLIC SERVICE COMPANY, ROLLIN M. SCHAHFER GENERATING STATION,
UNIT NO. 14, WHEATFIELD, INDIANA, B&W UNIVERSAL PRESSURE BOILER

   VA-116-845    6-Dec-82

OHIO EDISON COMPANY, THE, W.H. SAMMIS PLANT, UNIT NO. 5, STRATTON, OHIO

   VA-198-894    19-Aug-85

OIL & GAS FIRED BOILER, OPERATIONS AND MAINTENANCE GUIDE

   TX-1-255-647    17-Oct-83

OPERATING INSTRUCTIONS FOR THE AET MODELS 204B AND 204G MINIATURE
BATTERY-POWERED ACOUSTIC EMISSIONS SYSTEMS

   TX4-658-979    4-Nov-97

OPERATOR TRAINING MANUAL CAJUN ELECTRIC POWER COOPERATIVE, INC. NEW ROADS,
LOUISIANA

   TX-505-639    7-Jul-80

OPERATOR TRAINING MANUAL EL PULVERIZER MAINTENANCE MANUAL

   TX-505-640    7-Jul-80

OPERATOR TRAINING MANUAL FOR APPLETON PAPERS, INCORPORATED, ROARING SPRINGS,
PENNSYLVANIA

   TX-1-105-703    21-Apr-83

OPERATOR TRAINING MANUAL FOR ASSOCIATED ELECTRIC COOPERATIVE, MOBERLY, MISSOURI

   TX2-126-700    24-Jul-87

OPERATOR TRAINING MANUAL FOR AUGUSTA NEWSPRINT COMPANY, NIXON, GEORGIA

   TX-1-105-705    21-Apr-83

OPERATOR TRAINING MANUAL FOR B.F.GOODRICH CHEMICAL COMPANY, LOUISVILLE, KENTUCKY

   TX-787-881    22-Oct-81

OPERATOR TRAINING MANUAL FOR BLACK & VEATCH CONSULTING ENGINEERS

   TX-868-573    12-Mar-82

OPERATOR TRAINING MANUAL FOR BOWATER CAROLINA COMPANY, CATAWBA, SOUTH CAROLINA

   TX-868-571    12-Mar-82

OPERATOR TRAINING MANUAL FOR CAJUN ELECTRIC POWER COOPERATIVE, INC., NEW ROADS,
LA

   TX-1-024-037    6-Dec-82

 

Prepared by: AMSaus, 5/17/2012   Page 6 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

OPERATOR TRAINING MANUAL FOR CARGILL INCORPORATED, CEDAR RAPIDS PLANT, CEDAR
RAPIDS, IOWA

   TX-433-699    4-Mar-80

OPERATOR TRAINING MANUAL FOR CARGILL INCORPORATED, DAYTON, OHIO

   TX-584-419    18-Nov-80

OPERATOR TRAINING MANUAL FOR CENTRAL ILLINOIS PUBLIC SERVICE COMPANY, UNITS 1
AND 2, COFFEEN, ILLINOIS

   TX-1-208-776    17-Oct-83

OPERATOR TRAINING MANUAL FOR CITY OF AMES ELECTRIC AMES, IOWA

   TX-787-882    22-Oct-81

OPERATOR TRAINING MANUAL FOR CITY OF GRAND HAVEN, BOARD OF POWER & LIGHT, GRAND
HAVEN, MICHIGAN

   TX-1-105-706    21-Apr-83

OPERATOR TRAINING MANUAL FOR CONSUMERS POWER COMPANY, WEST OLIVE, MICHIGAN

   TX-2-121-500    24-Jul-87

OPERATOR TRAINING MANUAL FOR CRA, INC., KANSAS CITY, MISSOURI

   TX-685-278    8-May-81

OPERATOR TRAINING MANUAL FOR DETROIT EDISON COMPANY, BELLE RIVER POWER PLANT,
CHINA TOWNSHIP, MICHIGAN

   TX-1-267-004    16-Jan-84

OPERATOR TRAINING MANUAL FOR E.I. DUPONT DE NEMOURS & CO., FLORENCE, SOUTH
CAROLINA

   TX-1-024-039    6-Dec-82

OPERATOR TRAINING MANUAL FOR FLORIDA POWER CORPORATION, UNIT NO. 4, CRYSTAL
RIVER, FLORIDA

   TX-1-147-400    6-Jul-83

OPERATOR TRAINING MANUAL FOR GILMAN PAPER COMPANY, ST. MARYS, GEORGIA

   TX-1-023-949    6-Dec-82

OPERATOR TRAINING MANUAL FOR GREENWOOD MILLS, INC., ORANGEBURG, SOUTH CAROLINA

   TX-713-291    19-Jun-81

OPERATOR TRAINING MANUAL FOR GULF STATES UTILITIES COMPANY, BEAUMONT, TEXAS

   TX1-024-035    6-Dec-82

OPERATOR TRAINING MANUAL FOR ILLINOIS POWER COMPANY, BALDWIN POWER STATION,
BALDWIN, ILLINOIS

   TX-879-662    29-Mar-82

OPERATOR TRAINING MANUAL FOR INTERNATIONAL PAPER COMPANY, MANSFIELD, LOUISIANA

   TX-685-277    8-May-81

OPERATOR TRAINING MANUAL FOR INTERNATIONAL PAPER COMPANY, MANSFIELD, LOUISIANA
(STERLING POWER BOILER)

   TX-713-290    19-Jun-81

 

Prepared by: AMSaus, 5/17/2012   Page 7 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

OPERATOR TRAINING MANUAL FOR JACKSONVILLE ELECTRIC AUTHORITY, NORTHSIDE
GENERATING STATION, JACKSONVILLE, FL.

   TX-587-160    24-Nov-80

OPERATOR TRAINING MANUAL FOR KOREA ELECTRIC COMPANY, GOJEONG POWER PLANT, SEOUL,
KOREA

   TX-1-024-036    6-Dec-82

OPERATOR TRAINING MANUAL FOR MERCK & CO., INC., STONEWALL PLANT, ELKTON,
VIRIGINA

   TX-868-572    12-Mar-82

OPERATOR TRAINING MANUAL FOR MICHIGAN SOUTH CENTRAL POWER AGENCY, LITCHFIELD,
MICHIGAN

   TX-905-504    14-May-82

OPERATOR TRAINING MANUAL FOR NEBRASKA PUBLIC POWER DISTRICT, GERALD GENTLEMAN
STATION, SUTHERLAND, NEBRASKA

   TX-660-248    26-Mar-81

OPERATOR TRAINING MANUAL FOR OIL & GAS FIRED UTILITY BOILERS

   TX-1-208-774    17-Oct-83

OPERATOR TRAINING MANUAL FOR PACKAGING CORPORATION OF AMERICA, FILER CITY,
MICHIGAN

   TX-1-145-818    5-Jul-83

OPERATOR TRAINING MANUAL FOR PENNTECH PAPERS, INC., JOHNSONBURG, PENNSYLVANIA

   TX-1-024-034    6-Dec-82

OPERATOR TRAINING MANUAL FOR PENNTECH PAPERS, INC., JOHNSONBURG, PENNSYLVANIA

   TX-1-145-817    5-Jul-83

OPERATOR TRAINING MANUAL FOR PUBLIC SERVICE OF NEW HAMPSHIRE MANCHESTER, NEW
HAMPSHIRE

   TX-827-483    7-Jan-82

OPERATOR TRAINING MANUAL FOR REPUBLIC STEEL CORPORATION, WARREN, OHIO

   TX-905-506    14-May-82

OPERATOR TRAINING MANUAL FOR SUNFLOWER ELECTRIC COOPERATIVE, GARDEN CITY, KANSAS

   TX-1-145-816    5-Jul-83

OPERATOR TRAINING MANUAL FOR TENNECO OIL COMPANY, SWEETWATER COUNTY, WYOMING

   TX-660-247    26-Mar-81

OPERATOR TRAINING MANUAL FOR THE ALABAMA POWER COMPANY, MILLER STEAM PLANT, UNIT
NO. 2, WEST JEFFERSON, ALABAMA

   TX-1-267-006    16-Jan-84

OPERATOR TRAINING MANUAL FOR THE FM PACKAGE BOILER

   TX-1-208-775    17-Oct-83

OPERATOR TRAINING MANUAL FOR TOLEDO EDISON COMPANY BAYSHORE STATION OREGON, OHIO

   TX-1-145-815    5-Jul-83

 

Prepared by: AMSaus, 5/17/2012   Page 8 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

OPERATOR TRAINING MANUAL FOR TOLEDO EDISON COMPANY BAYSHORE STATION TOLEDO, OHIO

   TX-1-024-038    6-Dec-82

OPERATOR TRAINING MANUAL FOR UNIVERSITY OF NORTHERN IOWA, CEDAR FALLS, IOWA

   TX-433-231    14-Mar-80

OPERATOR TRAINING MANUAL FOR UTAH POWER & LIGHT COMPANY HUNTER STATION UNITS 3&4
CASTLE DALE, UTAH

   TX-1-105-698    21-Apr-83

OPERATOR TRAINING MANUAL FOR WESTERN FARMERS ELECTRIC COOPERATIVE, FT. TOWSON,
OKLAHOMA

   TX-2-121-504    24-Jul-87

OPERATOR TRAINING MANUAL FOR WESTERN KRAFT PAPER GROUP

   TX-685-276    8-May-81

OPERATOR TRAINING MANUAL FOR WISCONSIN POWER & LIGHT EDGEWATER GENERATING
STATION, SHEBOYGAN, WISCONSIN

   TX-1-208-683    17-Oct-83

OPERATOR TRAINING MANUAL, BALTIMORE GAS & ELECTRIC COMPANY, BALTIMORE, MARYLAND

   TX-504-105    3-Jul-80

OPERATOR TRAINING MANUAL, BALTIMORE GAS & ELECTRIC COMPANY, BALTIMORE, MARYLAND

   TX-502-894    2-Jul-80

OPERATOR TRAINING MANUAL, CITY OF LAKELAND, FL.

   TX-787-883    22-Oct-81

OPERATOR TRAINING MANUAL, IOWA-ILLINOIS GAS & ELECTRIC COMPANY, LOUISA
GENERATING STATION MUSCATINE, IOWA

   TX-827-334    6-Jan-82

OPERATOR TRAINING MANUAL, PUBLIC SERVICE CO. OF NEW MEXICO UNITS 3&4 SAN JUAN
STATION WATERFLOW, NM

   TX-827-335    6-Jan-82

OPERATOR TRAINING MANUAL, SAN MIGUEL ELECTRIC COOPERATIVE, SAN MIGUEL PLANT,
CHRISTINE, TEXAS

   TX-543-600    7-Jul-80

PACKAGING CORPORATION OF AMERICA FILER CITY, MICHIGAN

   VA-122-780    28-Mar-83

PCPOWER

   TX-2-098-911    26-Jun-87

PCPOWER

   TX-2-140-588    26-Aug-87

PCPOWER

   TX-2-190-950    27-Nov-87

 

Prepared by: AMSaus, 5/17/2012   Page 9 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

PDD-1000 PARTIAL DISCHARGE DETECTOR OPERATOR’S GUIDE

   TX4-658-842    4-Nov-97

PENNSYLVANIA ELECTRIC COMPANY, NEW YORK ELECTRIC AND GAS COMPANY, HOMER CITY
STATION UNIT NO. 3, HOMER CITY, PA

   TX-467-228    5-Mar-80

PENNTECH PAPERS, INC., UNITS 81&82, JOHNSONBURG, PENNSYLVANIA

   VA-122-775    28-Mar-83

PORTABLE ALL ACOUSTIC LEAK LOCATOR MODEL LD-180P OPERATING MANUAL

   TX4-660-370    4-Nov-97

POTOMAC ELECTRIC POWER COMPANY GENERATING STATION “E”- UNITS NO. 1 AND 2 CHALK
POINT, MARYLAND

   VA-122-778    28-Mar-83

POWER PLANT STEAM GENERATION: SO2 BABCOCK AND WILCOX BOILERS

   TX-0000-293458    12-Jul-79

PUBLIC SERVICE COMPANY OF NEW MEXICO, SAN JUAN STATION, UNIT NOS. 3&4,
WATERFLOW, NEW MEXICO

   VA-198-897    19-Aug-85

PUBLIC SERVICE COMPANY OF NEW MEXICO, SAN JUAN, UNIT NOS. 3&4, WATERLFOW, NEW
MEXICO

   VA-93-350    22-Oct-81

QUEENSLAND NICKEL PTY., LTD. YABULU, QUEENSLAND, AUSTRALIA (TECHNICAL DRAWING)

   VA-104-281    16-Jul-82

REFERENCE DATA FOR ACOUSTIC NOICE CONTROL

   V1656P018-019    22-Mar-78

REPUBLIC STEEL CORPORATION, MAHONING VALLEY PLANT, WARREN, OHIO

   VA-104-470    14-May-82

SAN MIGUEL ELECTRIC POWER COOPERATIVE, INC., SAN MIGUEL PLANT, UNIT NO. 1,
CHRISTINE, TEXAS B&W RADIANT REHEAT BOILER

   TX-495-613    18-Jun-80

SECONDARY AIR HEATER, DETROIT EDISON COMPANY, BELLE RIVER POWER PLANT

   VA-154-188    3-May-84

SIERRA PACIFIC POWER COMPANY, NORTH VALMY STATION, UNIT NO. 1, VALMY, NEVADA B&W
RADIANT REHEAT BOILER

   VA-116-844    6-Dec-82

SOFTWARE DEVELOPMENT GUIDELINES

   TXU-0003-48759    8-Jun-88

SOFTWARE FOR THE DETERMINATION OF STRESS INTENSITY FACTORS IN CERAMICS USING THE
DOUBLE TORSION METHOD

   TXU-0000-91539    22-Mar-82

 

Prepared by: AMSaus, 5/17/2012   Page 10 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

SOFTWARE FOR THE DETERMINATION OF STRESS INTENSITY FACTORS IN CERAMICS USING THE
WORK OF FRACTURE METHOD

   TXU-0000-91819    22-Mar-82

SO2 REMOVAL PROJECT FOR ARIZONA PUBLIC SERVICE COMPANY FOUR CORNERS UNITS 4&5
FRUITLAND, NEW MEXICO

   TX-1-267-003    16-Jan-84

STEAM ITS GENERATION AND USE

   TX-6-468-898    11-Aug-06

STEAM, ITS GENERATION AND USE

   TX3-820-289    8-Mar-94

STEAM, ITS GENERATION AND USE

   TX-36-602    13-May-78

STEAM, ITS GENERATION AND USE

   A-693057    1-Dec-75

STEAM, ITS GENERATION AND USE

   A-638308    25-Jul-63

STEAM, ITS GENERATION AND USE

   AA-447247    3-Jun-60

STEAM, ITS GENERATION AND USE

   AA-406366    20-Jul-59

STEAM, ITS GENERATION AND USE

   AA-214504    20-Dec-55

SWAGE DRAW EXPERT SYSTEM

   TXU-617-134    28-Feb-94

TECHNICAL PROPOSAL TO JACKSONVILLE ELECTRIC AUTHORITY (PURCHASER) FOR REHEATER
PURCHASE AT NORTHSIDE UNIT NO. 1 (ORIGINAL UP-34)

   TX2-380-986    18-Aug-88

TEXAS UTILITIES SERVICES, INC. MONTICELLO STEAM ELECTRIC STATION UNIT NO. 3, MT.
PLEASANT, TEXAS BABCOCK & WILCOX UNIVERSAL PRESSURE BOILER

   TX-660-218    26-Mar-81

THERMAC

   TX-0002-098910    26-Jun-87

THERMAC

   TX-0002-140587    26-Aug-87

THRUST1 SOFTWARE

   TXU-0004-94084    22-Oct-91

 

Prepared by: AMSaus, 5/17/2012   Page 11 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date

TUBE METAL IDENTIFICATION, INTERMOUNTAIN POWER PROJECT, UNIT NO. 1, LYNNDYL,
UTAH

   VA-145-241    9-Jan-84

TUBE METAL IDENTIFICATION, NORTHERN INDIANA PUBLIC SERVICE COMPANY, ROLLIN M.
SCHAHFER GENERATING STATION, UNIT NO. 14 WHEATFIELD, ILLINOIS

   VA-137-557    17-Oct-83

TUBE METAL IDENTIFICATION, THE CLEVELAND ELECTRIC ILLUMINATING COMPANY, AVON
LAKE PLANT – UNIT NO. 9, AVON LAKE, OHIO

   VA-198-550    16-Aug-85

TUBE METAL IDENTIFICATION, THE DETROIT EDISON COMPANY BELLE RIVER PLANT, UNIT
NOS. 1 & 2 ST. CLAIR, MICHIGAN

   VA-145-243    9-Jan-84

TUBE METAL IDENTIFICATION, WISCONSIN POWER & LIGHT COMPANY, EDGEWATER GENERATING
STATION, UNIT NO. 5 SHEBOYGAN, WISCONSIN

   VA-122-774    28-Mar-83

UNIVERSITY OF NORTHERN IOWA PLANT NO. 2, UNIT NO. 3 CEDAR FALLS, IOWA

   TX-467-229    5-Mar-80

USEFUL TABLES

   TX-35-729    9-May-78

UTAH POWER & LIGHT, HUNTER STATION, UNITS NO. 3 & 4, CASTLEDALE, UTAH

   VA-122-773    28-Mar-83

UTILITY MAINTENANCE GUIDE FOR WESTERN FARMERS ELECTRIC COOPERATIVE, FT. TOWSON,
OKLAHOMA

   TX2-122-729    24-Jul-87

VELOCITY PROGRAM

   TXU-0003-68497    25-May-85

WASTE TECHNOLOGY SERVICES

   TX-0002-042655    6-Apr-87

WESTERN FARMERS ELECTRIC COOPERATIVE, HUGO PLANT – UNIT NO. 1, HUGO, OKLAHOMA,
BABCOCK & WILCOX RADIANT REHEAT BOILER

   TX-741-298    22-Jun-81

WISCONSIN POWER & LIGHT COMPANY, EDGEWATER GENERATING STATION, UNIT NO. 5,
SHEBOYGAN, WISCONSIN

   VA-122-779    28-Mar-83

 

Prepared by: AMSaus, 5/17/2012   Page 12 of 13  



--------------------------------------------------------------------------------

COPYRIGHTS

 

Copyright Title

   Reg. No.    Reg. Date McDermott Technology, Inc. (name change to Babcock &
Wilcox Technology, Inc., effective April 21, 2010)

DETROIT EDISON CO., THE, BELLE RIVER POWER PLANT ST. CLAIR MICHIGAN

   VA-161-320    29-May-84

ELEMENTS OF TWO-PHASE FLOW IN FOSSIL BOILERS

   TX-2-150-696    10-Sep-87

HELIX

   TX-2-641-197    31-Jul-89

PCFAD

   TX-2-831-081    8-May-90

PERSONAL COMPUTER CONTROL PROGRAM PC/CP

   TX-2-147-035    2-Sep-87

pH AND CONDUCTIVITY SOLVER

   TXU-387-279    23-Aug-89

PLATE LAMINATE

   TXU-496-596    14-Jun-91

SOFTWARE DEVELOPMENT GUIDELINES

   TX-2-327-698    8-Jun-88

STANDARD PRACTICE MANUAL

   TXU-292-232    17-Aug-87

 

Prepared by: AMSaus, 5/17/2012   Page 13 of 13  



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO
  SubCase
    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

0348A     

METHOD AND APPARATUS FOR CONSTANT PROGRESSION OF A CLEANING JET ACROSS HEATED
SURFACES

  Granted    20-May-1994    08/247,001          01-Aug-1995    5437295   
Diamond Power International, Inc. 0353B     

SOOTBLOWER HAVING VARIABLE DISCHARGE

02   Granted    25-Apr-1994    08/232322          23-May-1995    5416946   
Diamond Power International, Inc. 0355     

METHOD AND APPARATUS OF PREHEATING A SOOTBLOWER LANCE

  Granted    03-Feb-1993    08/013770          14-Jun-1994    5320073    Diamond
Power International, Inc. 0357     

OPEN BEAM SOOTBLOWER

  Granted    22-Mar-1993    08/034251          05-Apr-1994    5299533    Diamond
Power International, Inc. 0357A     

OPEN BEAM SOOTBLOWER

01   Granted    29-Sep-1993    08/128840          22-Nov-1994    5365890   
Diamond Power International, Inc. 0357B     

OPEN BEAM SOOTBLOWER

01   Granted    28-Jan-1994    08/189301          04-Jul-1995    5429076   
Diamond Power International, Inc. 0357C     

OPEN BEAM SOOT BLOWER

01   Granted    12-May-1995    08/440317          27-Aug-1996    5549079   
Diamond Power International, Inc. 0373     

RETRACTABLE CHEMICAL INJECTION SYSTEM

  Granted    27-Jan-1995    08/379974          17-Dec-1996    5585072    Diamond
Power International, Inc. 0374     

PARAMETER SENSING SOOTBLOWER

  Granted    03-Apr-1997    08/832309          13-Jul-1999    5920951    Diamond
Power International, Inc. 5093     

CASCADING PRESSURE CONTINUOUS BLOW BOTTLE

  Granted    02-Jun-1992    889929          30-Nov-1993    5265983    Babcock &
Wilcox Power Generation Group, Inc. 5207     

SUPPORT OF INTERSPACED OPPOSED FEED HEADERS FOR FGD SYSTEMS

  Granted    21-May-1992    886581          21-Dec-1993    5271873    Babcock &
Wilcox Power Generation Group, Inc. 5220     

HYDROGEN PEROXIDE FOR FLUE GAS DESULFURIZATION

  Granted    08-Sep-1994    08/303311          21-Jan-1997    5595713    Babcock
& Wilcox Power Generation Group, Inc. 5232     

DRY SCRUBBER WITH INTEGRAL PARTICULATE COLLECTION DEVICE

  Granted    24-Jun-1992    07/904304          01-Jun-1993    5215557    Babcock
& Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 1 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5242      

FLUID BED COMBUSTION REHEAT STEAM TEMPERATURE CONTROL

   Granted    01-Jun-1992    07/891096          11-May-1993    5209188   
Babcock & Wilcox Power Generation Group, Inc. 5258      

ENHANCED REAGENT UTILIZATION FOR DRY OR SEMI-DRY SCRUBBER

   Granted    08-Jul-1992    07/910062          28-Dec-1993    5273721   
Babcock & Wilcox Power Generation Group, Inc. 5264      

PURIFICATION OF FGD GYPSUM PRODUCT

   Granted    01-Sep-1992    07/937775          01-Jun-1993    5215672   
Babcock & Wilcox Power Generation Group, Inc. 5273      

CRACK ORIENTATION DETERMINATION AND DETECTION USING HORIZONTALLY POLARIZED SHEAR
WAVES

   Granted    17-Sep-1992    07/947123          24-Jan-1995    5383365   
McDermott Technology, Inc. 5294      

REVERSIBLE, WEAR-RESISTANT ASH SCREW COOLER SECTION

   Granted    29-Sep-1992    07/953631          10-May-1994    5309848   
Babcock & Wilcox Power Generation Group, Inc. 5311      

BENEFICIATION OF DRY SCRUBBER PRODUCT

   Granted    08-Feb-1993    08/015956          07-Jun-1994    5318227   
Babcock & Wilcox Power Generation Group, Inc. 5313      

COST REDUCTION OF WET FGD SYSTEMS WITH A TRAY

   Granted    27-Jan-1993    08/009698          25-Jan-1994    5281402   
Babcock & Wilcox Power Generation Group, Inc. 5315      

ASYMMETRIC PULVERIZER TIRE

   Granted    16-Mar-1993    08/033694          13-Sep-1994    5346148   
Babcock & Wilcox Power Generation Group, Inc. 5323      

CHEMICAL CONVERSION PLUG TO ACHIEVE GAS TIGHTNESS

   Granted    03-May-1993    08/055097          21-Dec-1993    5271550   
Babcock & Wilcox Power Generation Group, Inc. 5324      

FGD PERFORMANCE ENHANCEMENT BY HYDROCLONE AND RECYCLING STEPS

   Granted    08-Mar-1993    08/028895          03-May-1994    5308509   
Babcock & Wilcox Power Generation Group, Inc. 5325      

COMBINED COMBUSTION & STEAM TURBINE POWER PLANT

   Granted    25-Jan-1993    08/008023          27-Dec-1994    5375410   
Babcock & Wilcox Power Generation Group, Inc. Westinghouse 5336      

CIRCULATING FLUIDIZED BED REACTOR WITH INTERNAL PRIMARY PARTICLE SEPARATION AND
RETURN

   Granted    25-Mar-1993    08/037986          06-Sep-1994    5343830   
Babcock & Wilcox Power Generation Group, Inc. 5342      

HIGH EFFICIENCY ADVANCED DRY SCRUBBER

   Granted    23-Jun-1993    08/081765          11-Oct-1994    5354364   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 2 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5343      

GAS LANE BARRIERS BETWEEN MODULES OF HEAT RECOVERY STEAM GENERATORS

   Granted    02-Apr-1993    08/042328          01-Nov-1994    5359823   
Babcock & Wilcox Power Generation Group, Inc. 5344      

INTEGRAL SHIPPING TRUSS ASSEMBLY FOR HEAT RECOVERY STEAM GENERATOR MODULES

   Granted    07-Apr-1993    08/044992          06-Dec-1994    5370239   
Babcock & Wilcox Power Generation Group, Inc. 5352      

METHOD OF REAGENT AND OXIDATION AIR DELIVERY

   Granted    16-Aug-1993    08/107387          19-Mar-1996    5500196   
Babcock & Wilcox Power Generation Group, Inc. 5353      

DRY SCRUBBER WITH CONDENSING HEAT EXCHANGER FOR CYCLE EFFICIENCY IMPROVEMENT

   Granted    10-Aug-1993    08/104974          23-Aug-1994    5339755   
Babcock & Wilcox Power Generation Group, Inc. 5363      

COMBINED HEAT EXCHANGER AND AMMONIA INJECTION PROCESS

   Granted    15-Jun-1993    08/076994          10-Jan-1995    5380499   
Babcock & Wilcox Power Generation Group, Inc. 5367      

METHOD AND APPARATUS FOR CONTROLLING THE BED TEMPERATURE IN A CIRCULATING
FLUIDIZED BED REACTOR

   Granted    18-Feb-1994    08/198694          15-Nov-1994    5363812   
Babcock & Wilcox Power Generation Group, Inc. 5391      

BALL AND SOCKET FLOATING SEAL ASSEMBLY

   Granted    27-Aug-1993    08/113026          15-Feb-1994    5286063   
Babcock & Wilcox Power Generation Group, Inc. 5409      

CLEANING METHOD FOR PULVERIZED COAL INJECTION SYSTEM EQUIPMENT USING COKE BREEZE

   Granted    07-Mar-1994    08/206990          05-Sep-1995    5447571   
Babcock & Wilcox Power Generation Group, Inc. 5410      

NON-BAFFLED LOW PRESSURE DROP VACUUM COOLED INSERTED SMELT SPOUT

   Granted    28-Oct-1993    08/144921          01-Aug-1995    5437768   
Babcock & Wilcox Power Generation Group, Inc. 5417      

GAS-GAS HEATER PROTECTION SYSTEM AND METHOD

   Granted    02-Dec-1993    08/161107          23-Apr-1996    5509461   
Babcock & Wilcox Power Generation Group, Inc. 5419      

CONDENSING HEAT EXCHANGER SCRUBBING SYSTEM

   Granted    02-Dec-1993    08/161109          29-Nov-1994    5368096   
Babcock & Wilcox Power Generation Group, Inc. 5432      

REMOTE TONE BURST ELECTROMAGNETIC ACOUSTIC TRANSDUCER PULSER

   Granted    15-Feb-1994    08/196662          20-Jun-1995    5426388   
McDermott Technology, Inc. 5433      

REMOTE PREAMPLIFIER AND IMPEDANCE MATCHING CIRCUIT FOR ELECTROMAGNETIC ACOUSTIC
TRANSDUCER

   Granted    15-Feb-1994    08/196661          30-Apr-1996    5511424   
McDermott Technology, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 3 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5443      

ELECTROSTATIC SHIELD FOR ELECTROMAGNETIC ACOUSTIC TRANSDUCER NOISE REJECTION

   Granted    31-May-1994    08/251542          25-Jul-1995    5436873   
McDermott Technology, Inc. 5444      

DIODE EXPANDER FOR ELECTROMAGNETIC ACOUSTIC TRANSDUCER ELECTRONICS

   Granted    08-Jul-1994    08/272897          12-Sep-1995    5449958   
McDermott Technology, Inc. 5476      

USE OF SINGLE-LEAD AND MULTI-LEAD RIBBED TUBING FOR SLIDING PRESSURE
ONCE-THROUGH BOILERS

   Granted    25-May-1994    08/249183          21-Feb-1995    5390631   
Babcock & Wilcox Power Generation Group, Inc. 5477      

METHOD AND SYSTEM FOR SO2 AND SO3 CONTROL BY DRY SORBENT/REAGENT INJECTION AND
WET SCRUBBING

   Granted    29-Apr-1994    08/235597          07-Nov-2000    6143263   
Babcock & Wilcox Power Generation Group, Inc. 5482      

WET SCRUBBER INLET AWNING WITH LOW PRESSURE DROP

   Granted    02-May-1994    08/236617          04-Apr-1995    5403523    The
Babcock & Wilcox Company 5496      

METHOD OF CONVERT A DOUBLE-LOOP FLUE GAS DESULFURIZATION TO A SINGLE-LOOP SYSTEM

   Granted    11-May-1994    08/241266          19-Sep-1995    5451250   
Babcock & Wilcox Power Generation Group, Inc. 5506      

COMBINED HEAT EXCHANGER AND AMMONIA INJECTION PROCESS (CHEAP)

   Granted    27-May-1994    08/250187          01-Aug-1995    5437851   
Babcock & Wilcox Power Generation Group, Inc. 5509      

METHOD FOR INJECTING NOx INHIBITING LIQUID REAGENT INTO THE FLUE GAS OF A BOILER
IN RESPONSE TO A SENSED TEMPERATURE

   Granted    28-Jun-1994    08/266809          20-Feb-2001    6190628   
Diamond Power International, Inc. 5519      

SEGMENTED HEAT EXCHANGER FLUE GAS TREATMENT

   Granted    05-Jul-1994    08/270705          09-Jul-1996    5534230   
Babcock & Wilcox Power Generation Group, Inc. 5521      

BOILER BANK SURFACE TEMPERATURE PROFILER

   Granted    25-Jul-1994    279736          01-Apr-1997    5615953    Diamond
Power International, Inc. 5527      

REGENERABLE MAGNESIUM DRY SCRUBBING

   Granted    21-Jun-1994    08/263120          08-Aug-1995    5439658   
Babcock & Wilcox Power Generation Group, Inc. 5528      

EXTENDED WEAR LIFE LOW PRESSURE DROP, RIGHT ANGLE, SINGLE EXIT ORIFICE
DUAL-FLUID ATOMIZER WITH REPLACEABLE WEAR

   Granted    06-Jul-1994    08/271336          06-Aug-1996    5542609   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 4 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5530      

EXTENDED WEAR LIFE LOW PRESSURE DROP, RIGHT ANGLE, MULTI EXIT ORIFICE DUAL-FLUID
ATOMIZER WITH REPLACEABLE WEAR

   Granted    06-Jul-1994    08/271293          14-May-1996    5516046   
Babcock & Wilcox Power Generation Group, Inc. 5531      

COMBINED COMBUSTION AND STEAM TURBINE POWER PLANT

   Granted    04-May-1994    08/237735          22-Aug-1995    5442908   
Babcock & Wilcox Power Generation Group, Inc. Westinghouse 5539      

DISTRIBUTION CONE FOR PULVERIZED COAL BURNERS

   Granted    02-Nov-1994    08/333394          18-Jun-1996    5526758   
Babcock & Wilcox Power Generation Group, Inc. 5540      

CATALYST OUTAGE PROTECTION SYSTEM

   Granted    20-Jan-1995    08/375884          08-Apr-1997    5618499   
Babcock & Wilcox Power Generation Group, Inc. 5543      

ENHANCED HEAT EXCHANGER FLUE GAS TREATMENT USING STEAM INJECTION

   Granted    12-Sep-1994    08/304741          22-Oct-1996    5567215   
Babcock & Wilcox Power Generation Group, Inc. 5554      

VERTICAL ARRANGEMENT FLUIDIZED/NON-FLUIDIZED BED CLASSIFIER COOLER

   Granted    07-Oct-1994    08/320077          18-Jun-1996    5526938   
Babcock & Wilcox Power Generation Group, Inc. 5580      

METHOD OF REAGENT AND OXIDATION AIR DELIVERY

   Granted    19-Dec-1994    08/359147          28-May-1996    5520897   
Babcock & Wilcox Power Generation Group, Inc. 5599      

FLUE GAS CONDITIONING FOR THE REMOVAL OF ACID GASES, AIR TOXICS AND TRACE METALS

   Granted    22-Nov-1994    08/343285          04-Feb-1997    5599508   
Babcock & Wilcox Power Generation Group, Inc. 5601      

STACKED INTERSPACIAL SPRAY HEADER FOR FGD WET SCRUBBER

   Granted    10-Feb-1995    08/386834          15-Apr-1997    5620144   
Babcock & Wilcox Power Generation Group, Inc. 5627      

FLUE GAS DESULFURIZATION METHOD AND APPARATUS

   Granted    08-Mar-1996    08/611605          18-Aug-1998    5795548   
Babcock & Wilcox Power Generation Group, Inc. 5628      

IMPROVED SOX NOX AND PARTICULATE REMOVAL SYSTEM

   Granted    27-Feb-1995    08/394980          30-Jul-1996    5540897   
Babcock & Wilcox Power Generation Group, Inc. 5637      

BURNER PATTERN TO MINIMIZE SIDEWALL CORROSION POTENTIAL

   Granted    02-May-1995    08/433635          09-Apr-1996    5505146   
Babcock & Wilcox Power Generation Group, Inc. 5643      

DIFFUSER FOR COAL NOZZLE BURNER

   Granted    23-May-1995    08/448206          31-Dec-1996    5588380   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 5 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5654      

METHOD FOR SO2 AND SO3 CONTROL BY DRY SORBENT/REAGENT INJECTION AND WET
SCRUBBING

   Granted    23-May-1995    08/448060          16-Oct-2001    6303083   
Babcock & Wilcox Power Generation Group, Inc. 5668      

EMAT WITH INTEGRAL ELECTROSTATIC SHIELD

   Granted    18-Jul-1995    08/503777          04-Mar-1997    5608691   
McDermott Technology, Inc. 5669      

METHOD AND APPARATUS FOR WELD JOINING PIPE SECTIONS

   Granted    26-Sep-1995    08/533896          29-Apr-1997    5624067   
Babcock & Wilcox Power Generation Group, Inc. 5673      

ENHANCED HEAT EXCHANGER FLUE GAS TREATMENT USING STEAM INJECTION

   Granted    02-Jun-1995    08/459592          04-Feb-1997    5599382   
Babcock & Wilcox Power Generation Group, Inc. 5682      

ONCE-THROUGH STEAM GENERATOR FURNACE OUTLET FLUID MIX TO MINIMIZE THE NUMBER OF
HEADERS AND RISER MATERIALS

   Granted    13-Feb-1996    08/600616          23-Sep-1997    5669333   
Babcock & Wilcox Power Generation Group, Inc. 5708      

FINE-PARTICULATE AND AEROSOL REMOVAL TECHNIQUE IN A CONDENSING HEAT EXCHANGER
USING AN ELECTROSTATIC SYSTEM ENHANCE

   Granted    01-Dec-1995    08/566381          11-Aug-1998    5792238   
Babcock & Wilcox Power Generation Group, Inc. 5711      

DETECTION OF CORROSION FATIGUE CRACKS IN MEMBRANE BOILER TUBES

   Granted    03-Aug-1995    08/511049          18-Jun-1996    5526691   
McDermott Technology, Inc. 5712      

LOW PRESSURE DROP, TURBULENT MIXING ZONE DRY SCRUBBER

   Granted    29-Sep-1995    08/536866          29-Jul-1997    5651948   
Babcock & Wilcox Power Generation Group, Inc. 5720      

CORNER FOILS FOR HYDRAULIC MEASUREMENT

   Granted    18-Jan-1996    08/588495          18-Nov-1997    5687768   
Babcock & Wilcox Power Generation Group, Inc. 5726      

ENERGY ABSORBING TUBE SUPPORT FOR FURNACE

   Granted    11-Jan-1996    08/585220          02-Dec-1997    5692457   
Babcock & Wilcox Power Generation Group, Inc. R    Granted    30-Nov-1999   
09/453602          29-May-2001    RE37192    Babcock & Wilcox Power Generation
Group, Inc. 5729      

BLACK LIQUOR GASIFIER

   Granted    02-Nov-1995    548798          03-Jun-1997    5634950    Babcock &
Wilcox Power Generation Group, Inc. 5731      

INLET AWNING FOR HIGH VELOCITY ABSORBERS

   Granted    16-Jan-1996    08/587180          12-Aug-1997    5656046   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 6 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5733      

MIST ELIMINATION/AIR TOXIC CONTROL IN A WET SCRUBBER USING A CONDENSING HEAT
EXCHANGER

   Granted    01-Dec-1995    08/566192          14-Aug-2001    6273940   
Babcock & Wilcox Power Generation Group, Inc. 5734      

APPARATUS FOR THE INJECTION, DISTRIBUTION AND DISPERSION OF SORBENT IN A UTILITY
BOILER FURNACE

   Granted    30-Jan-1996    08/594052          11-Nov-1997    5685243   
Babcock & Wilcox Power Generation Group, Inc. 5748      

KEY ADVANCED LINEAR KINETIC ABSORBER SYSTEM PARTICULATE ARRESTING DEVICE

   Granted    13-Feb-1996    08/600708          14-Oct-1997    5676715   
Babcock & Wilcox Power Generation Group, Inc. 5759      

HYDROGEN PEROXIDE FOR FLUE GAS DESULFURIZATION

   Granted    15-May-1996    08/648261          07-Oct-1997    5674459   
Babcock & Wilcox Power Generation Group, Inc. 5761      

METHOD OF MAKING CONTINUOUS CERAMIC FIBER COMPOSITE HOT GAS FILTER

   Granted    23-Jan-1997    08/788717          02-Mar-1999    5876537   
Babcock & Wilcox Power Generation Group, Inc. 5792      

METHOD AND APPARATUS TO REGULATE A VOLTAGE CONTROLLER

   Granted    11-Jan-1996    08/584195          18-Nov-1997    5689177   
Babcock & Wilcox Power Generation Group, Inc. 5795      

ACTIVATED CARBON FLUE GAS DESULFURIZATION SYSTEMS FOR MERCURY REMOVAL

   Granted    22-Apr-1996    08/635532          30-Sep-1997    5672323   
Babcock & Wilcox Power Generation Group, Inc. 5798      

DRAINABLE DISCHARGE PAN FOR IMPACT TYPE PARTICLE SEPARATOR

   Granted    17-Jun-1996    08/664755          01-Sep-1998    5799593   
Babcock & Wilcox Power Generation Group, Inc. 5820      

FLUE GAS DESULFURIZATION METHOD AND APPARATUS

   Granted    26-Jun-1996    08/669762          29-Sep-1998    5814288   
Babcock & Wilcox Power Generation Group, Inc. 5828      

FLOODING REDUCTION ON A TUBULAR HEAT EXCHANGER

   Granted    02-Aug-1996    08/691725          11-Aug-1998    5791404   
Babcock & Wilcox Power Generation Group, Inc. 5860      

LOW PRESSURE DROP, TURBULENT MIXING ZONE DRY SCRUBBER

   Granted    02-Oct-1996    08/720855          17-Jun-1997    5639430   
Babcock & Wilcox Power Generation Group, Inc. 5862      

TRAPEZOIDAL DEFLECTORS FOR HEAT EXCHANGER TUBES

   Granted    22-Jul-1997    08/898607          01-Sep-1998    5799724   
Babcock & Wilcox Power Generation Group, Inc. 5864      

CIRCULATING FLUIDIZED BED FURNACE/REACTOR WITH AN INTEGRAL SECONDARY AIR PLENUM

   Granted    03-Dec-1996    08/759885          17-Nov-1998    5836257   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 7 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5875      

PULVERIZED COAL BURNER

   Granted    12-Nov-1996    08/747319          03-Nov-1998    5829369   
Babcock & Wilcox Power Generation Group, Inc. 5882      

LOW PRESSURE DROP VANES FOR BURNERS AND NOx PORTS

   Granted    15-Nov-1996    08/749883          09-Sep-1997    5664944   
Babcock & Wilcox Power Generation Group, Inc. 5883      

CAST ABRASION RESISTANT HOLLOW BALLS

   Granted    27-Nov-1996    08/757990          14-Oct-1997    5676193   
Babcock & Wilcox Power Generation Group, Inc. 5887      

FURNACE GAS PYROMETER (GASTEMP ALTERNATIVE)

   Granted    19-Dec-1996    08/770609          11-May-2004    6733173   
Diamond Power International, Inc. D    Granted    09-Feb-2004    10/774565   
12-Aug-2004    20040156420 A1    21-Feb-2006    7001067    Diamond Power
International, Inc. 5894      

STRAIN RELIEF MAIN SHAFT

   Granted    22-Jul-1997    08/898606          19-Feb-2002    6347758   
Babcock & Wilcox Power Generation Group, Inc. 5895      

STRAIN RELIEF MAIN SHAFT ASSEMBLY

   Granted    05-Jun-1997    08/868867          07-Aug-2001    6270026   
Babcock & Wilcox Power Generation Group, Inc. 5898      

DIESEL OR DUAL-FUEL ENGINE AND BLACK LIQUOR GASIFIER COMBINED CYCLE

   Granted    14-Feb-1997    08/801836          20-Apr-1999    5895507   
Babcock & Wilcox Power Generation Group, Inc. 5927      

FINE-PARTICULATE AND AEROSOL REMOVAL TECHNIQUE IN A CONDENSING HEAT EXCHANGER
USING AN ELECTROSTATIC SYSTEM ENHANCEMENT

   Granted    05-Jun-1997    08/869335          08-Dec-1998    5846301   
Babcock & Wilcox Power Generation Group, Inc. 5934      

INTEGRATED REBURN SYSTEM FOR NOx CONTROL FROM CYCLONE-FIRED BOILERS

   Granted    21-Nov-1997    08/975725          09-Mar-1999    5878700   
Babcock & Wilcox Power Generation Group, Inc. 5942      

PRESSURE EQUALIZATION VALVE

   Granted    04-Aug-1997    08/905176          14-Sep-1999    5950677   
Diamond Power International, Inc. 5951      

RETROFIT OF A CENTER INLET TYPE SCRUBBER WITH ABSORPTION/GAS DISTRIBUTION TRAY
TO IMPROVE GAS-LIQUID CONTACT IN THE ABSORPTION ZONE

   Granted    13-Jan-1998    09/006376          14-Mar-2000    6036756   
Babcock & Wilcox Power Generation Group, Inc. 5958      

CYCLONE FURNACE FOR RETROFIT APPLICATIONS

   Granted    07-Nov-1997    08/966110          08-Feb-2000    6021724   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 8 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5968      

IMPROVED INTERNAL OIL FLOW PATH FOR GEARBOX BEARINGS

   Granted    20-Jan-1998    009366          08-May-2001    6227712    Babcock &
Wilcox Power Generation Group, Inc. 5969      

LOW PRESSURE DROP INLET DESIGN TO PROMOTE GOOD GAS FLOW PATTERNS IN HIGH
VELOCITY ABSORBERS

   Granted    11-Feb-1998    09/022136          03-Dec-2002    6488899   
Babcock & Wilcox Power Generation Group, Inc. 5973      

RETAINER SHIELD FOR SPLIT RING CASTINGS

   Granted    11-Jun-1998    09/096045          28-Dec-1999    6006702   
Babcock & Wilcox Power Generation Group, Inc. 5976      

STEAM GENERATOR FOR GASIFYING COAL

01    Granted    13-Jul-1998    09/114743          06-Nov-2001    6312482   
Babcock & Wilcox Power Generation Group, Inc. 5977      

FUME SENSOR SYSTEM AND METHODS FOR BACKGROUND NOISE SUPPRESSION

   Granted    11-Aug-2000    09/637717          03-Dec-2002    6490040   
Babcock & Wilcox Power Generation Group, Inc. 5979      

VARIABLE PRESSURE ONCE-THROUGH STEAM GENERATOR UPPER FURNACE HAVING NON-SPLIT
FLOW CIRCUITRY

   Granted    16-Apr-1998    09/061480          10-Aug-1999    5934227   
Babcock & Wilcox Power Generation Group, Inc. 5980      

FURNACE FLOOR

01    Granted    15-Apr-1999    09/292722          30-May-2000    6067944   
Babcock & Wilcox Power Generation Group, Inc. 5994      

INTERCONNECT FOR SOLID OXIDE FUEL CELLS

   Granted    01-Mar-1999    09/259711          24-Jul-2001    6265095   
SOFCo-EFS Holdings, LLC 5996      

DETECTION OF CORROSION FATIGUE IN BOILER TUBES USING A SPIKE EMAT PULSER

   Granted    26-Jun-1998    09/105514          03-Oct-2000    6125703   
McDermott Technology, Inc. 6002      

AIR HEATER GAS INLET PLENUM

   Granted    22-Jul-1999    09/359098          18-Jun-2002    6405791   
Babcock & Wilcox Power Generation Group, Inc. C    Granted    19-Mar-2002   
10/101645    25-Jul-2002    20020096316 A1    17-Dec-2002    6494255    Babcock
& Wilcox Power Generation Group, Inc. 6003      

WATER JACKETED, HIGH TEMPERATURE, BOILER, STRETCHER, ACCESS DOOR

   Granted    21-Jan-1999    09/234687          09-Jul-2002    6415724   
Babcock & Wilcox Power Generation Group, Inc. 6006      

MERCURY REMOVAL IN UTILITY WET SCRUBBER USING A CHELATING AGENT

   Granted    31-Mar-1999    09/282816          11-Dec-2001    6328939   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 9 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

6012      

CIRCULATING FLUIDIZED BED REACTOR WITH FLOORED INTERNAL PRIMARY PARTICLE
SEPARATOR

   Granted    07-Dec-1998    09/206353          01-Aug-2000    6095095   
Babcock & Wilcox Power Generation Group, Inc. 6013      

APPARATUS FOR CONTROL OF MERCURY

   Granted    31-Mar-1999    09/282817          04-Sep-2001    6284199   
Babcock & Wilcox Power Generation Group, Inc. 6014      

OXIDATION RESISTANT LOW ALLOY ATTACHMENT FOR BOILER COMPONENTS

   Granted    14-Jan-1999    09/231914          27-Nov-2001    6321691   
Babcock & Wilcox Power Generation Group, Inc. 6016      

ALKALINE SORBENT INJECTION FOR MERCURY CONTROL

   Granted    07-Dec-1998    09/206465          16-Apr-2002    6372187   
Babcock & Wilcox Power Generation Group, Inc. 6016      

ALKALINE SORBENT INJECTION FOR MERCURY CONTROL

C    Granted    16-Nov-2001    09/993230    01-Aug-2002    20020102189 A1   
04-Mar-2003    6528030    McDermott Technology, Inc. 6018      

COMBINED FLUE GAS DESULFURIZATION AND CARBON DIOXIDE REMOVAL SYSTEM

   Granted    04-Jun-1999    09/326450          04-Jun-2002    6399030   
Babcock & Wilcox Power Generation Group, Inc. 6019      

LOW PRESSURE DROP INLET FOR HIGH VELOCITY ABSORBERS WITH STRAIGHT TANKS

   Granted    18-Jun-1999    09/336412          31-Jul-2001    6267358   
Babcock & Wilcox Power Generation Group, Inc. 6024      

METHOD OF REDUCING NOx EMISSIONS WITH MINIMAL INCREASES IN UNBURNED CARBON AND
WATERWALL CORROSION

   Granted    13-Sep-1999    09/394163          20-Nov-2001    6318277   
Babcock & Wilcox Power Generation Group, Inc. 6030      

WALL PROTECTION FROM DOWNWARD FLOWING SOLIDS

   Granted    06-May-1999    09/305962          04-Apr-2000    6044805   
Babcock & Wilcox Power Generation Group, Inc. 6036      

ULTRA-HIGH PARTICULATE COLLECTION OF SUB-MICRON AEROSOLS

   Granted    23-Apr-1999    09/298778          29-May-2001    6238459   
McDermott Technology, Inc. 6040      

APPARATUS TO RECOVER SULFUR FROM CONCENTRATED ACID GAS INTO ALKALINE SOLUTION

   Granted    08-Nov-1999    09/435745          27-Aug-2002    6440379    The
Babcock & Wilcox Company 6050      

HORIZONTAL SPIRAL TUBE BOILER CONVECTION PASS ENCLOSURE DESIGN

A    Granted    16-Dec-2002    10/320342          13-Apr-2004    6718915   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 10 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

6061      

USE OF SULFIDE-CONTAINING LIQUORS FOR REMOVING MERCURY FROM FLUE GASES

   Granted    17-Dec-1999    09/464806          07-Jan-2003    6503470   
Babcock & Wilcox Power Generation Group, Inc. C1    Granted    20-Dec-2002   
10/324833    15-May-2003    20030091490 A1    02-May-2006    7037474    Babcock
& Wilcox Power Generation Group, Inc. 6067      

METHOD FOR PRODUCING CHROMIUM CARBIDE COATINGS

   Granted    02-Aug-2000    09/631207          07-Jan-2003    6503340   
Babcock & Wilcox Power Generation Group, Inc. 6072      

FINE SOLIDS RECYCLE IN CIRCULATING FLUIDIZED BED

   Granted    17-Dec-1999    09/464258          07-Aug-2001    6269778   
Babcock & Wilcox Power Generation Group, Inc. 6092      

DRUMLESS NATURAL CIRCULATION BOILER

   Granted    01-Jun-2000    09/585878          08-Jan-2002    6336429   
Babcock & Wilcox Power Generation Group, Inc. 6093      

PARTICULATE COLLECTOR CHANNEL WITH COOLING INNER ELEMENTS IN A CFB BOILER

   Granted    10-Jul-2000    09/613132          27-Nov-2001    6322603   
Babcock & Wilcox Power Generation Group, Inc. 6094      

SINGLE SPRAY LEVEL FOR FLUE GAS DESULFURIZATION SYSTEM WITH INTERNAL MAIN FEED
HEADERS

   Granted    01-Oct-2001    09/969333    03-Apr-2003    03-0061940   
02-Sep-2003    6613133    Babcock & Wilcox Power Generation Group, Inc. 6096   
  

INTEGRATED AIR FOIL AND AMMONIA INJECTION GRID FOR SCR SYSTEM

   Granted    23-Jun-2000    09/602483          03-May-2005    6887435   
Babcock & Wilcox Power Generation Group, Inc. 6098      

WALL PROTECTION FROM DOWNWARD FLOWING SOLIDS

   Granted    06-Nov-2001    09/979615          10-Dec-2002    6491000   
Babcock & Wilcox Power Generation Group, Inc. 6102      

CIRCULATING FLUIDIZED BED REACTOR WITH SELECTIVE CATALYTIC REDUCTION

   Granted    13-Feb-2000    09/503218          28-May-2002    6395237   
Babcock & Wilcox Power Generation Group, Inc. 6103      

EL TYPE PULVERIZERS

   Granted    27-Oct-2000    09/698558          05-Apr-2005    6874715   
Babcock & Wilcox Power Generation Group, Inc. 6110      

VARIABLE RESISTANCE DEVICE FOR A HIGH PRESSURE AIR SUPPLY SYSTEM

   Granted    22-Jun-2000    09/599326          14-Aug-2001    6273141   
Babcock & Wilcox Power Generation Group, Inc. 6111      

COOLED TUBES ARRANGED TO FORM IMPACT TYPE PARTICLE SEPARATORS

   Granted    25-May-2001    09/865609    21-Feb-2002    20020020158 A1   
31-Dec-2002    6500221    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 11 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

6112      

CFB IMPACT TYPE PARTICLE COLLECTION ELEMENTS ATTACHED TO COOLED SUPPORTS

   Granted    25-May-2001    09/865332          24-Sep-2002    6454824   
Babcock & Wilcox Power Generation Group, Inc. 6117      

SYSTEM FOR CONTROLLING FLUE GAS EXIT TEMPERATURE FOR OPTIMAL SCR OPERATIONS

   Granted    27-Feb-2002    10/085715    28-Aug-2003    03-0159662   
26-Aug-2003    6609483    Babcock & Wilcox Power Generation Group, Inc. 6121   
  

METHOD FOR CONTROLLING ELEMENTAL MERCURY EMISSIONS

   Granted    05-Dec-2000    09/730100    06-Jun-2002    20020068030 A1   
15-Feb-2005    6855859    Babcock & Wilcox Power Generation Group, Inc. 6128   
  

TAPERED CORROSION PROTECTION OF TUBES AT MUD DRUM LOCATION

   Granted    28-Sep-2000    09/670897          17-Dec-2002    6495268   
Babcock & Wilcox Power Generation Group, Inc. D    Granted    31-Oct-2002   
10/284625    20-Mar-2003    03/0051779    05-Oct-2004    6800149    Babcock &
Wilcox Power Generation Group, Inc. 6130      

SPACER BAR WITH TUBE SLEEVE AND TAB

   Granted    06-Oct-2000    09/680725          14-Aug-2001    6273030   
Babcock & Wilcox Power Generation Group, Inc. 6145      

INTERNAL FUEL STAGING TO IMPROVE FUEL CELL PERFORMANCE

   Granted    18-Jul-2000    09/618525          23-Apr-2002    6376117   
SOFCo-EFS Holdings, LLC 6156      

FUEL CELL COLUMN HEAT EXCHANGER MATED MODULE

   Granted    02-Jan-1996    581989          18-Mar-1997    5612149    SOFCo-EFS
Holdings, LLC 6157      

FUEL CELL MODULE

   Granted    04-Feb-1994    192416          02-Jan-1996    5480738    SOFCo-EFS
Holdings, LLC 6158      

THERMALLY INTEGRATED REFORMER FOR SOLID OXIDE FUEL CELLS

   Granted    06-Oct-1993    08/133444          22-Nov-1994    5366819   
SOFCo-EFS Holdings, LLC 6159      

THERMALLY INTEGRATED HEAT EXCHANGE SYSTEM FOR SOLID OXIDE ELECTROLYTE SYSTEMS

   Granted    29-Sep-1993    128522          23-Aug-1994    5340664    SOFCo-EFS
Holdings, LLC 6185      

CFB WITH CONTROLLABLE IN-BED HEAT EXCHANGER

   Granted    17-Jul-2001    09/906993    23-Jan-2003    20030015150   
18-Mar-2003    6532905    Babcock & Wilcox Power Generation Group, Inc. 6207   
  

ATTACHABLE HEAT FLUX MEASURING DEVICE

   Granted    27-Oct-2000    09/697866          26-Nov-2002    6485174   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 12 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

6208      

PROCESS AND COMPOSITION FOR CHROMIZING 400-SERIES STAINLESS STEELS

   Granted    20-Feb-2001    09/788742          14-May-2002    6387194   
Babcock & Wilcox Power Generation Group, Inc. 6217      

BOILER INTERNAL FLUE GAS BY-PASS DAMPER FOR FLUE GAS TEMPERATURE CONTROL

   Granted    19-Dec-2001    10/024874    27-Jun-2002    20020079374 A1   
15-Jun-2004    6748880    Babcock & Wilcox Power Generation Group, Inc. 7000   
  

CIRCULATING FLUIDIZED BED REACTOR WITH SELECTIVE CATALYTIC REDUCTION

   Granted    07-Jan-2002    09/958622    05-Dec-2002    20020182122 A1   
22-Nov-2005    6967005    Babcock & Wilcox Power Generation Group, Inc. 7004   
  

CHANNELIZED SCR INLET FOR IMPROVED AMMONIA INJECTION AND EFFICIENT NOx CONTROL

   Granted    29-Jun-2001    09/896169    02-Jan-2003    20030003029 A1   
14-Jun-2005    6905658    Babcock & Wilcox Power Generation Group, Inc. 7005   
  

ARTICULATING WATER MONITOR CLEANING DEVICE

   Granted    26-Dec-2001    10/036173    03-Oct-2002    20020139402 A1   
02-Dec-2003    6655397    Diamond Power International, Inc. 7007      

COMPARTMENTED GAS OUTLET FOR NOX CONTROL AND MIXING FOR SCR

   Granted    23-Jan-2002    10/055317          28-Jan-2003    6510820   
Babcock & Wilcox Power Generation Group, Inc. 7012      

SOOTBLOWER NOZZLE ASSEMBLY WITH AN IMPROVED DOWNSTREAM NOZZLE

   Granted    02-Jan-2002    10/039430    05-Sep-2002    02/0121563   
20-Jul-2004    6764030    Diamond Power International, Inc. 7013      

Sootblower mechanism providing varying lance rotational speed

   Granted    20-Dec-2001    10/029,900    27-Jun-2002    20020078982 A1   
10-Aug-2004    6772775    Diamond Power International, Inc. 7015      

SOOTBLOWER LANCE TUBE FOR DUAL CLEANING MEDIA

   Granted    05-Feb-2002    10/049303    06-Nov-2003    0205261    31-Aug-2004
   6782902    Diamond Power International, Inc. 7020      

HYDRAULIC LOADING SYSTEM FOR BALL AND RING PULVERIZERS

   Granted    07-Sep-2001    09/948823    13-Mar-2003    03/0047629   
26-Aug-2003    6609669    Babcock & Wilcox Power Generation Group, Inc. 7022   
  

OSCILLATING SOOTBLOWER MECHANISM

   Granted    19-Jul-2002    10/199626    23-Jan-2003    03-0015151   
10-Jun-2003    6575122    Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010



Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 13 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7025      

FURNACE VIDEO CAMERA APPARATUS

   Granted    26-Sep-1997    08/938195          30-May-2000    6069652   
Diamond Power International, Inc. A    Granted    08-Dec-1999    09/456638      
   29-May-2001    6239831    Diamond Power International, Inc. A1    Granted   
06-Oct-2000    09/680578          17-Aug-2004    6778209    Diamond Power
International, Inc. A2    Granted    10-Jan-2001    09/758019    16-Aug-2001   
0013892    19-Oct-2004    6806900    Diamond Power International, Inc. 7029   
  

LASER WELDED BOILER TUBE WALL PANELS

   Granted    19-Jun-2002    10/175297    25-Dec-2003    20030234241   
08-Feb-2005    6852945    Babcock & Wilcox Power Generation Group, Inc. 7033   
  

TWO-FLUTED HOUSING LINER

   Granted    25-Jan-2002    10/056825    31-Jul-2003    03-0141396   
31-Aug-2004    6783091    Babcock & Wilcox Power Generation Group, Inc. 7035   
  

DUAL FUEL BURNER FOR A SHORTENED FLAME AND REDUCED POLLUTANT EMISSIONS

   Granted    21-May-2003    10/443287    25-Nov-2004    040234912   
04-Oct-2005    6951454    Babcock & Wilcox Power Generation Group, Inc. 7036   
  

COMPACT FOOTPRINT CFB WITH MECHANICAL DUST COLLECTOR

   Granted    30-Apr-2002    10/135432    30-Oct-2003    20030202913   
08-Mar-2005    6863703    Babcock & Wilcox Power Generation Group, Inc. 7041   
  

METHOD OF CONVERTING A DOWNFLOW/UPFLOW WET FLUE GAS DESULFURIZATION (WFGD)
SYSTEM TO AN UPFLOW SINGLE-LOOP WFGD SYSTEM

   Granted    16-Jul-2002    10/196597    22-Jan-2004    04-0011200   
27-Apr-2004    6726748    Babcock & Wilcox Power Generation Group, Inc. 7042   
  

IMPROVED COLLECTION SCOOP FOR FGD BLEED STREAM OR EX SITU OXIDATION

   Granted    10-Jun-2002    10/166589    11-Dec-2003    03-0228247   
24-Feb-2004    6695018    Babcock & Wilcox Power Generation Group, Inc. D1   
Granted    16-Dec-2003    10/736914    08-Jul-2004    040131526    09-Aug-2005
   6926870    Babcock & Wilcox Power Generation Group, Inc. D2    Granted   
16-Dec-2003    10/737499    08-Jul-2004    040131525    13-Nov-2007    7294322
   Babcock & Wilcox Power Generation Group, Inc. 7043      

BUBBLE CAP ASSEMBLY

   Granted    29-May-2003    10/447895    02-Dec-2004    20040237858 A1   
22-Mar-2005    6868795    Blasch Precision Ceramics, Inc. 7047      

EMISSIVITY PROBE

   Granted    13-Aug-2002    10/218067    19-Feb-2004    20040032583 A1   
21-Jun-2005    6909495    Diamond Power International, Inc. 7048      

FLUE GAS DESULFURIZATION SYSTEM WITH A STEPPED TRAY

   Granted    24-Oct-2002    10/279425    29-Apr-2004    04-0079235   
02-Aug-2005    6923852    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 14 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7052      

PASSIVE SYSTEM FOR OPTIMAL NOx REDUCTION VIA SELECTIVE CATALYTIC REDUCTION

   Granted    06-Sep-2002    10/236854    11-Mar-2004    04-0045513   
04-Apr-2006    7021248    Babcock & Wilcox Power Generation Group, Inc. 7060   
  

INTERMITTENT MIXER WITH LOW PRESSURE DROP

   Granted    18-Mar-2003    10/391393    23-Sep-2004    040182052   
20-Sep-2005    6946011    Babcock & Wilcox Power Generation Group, Inc. D1   
Granted    03-Aug-2005    11/196084    15-Dec-2005    050274413    06-Nov-2007
   7291194    Babcock & Wilcox Power Generation Group, Inc. D2    Granted   
03-Aug-2005    11/196075    08-Dec-2005    050268964    30-Oct-2007    7288128
   Babcock & Wilcox Power Generation Group, Inc. 7062      

UNBURNED CARBON AND OTHER COMBUSTIBLES

C1    Granted    06-Oct-1997    08/944120          30-Jun-1998    5774176   
Diamond Power International, Inc. C2    Granted    08-Sep-1997    08/925340   
      23-Nov-1999    5988079    Diamond Power International, Inc. 7063      

COMBUSTION OPTIMIZATION SYSTEM

   Granted    25-Jan-1996    08/591012          18-Aug-1998    5794549   
Diamond Power International, Inc. 7064      

SOOTBLOWING OPTIMIZATION SYSTEM

   Granted    09-Nov-1999    09/436944          04-Dec-2001    6325025   
Diamond Power International, Inc. D    Granted    01-Aug-2001    09/920697   
10-Jan-2002    0002956    30-Jul-2002    6425352    Diamond Power International,
Inc. 7065      

ASH HANDLING SYSTEM

   Granted    18-Oct-2000    09/691562          15-Jan-2002    6338306   
Diamond Power International, Inc. 7067      

IMPACT TYPE PARTICLE SEPARATOR MADE OF MUTUALLY INVERTED U-SHAPED ELEMENTS

   Granted    29-May-2003    10/447688    16-Dec-2004    20040250521   
22-Mar-2005    6869459    Babcock & Wilcox Power Generation Group, Inc. 7068   
  

SOOTBLOWER CONTROL BASED ON BOILER THERMAL EFFICIENCY OPTIMIZATION

   Granted    18-Dec-2003    10/739858    19-Aug-2004    0159270    16-Aug-2005
   6928937    Diamond Power International, Inc. 7070      

DEVICE FOR REGULATING AND CLEANING AN AIR INTAKE

   Granted    05-Sep-2000    09/623450          13-Aug-2002    6431125   
Diamond Power International, Inc. 7071      

ANTI-VIBRATION BARS FOR BOILER TUBES WITH PROTECTIVE SHIELDS

   Granted    17-Mar-2004    10/802688    26-Jan-2006    060016402   
02-Oct-2007    7275589    Babcock & Wilcox Power Generation Group, Inc. 7072   
  

DUAL PRESSURE RECOVERY BOILER

   Granted    20-Oct-2004    10/969125    20-Apr-2006    20060081199   
17-Jul-2007    7243619    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 15 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7073      

SPLIT RING CASTING FOR BOILER TUBES WITH TUBE SHIELDS

   Granted    17-Mar-2004    10/802474    22-Sep-2005    050205018   
27-Feb-2007    7182045    Babcock & Wilcox Power Generation Group, Inc. 7075   
  

RE-ORIENTED OVER FIRE AIR PORTS FOR REDUCTION OF NOx PRODUCTION FROM PULVERIZED
COAL-FIRED BURNERS

   Granted    29-Jan-2004    10/767978    04-Aug-2005    05-0166867   
01-Dec-2009    7624707    Babcock & Wilcox Power Generation Group, Inc. 7086   
  

SOOTBLOWER NOZZLE ASSEMBLY WITH NOZZLES HAVING DIFFERENT GEOMETRIES

   Granted    24-Mar-2004    10/808047    11-Nov-2004    0222324    18-Apr-2006
   7028926    Diamond Power International, Inc. 7087      

ASSEMBLY AND METHOD FOR REMOVING A DEVICE FROM A BOILER

   Granted    15-Jun-2005    11/153671    16-Feb-2006    20060032468 A1   
29-Dec-2009    7637002    Diamond Power International, Inc. 7088      

BAFFLE FOR INCREASED CAPTURE OF POPCORN ASH IN ECONOMIZER HOPPERS

   Granted    10-Jan-2005    11/033085    14-Jul-2005    05-0150439   
05-Sep-2006    7100521    Babcock & Wilcox Power Generation Group, Inc. 7097   
  

IN-FURNACE REDUCTION OF NITROGEN OXIDE BY MIXED FUELS INVOLVING A BIOMASS
DERIVATIVE

   Published    27-Jun-2006    11/426906    15-Feb-2007    20070034126         
The Babcock & Wilcox Company Ole Miss 7098      

SNCR DISTRIBUTION GRID

   Granted    12-Nov-2008    11/577171    05-Mar-2009    20090060806   
14-Feb-2012    8114359    Babcock & Wilcox Power Generation Group, Inc. 7100   
  

BURNER WITH CENTER AIR JET

   Granted    30-Jun-2005    11/171027    04-Jan-2007    20070003889   
07-Oct-2008    7430970    Babcock & Wilcox Power Generation Group, Inc. 7101   
  

SOOTBLOWER FRAME ASSEMBLY

   Granted    20-Dec-2005    10/561569    28-Dec-2006    20060288515 A1   
16-Nov-2010    7832366    Diamond Power International, Inc. 7105      

OXY-FUEL REBURN: A METHOD FOR NOx REDUCTION BY FUEL REBURNING WITH OXYGEN

   Granted    18-Jul-2005    11/183512    16-Nov-2006    20060257800   
17-Feb-2009    7491055    Babcock & Wilcox Power Generation Group, Inc. 7106   
  

CARRIER AIR HEATING SYSTEM FOR SCR

   Granted    13-Apr-2005    11/105053    19-Oct-2006    06-0234173   
15-Sep-2009    7588440    The Babcock & Wilcox Company 7107      

WETTED PARTICLE AND DROPLET IMPINGEMENT

   Granted    23-Sep-2004    10/948478    23-Mar-2006    20060060088 A1   
16-Oct-2007    7282087    Babcock & Wilcox Power Generation Group, Inc. 7110   
  

PORT RODDER WITH VELOCITY DAMPER

   Granted    26-May-2005    11/138574    01-Dec-2005    050263047   
01-Jul-2008    7392751    Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 16 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO                                      SubCase                            
           

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7111      

RETRACTABLE LIQUOR GUN FOR A RECOVERY FURNACE

   Granted    26-May-2005    11/138044    01-Dec-2005    050263108   
13-Jan-2009    7475645    Diamond Power International, Inc. 7112      

DETONATION / DEFLAGRATION SOOTBLOWER

   Granted    14-Jun-2005    11/152577    12-Jan-2006    060005786   
22-Apr-2008    7360508    Diamond Power International, Inc. 7113      

ABSORBER TOWER METAL HOOD TO CONCRETE SHELL ATTACHMENT

   Granted    10-Feb-2005    11/055760    24-Aug-2006    06-0185320   
04-May-2010    7707782    The Babcock & Wilcox Company 7117      

BOILER WALL BOX COOLING SYSTEM

   Granted    24-Jun-2004    10/876132          09-Aug-2005    6925969   
Diamond Power International, Inc. 7118      

TUNNELED MULTI-BLADE SWIRLER FOR LIQUID FUEL ATOMIZATION

   Granted    08-Jun-2005    11/100731    14-Dec-2006    06-0281036   
06-May-2008    7367798    Babcock & Wilcox Power Generation Group, Inc. 7122   
  

HEAT EXCHANGER FRAMEWORK

   Granted    17-Jul-2006    11/487624    31-Jan-2008    20080022949   
16-Dec-2008    7464671    Babcock & Wilcox Power Generation Group, Inc. 7124   
  

PASSIVE MIXING DEVICE FOR STAGED COMBUSTION OF GASEOUS BOILER FUELS

   Granted    11-Jul-2007    11/775919    15-Jan-2009    20090017402   
24-Feb-2009    7493876    The Babcock & Wilcox Company 7126      

STEAM/WATER CONICAL CYCLONE SEPARATOR

   Granted    05-Jul-2007    11/753335    08-Jan-2009    09-0010721   
29-Dec-2009    7637699    The Babcock & Wilcox Company 7128      

LOW NOx CYCLONE FURNACE STEAM GENERATOR

   Granted    25-Jan-2008    11/720506    05-Jun-2008    20080127869   
19-Apr-2011    7926432    The Babcock & Wilcox Company 7136      

ENHANCEMENT OF CONVENTIONAL SCR AND SNCR PROCESSES WITH AMMONIA DESTRUCTION
CATALYST

   Granted    07-Apr-2008    12/098623    08-Oct-2009    20090252665   
08-Mar-2011    7901647    Babcock & Wilcox Power Generation Group, Inc. 7144   
  

STEAM GENERATOR TO CONTAIN AND COOL SYNTHESIS GAS

   Granted    27-Jul-2005    11/191183    17-Jan-2008    20080011247   
26-Apr-2011    7931710    The Babcock & Wilcox Company 7145      

RECOVERY BOILER COMBUSTION AIR SYSTEM WITH INTERMEDIATE AIR PORTS VERTICALLY
ALIGNED WITH MULTIPLE LEVELS OF TERTIARY AIR PORTS

   Published    30-Mar-2007    11/694125    02-Oct-2008    20080236459         
The Babcock & Wilcox Company 7146      

LARGE DIAMETER MID-ZONE AIR SEPARATION CONE FOR EXPANDING IRZ

   Granted    01-Jun-2006    11/444779    06-Dec-2007    20070281265   
14-Feb-2012    8113824    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 17 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO                                      SubCase                            
           

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7148      

CIRCULATION SYSTEM FOR SLIDING PRESSURE STEAM GENERATOR

   Granted    07-Jun-2006    11/448648    13-Dec-2007    07-0283906   
15-Sep-2009    7587996    The Babcock & Wilcox Company 7149      

LINK TYPE SEISMIC TIE FOR BOILERS

   Granted    03-May-2007    11/743722    06-Nov-2008    08-0271686   
25-May-2010    7721680    Babcock & Wilcox Power Generation Group, Inc. 7150   
  

ASSEMBLY FOR ASH SEPARATION FROM FLUE GAS

   Granted    27-Feb-2007    11/711509    28-Aug-2008    08-0202077   
10-Nov-2009    7615086    Babcock & Wilcox Power Generation Group, Inc. 7155   
  

RADIANT SYNGAS COOLER

   Granted    26-Oct-2006    11/588045    31-May-2007    070119577   
15-Sep-2009    7587995    The Babcock & Wilcox Company 7159      

HYBRID WET ELECTROSTATIC PRECIPITATOR (HWESP)

   Granted    27-Mar-2008    12/056417    01-Oct-2009    20090241781   
15-Dec-2009    7632341    Babcock & Wilcox Power Generation Group, Inc. 7160   
  

APPARATUS FOR CLEANING A SMELT SPOUT OF A COMBUSTION DEVICE (BLADERUNNER)

   Granted    24-May-2006    11/439674    29-Nov-2007    20070272130   
15-Jun-2010    7735435    Diamond Power International, Inc. 7164      

Process for controlling the moisture concentration of a combustion flue gas

   Granted    11-Apr-2007    11/733942    18-Oct-2007    0243119    08-Sep-2009
   7585476    The Babcock & Wilcox Company 7166      

INTEGRATED FLUIDIZED BED ASH COOLER

   Granted    19-Apr-2006    11/406765    13-Dec-2007    20070283902   
16-Dec-2008    7464669    Babcock & Wilcox Power Generation Group, Inc. 7170   
  

COMBUSTION SYSTEM AND PROCESS

   Published    15-Nov-2007    11/940575    02-Apr-2009    20090084294         
Babcock & Wilcox Power Generation Group, Inc. 7171      

END SUPPORT CONFIGURATION FOR STEAM TUBES OF A SUPERHEATER OR REHEATER

   Granted    26-Apr-2007    11/740340    30-Oct-2008    080264358   
14-Jul-2009    7559294    Babcock & Wilcox Power Generation Group, Inc. 7174   
  

SELF SUPPORTING REINFORCED HEADER PIPE

   Granted    15-Mar-2007    11/686437    27-Sep-2007    07-0221279   
08-Jun-2010    7730908    Babcock & Wilcox Power Generation Group, Inc. 7180   
  

MULTIPLE PASS ECONOMIZER AND METHOD FOR SCR TEMPERATURE CONTROL

   Granted    09-May-2006    11/430761    15-Nov-2007    07-0261646   
25-Aug-2009    7578265    The Babcock & Wilcox Company

C

   Granted    03-Oct-2006    11/542413    15-Nov-2007    07-0261647   
29-Dec-2009    7637233    The Babcock & Wilcox Company 7181      

METHOD OF MANUFACTURING A TUBULAR STRUCTURE

   Granted    17-May-2007    11/749967    05-Jun-2008    20080128580   
15-Nov-2011    8056229    Babcock & Wilcox Canada Ltd.                        
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 18 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO                                      SubCase                            
           

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7190      

STEPPED DOWN GAS MIXING DEVICE

   Published    03-Feb-2010    12/699407    04-Aug-2011    20110188338         
Babcock & Wilcox Power Generation Group, Inc. 7191      

COMPACT RADIAL PLATEN ARRANGEMENT FOR RADIANT SYNGAS COOLER

   Published    15-Aug-2007    11/839285    21-Feb-2008    20080041572         
The Babcock & Wilcox Company 7193      

SYNGAS COOLER CLEANING DEVICE

   Published    14-Aug-2007    11/838580    21-Feb-2008    20080041322         
The Babcock & Wilcox Company 7194      

SEALING ARRANGEMENT WITH A SEGMENTED SEAL AND PRESSURE RELIEF

   Granted    15-Aug-2007    11/839357    21-Feb-2008    20080042373   
20-Mar-2012    8136544    Babcock & Wilcox Power Generation Group, Inc. 7195   
  

CATALYST PARTICULATE DIVERTER

   Granted    07-Sep-2007    11/851443    12-Mar-2009    20090065414   
30-Nov-2010    7842251    Babcock & Wilcox Power Generation Group, Inc. 7200   
  

EXTENDED WATER LEVEL RANGE STEAM / WATER CONICAL CYCLONE SEPARATOR

   Granted    19-Sep-2007    11/857898    20-Mar-2008    20080069646   
30-Nov-2010    7842113    Babcock & Wilcox Power Generation Group, Inc. 7206   
  

RAPPER ALIGNMENT PLUG

   Published    27-Jun-2007    11/768941    01-Jan-2009    20090000770         
The Babcock & Wilcox Company 7207      

SPRAY DRYER ABSORBER AND RELATED PROCESSES

   Published    13-Sep-2007    11/854795    19-Mar-2009    20090074642         
The Babcock & Wilcox Company 7212      

CONTOURED FLAT STUD AND STUD ARRANGEMENT FOR CYCLONE SLAG TAPS

   Published    18-Jul-2008    12/175524    21-Jan-2010    20100012005         
Babcock & Wilcox Power Generation Group, Inc. 7214      

IN-SITU REGENERATION OF A CATALYST MASKED BY CALCIUM SULFATE

   Granted    26-Mar-2008    12/055439    01-Oct-2009    20090247392   
01-Nov-2011    8048818    Babcock & Wilcox Power Generation Group, Inc. 7219   
  

A LOW-TEMPERATURE, MOVING BED CATALYTIC REACTOR FOR CONTROL OF NOX EMISSIONS
FROM COAL COMBUSTION

   Granted    18-Jul-2008    12/175540    05-Feb-2009    20090035200   
17-Aug-2010    7776293    Babcock & Wilcox Power Generation Group, Inc. 7223   
  

SEGREGATED IN-SITU FORCED OXIDATION WET FLUE GAS DESULFURIZATION FOR
OXYGEN-FIRED FOSSIL FUEL COMBUSTION

   Published    12-Oct-2009    12/577456    14-Apr-2011    20110083592         
Babcock & Wilcox Power Generation Group, Inc. 7224      

SYSTEM AND METHOD FOR MINIMIZING NITROGEN OXIDE (NOx) EMISSIONS IN CYCLONE
COMBUSTORS

   Published    29-May-2008    12/129052    08-Jan-2009    20090007827         
Babcock & Wilcox Power Generation Group, Inc.                         American
Air Liquide, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 19 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO                                      SubCase                            
           

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7227      

METHOD AND APPARATUS FOR PREPARING PULVERIZED COAL USED TO PRODUCE SYNTHESIS GAS

   Granted    01-Apr-2008    12/060459    09-Oct-2008    20080245076   
23-Aug-2011    8001788    Babcock & Wilcox Power Generation Group, Inc. 7228   
  

STEAM GENERATOR ARRANGEMENT

   Granted    11-Apr-2008    12/101513    16-Oct-2008    20080251037   
25-Oct-2011    8042497    Babcock & Wilcox Power Generation Group, Inc. 7230   
  

COIN RETRIEVAL FROM REFUSE

   Published    06-Aug-2007    11/834247    12-Feb-2009    20090038996         
The Babcock & Wilcox Company 7231      

TRI-SECTOR REGENERATIVE OXIDANT PREHEATER FOR OXY-FIRED PULVERIZED COAL
COMBUSTION

   Published    08-Jul-2008    12/169168    15-Jan-2009    20090013941         
Babcock & Wilcox Power Generation Group, Inc. 7234      

CARBON OXIDE AND/OR SULFUR OXIDE CAPTURE IN A LIQUID ENVIRONMENT

   Published    13-Oct-2009    12/577806    29-Apr-2010    20100104492         
Babcock & Wilcox Power Generation Group, Inc. 7235      

RETRACTABLE ARTICULATING ROBOTIC SOOTBLOWER

   Granted    26-Feb-2009    12/393441    26-Aug-2010    20100212608 A1   
15-May-2012    8176883    Diamond Power International, Inc. 7237      

METHOD OF FORMING, INSERTING, AND PERMANENTLY BONDING RIBS IN BOILER TUBES

   Published    06-Jun-2008    12/134295    10-Dec-2009    20090301159         
Babcock & Wilcox Power Generation Group, Inc. 7238      

BLACK PLANT STEAM FURNACE INJECTION

   Granted    17-Jul-2008    12/175102    29-Jan-2009    20090025658   
01-Nov-2011    8047162    Babcock & Wilcox Power Generation Group, Inc. 7245   
  

SOOTBLOWER ISOLATION WALL BOX

   Published    17-Sep-2009    12/561488    17-Mar-2011    20110061611         

Babcock & Wilcox Power Generation Group, Inc.

Diamond Power International, Inc.

7247      

HEAT EXCHANGER

   Published    14-Jan-2009    12/353716    16-Jul-2009    20090178779         
Babcock & Wilcox Power Generation Group, Inc. 7249      

ENHANCED STEAM CYCLE UTILIZING A DUAL PRESSURE RECOVERY BOILER WITH REHEAT

   Published    26-Mar-2008    12/055832    01-Oct-2009    20090241860         
Babcock & Wilcox Power Generation Group, Inc. 7256      

OXY-COMBUSTION COAL FIRED BOILER AND METHOD OF TRANSITIONED BETWEEN AIR AND
OXYGEN FIRING

   Published    13-Apr-2009    12/422685    15-Oct-2009    20090255450         
Babcock & Wilcox Power Generation Group, Inc. 7257      

ERECTION METHOD FOR SOLAR RECEIVER & SUPPORT TOWER

   Published    04-May-2009    12/435062    12-Nov-2009    20090276993         
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 20 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO                                      SubCase                            
           

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7261      

WET SCRUBBER TRAY

   Published    13-Jun-2009    12/484187    17-Dec-2009    20090309245         
Babcock & Wilcox Power Generation Group, Inc. 7265      

ACCESS DOOR WITH INSIDE LATCH RELEASE

   Granted    22-Jan-2009    12/357743    22-Jul-2010    20100181781   
20-Mar-2012    8136851    Babcock & Wilcox Power Generation Group, Inc. 7266   
  

SHOP-ASSEMBLED SOLAR RECEIVER HEAT EXCHANGER

   Published    23-Oct-2009    12/605241    29-Apr-2010    20100101564 A1      
   Babcock & Wilcox Power Generation Group, Inc. 7268      

BLADED BULLET COAL DIFFUSER WITH COAL LINE BALANCING DEVICE

   Published    09-Nov-2009    12/614480    20-May-2010    20100123027         
Babcock & Wilcox Power Generation Group, Inc. 7281      

IN-BED SOLIDS CONTROL VALVE

   Published    30-Sep-2009    12/570823    31-Mar-2011    20110073049         
Babcock & Wilcox Power Generation Group, Inc. 7283      

PRIMARY OXIDANT FEED TO OXY-FIRED CIRCULATING FLUIDIZED BED (CFB)

   Published    30-Sep-2009    12/571187    31-Mar-2011    20110073022         
Babcock & Wilcox Power Generation Group, Inc. 7284      

CIRCULATING FLUIDIZED BED (CFB) WITH IN-FURNACE SECONDARY AIR NOZZLES

   Published    30-Sep-2009    12/571279    31-Mar-2011    20110073050 A1      
   Babcock & Wilcox Power Generation Group, Inc. 7287      

SYSTEM AND METHOD FOR SOFTENING WATER FOR USE IN A SCRUBBER

   Published    19-Jan-2010    12/689313    26-Aug-2010    20100212497         
Babcock & Wilcox Power Generation Group, Inc. 7288      

SYSTEM AND METHOD FOR PROTECTION OF SCR CATALYST AND CONTROL OF MULTIPLE
EMISSIONS

   Published    21-Jan-2010    12/691527    28-Oct-2010    20100273643         
Babcock & Wilcox Power Generation Group, Inc. 7289      

INTEGRATED SPLIT STREAM WATERCOIL AIRHEATER & ECONOMIZER (IWE)

   Published    19-Oct-2009    12/581637    16-Sep-2010    20100229805         
Babcock & Wilcox Power Generation Group, Inc. 7290      

OXY-FUEL COMBUSTION OXIDANT HEATER INTERNAL ARRANGEMENT

   Pending    25-Feb-2010    12/712268                Babcock & Wilcox Power
Generation Group, Inc. 7294      

BIOMASS CENTER AIREJET(R) BURNER

   Published    26-Apr-2010    12/766991    04-Nov-2010    20100275824         
Babcock & Wilcox Power Generation Group, Inc. 7295      

SOOTBLOWER WITH PROGRESSIVE CLEANING ARC

   Granted    18-Dec-2009    12/642210          11-Jan-2011    7865996   
Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 21 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7299      

SYSTEM FOR CONTROLLING COAL FLOW IN A COAL PULVERIZER

   Granted    22-Jun-2010    12/820481    23-Dec-2010    20100320298   
20-Mar-2012    8136746    Babcock & Wilcox Power Generation Group, Inc. 7302   
  

SYSTEM AND METHOD FOR PROTECTION OF SCR CATALYST

   Published    25-Aug-2009    12/547040    03-Mar-2011    20110048234         
Babcock & Wilcox Power Generation Group, Inc. 7303      

REDOX METHOD FOR CAPTURE OF TOTAL GASEOUS MERCURY BY WET FGD

   Granted    15-Jul-2010    12/837131    20-Jan-2011    20110014104   
10-Jan-2012    8092766    Babcock & Wilcox Power Generation Group, Inc. 7304   
  

WEAR-RESISTANT VALVE FOR TRANSPORTING PARTICULATE MATTER AND METHOD OF MAKING

   Published    27-Apr-2010    12/768133    27-Oct-2011    US201102592 51      
   Diamond Power International, Inc. 7312      

EMERGENCY CORE COOLING SYSTEMS FOR PRESSURIZED WATER REACTOR

   Pending    23-Mar-2011    13/069657                Babcock & Wilcox Nuclear
Energy, Inc. 7313      

CHEMICAL COMPOUNDS FOR THE REMOVAL OF CARBON DIOXIDE FROM GASES

   Published    22-Mar-2011    13/069204    29-Sep-2011    20110232490         
Babcock & Wilcox Power Generation Group, Inc. 7319      

HYBRID WATER TREATMENT FOR HIGH TEMPERATURE STEAM GENERATORS

   Published    17-Mar-2010    12/725777    22-Sep-2011    20110229371         
Babcock & Wilcox Power Generation Group, Inc. 7322      

INTEGRATED FLUE GAS DEHUMIDIFICATION AND WET COOLING TOWER SYSTEM

   Granted    06-Jul-2010    12/830850          09-Aug-2011    7993615   
Babcock & Wilcox Power Generation Group, Inc. 7325      

COMPACT NUCLEAR REACTOR

   Published    25-Oct-2010    12/911572    29-Mar-2012    20120076254         
Babcock & Wilcox Nuclear Energy, Inc. 7326      

COMPACT NUCLEAR REACTOR WITH INTEGRAL STEAM GENERATOR

   Pending    27-Sep-2010    12/891317                Babcock & Wilcox Nuclear
Energy, Inc.                         Babcock & Wilcox Canada Ltd. 7327      

INTEGRAL HELICAL COIL PRESSURIZED WATER NUCLEAR REACTOR

   Published    08-Jun-2010    12/796626    16-Dec-2010    20100316181 A1      
   Babcock & Wilcox Nuclear Energy, Inc. 7332      

VARIABLE INDUCTANCE CURRENT LIMITING REACTOR CONTROL SYSTEM FOR ELECTROSTATIC
PRECIPITATOR

   Granted    22-Nov-1994    08/338631          06-Jan-1998    5705923   
Babcock & Wilcox Power Generation Group, Inc. 7333      

COLLECTOR PLATE FOR ELECTROSTATIC PRECIPITATOR

   Granted    28-Sep-1995    08/530300          09-Sep-1997    5665147   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 22 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7334      

METHOD FOR CONTROLLING AN EVAPORATIVE GAS CONDITIONING SYSTEM

   Granted    10-Oct-1997    08/948912          14-Sep-1999    5950441   
Babcock & Wilcox Power Generation Group, Inc. D    Granted    17-Sep-1998   
09/156789          06-Apr-1999    5890369    Babcock & Wilcox Power Generation
Group, Inc. 7335      

METHOD AND SYSTEM FOR IMPROVED RAPPER CONTROL

   Granted    06-Jul-2001    09/900082    16-Jan-2003    20030010203   
01-Apr-2003    6540812    Babcock & Wilcox Power Generation Group, Inc. 7336   
  

AN APPARATUS AND METHOD FOR FILTERING VOLTAGE FOR AN ELECTROSTATIC PRECIPATOR

   Granted    19-Mar-2002    10/063099          26-Aug-2003    6611440   
Babcock & Wilcox Power Generation Group, Inc. 7338      

SYSTEM AND METHOD FOR APPLYING PARTIAL DISCHARGE ANALYSIS FOR ELECTROSTATIC
PRECIPITATOR

   Granted    29-Dec-2005    11/321832    05-Jul-2007    20070151446   
18-Nov-2008    7452403    Babcock & Wilcox Power Generation Group, Inc. 7339   
  

AN ELECTROSTATIC PRECIPITATOR HAVING A SPARK CURRENT LIMITING RESISTORS AND
METHOD FOR LIMITING SPARKING

   Granted    27-Feb-2007    11/679513    28-Aug-2008    20080202331   
27-Apr-2010    7704302    Babcock & Wilcox Power Generation Group, Inc. D   
Granted    15-Apr-2010    12/760820    13-Jan-2011    20110005388    30-Aug-2011
   8007566    Babcock & Wilcox Power Generation Group, Inc. 7341      

DISCHARGE ELECTRODE AND METHOD FOR ENHANCEMENT OF AN ELECTROSTATIC PRECIPITATOR

C    Published    19-Dec-2008    12/339332    04-Jun-2009    20090139406      
   Babcock & Wilcox Power Generation Group, Inc. 7343      

SYSTEM AND METHOD FOR LOCATING SPARKS IN ELECTROSTATIC PRECIPITATORS

   Published    12-Nov-2008    12/269104    13-May-2010    20100116127         
Babcock & Wilcox Power Generation Group, Inc. 7346      

METHOD AND SYSTEM TO FACILITATE IMPROVING ELECTROSTATIC PRECIPITATOR PERFORMANCE

   Granted    14-Jun-2007    11/763195    18-Dec-2008    20080307974 A1   
02-Feb-2010    7655068    Babcock & Wilcox Power Generation Group, Inc. 7348   
  

APPARATUS AND ARRANGEMENT FOR HOUSING VOLTAGE CONDITIONING AND FILTERING
CIRCUITRY COMPONENTS FOR AN ELECTROSTATIC PRECIPITATOR

   Granted    20-Aug-2009    12/544608    24-Feb-2011    20110043999   
16-Aug-2011    8000102    Babcock & Wilcox Power Generation Group, Inc. 7353   
  

SYSTEMS AND METHODS FOR MONITORING A RAPPING PROCESS

   Published    03-Sep-2008    12/203713    04-Mar-2010    20100057269         
Babcock & Wilcox Power Generation Group, Inc. 7355      

COLLECTING PLATE CLEANING USING A RESONANT FREQUENCY WAVE APPLICATION

   Published    17-Dec-2009    12/640253    23-Jun-2011    20110146486         
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 23 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7361      

PNEUMATIC FLOW DELIVERY OF WATER TO HUMIDIFICATION PERMEATION TUBE OR VAPORIZER
FOR ELEMENTAL Hg GAS

   Published    29-Jun-2007    11/824089    01-Jan-2009    20090000349         
Babcock & Wilcox Power Generation Group, Inc. 7365      

APPARATUS FOR USE IN SAMPLE MONITORING

   Granted    08-Aug-2008    12/188672    11-Feb-2010    20100031729 A1   
20-Sep-2011    8020457    Babcock & Wilcox Power Generation Group, Inc. 7367   
  

CALIBRATION SYSTEM AND METHOD OF USING MID-IR LASER MEASURE AND MONITOR EXHAUST
POLLUTANT

   Published    09-Dec-2009    12/633862    09-Jun-2011    20110132063         
Babcock & Wilcox Power Generation Group, Inc. 7368      

SYSTEMS AND METHODS FOR ACCESSING DATA FROM A DATABASE

   Published    25-Jun-2009    12/491324    30-Dec-2010    20100332469         
Babcock & Wilcox Power Generation Group, Inc. 7371      

SYSTEM AND METHOD FOR STABILIZING A SENSOR

   Published    20-Jan-2010    12/690744    21-Jul-2011    20110174053         
Babcock & Wilcox Power Generation Group, Inc. 7372      

CLEANING SYSTEM AND METHOD FOR CONTINUOUS EMISSIONS MONITORING EQUIPMENT

   Granted    02-Oct-2006    11/541970    03-Apr-2008    20080078260   
21-Jul-2009    7562556    Babcock & Wilcox Power Generation Group, Inc. 7373   
  

SYSTEM, METHODS AND COMPUTER PROGRAM FOR CONTINUOUS EMISSIONS MONITORING ON-LINE
(NetDAHS)

   Granted    12-May-2004    10/709543    01-Dec-2005    20050267642   
20-Feb-2007    7181320    Babcock & Wilcox Power Generation Group, Inc. 7376   
  

SYSTEM AND METHOD FOR PROTECTION OF SCR CATALYST AND CONTROL OF MULTIPLE
EMISSIONS

   Published    21-Oct-2010    12/909753    26-Apr-2012    20120100052         
Babcock & Wilcox Power Generation Group, Inc. 7377      

CATALYSTS POSSESSIGN AN IMPROVED RESISTANCE TO POISONING

   Pending    25-Jul-2011    13/190105                Babcock & Wilcox Power
Generation Group, Inc. P    Pending    30-May-2011    61/491292               
Babcock & Wilcox Power Generation Group, Inc. 7382      

INTEGRATED FLUE GAS DEHUMIDIFICATION AND WET COOLING TOWER SYSTEM

   Published    08-Jul-2011    13/178576    23-Feb-2012    20120042779         
Babcock & Wilcox Power Generation Group, Inc. 7386      

TERMINAL ELEMENTS FOR COUPLING CONNECTING RODS AND CONTROL RODS IN CONTROL ROD
ASSEMBLIES FOR A NUCLEAR REACTOR

   Published    24-Aug-2010    12/862124    01-Mar-2012    20120051482         
Babcock & Wilcox Nuclear Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 24 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7387      

SUPPORT STRUCTURE FOR A CONTROL ROD ASSEMBLY OF A NUCLEAR REACTOR

   Published    21-Oct-2010    12/909252    26-Apr-2012    20120099691         
Babcock & Wilcox Nuclear Energy, Inc. 7388      

CONTROL ROD/CONTROL ROD DRIVE MECHANISM COUPLINGS

   Pending    07-Oct-2010    12/899739                Babcock & Wilcox Nuclear
Energy, Inc.                         Babcock & Wilcox Nuclear Operations Group,
Inc. 7389      

SHAFT-TO-ROLLER ATTACHMENT FOR CLINKER GRINDER ROLLER

   Pending    18-Oct-2011    13/275826                Diamond Power
International, Inc. 7390      

CONTROL SYSTEM AND METHOD FOR PRESSURIZED WATER REACTOR (PWR) AND PWR SYSTEMS
INCLUDING SAME

   Pending    16-Dec-2010    12/970067                Babcock & Wilcox Nuclear
Energy, Inc. 7392      

NUCLEAR REACTOR REFUELING METHODS AND APPARATUSES

   Pending    19-Aug-2011    13/213389                Babcock & Wilcox Nuclear
Energy, Inc. 7397      

CONTROL ROD WITH OUTER HAFNIUM SKIN

   Pending    12-Dec-2011    13/316826                Babcock & Wilcox Nuclear
Energy, Inc. 7398      

EXTERNAL HEAT EXCHANGERS FOR DECAY HEAT REMOVAL

   Pending    15-Apr-2012    61/624326                Babcock & Wilcox Nuclear
Energy, Inc. 7399      

STEAM CYCLE EFFICIENCY IMPROVEMENT WITH PRE-ECONOMIZER

   Published    25-Aug-2011    13/217833    01-Mar-2012    20120048215         
Babcock & Wilcox Power Generation Group, Inc. 7405      

SOLAR RECEIVER WITH TWO SIDED HEAT ABSORPTION PANEL

P    Pending    16-Nov-2011    61/560512                Babcock & Wilcox Power
Generation Group, Inc. 7406      

SOLAR RECEIVER WITH TWO-SIDED HEAT ABSORPTION PANEL

P    Pending    16-Nov-2011    61/560527                Babcock & Wilcox Power
Generation Group, Inc. 7409      

HIGH EFFICIENCY SOLAR RECEIVER

P    Pending    16-Nov-2011    61/560631                Babcock & Wilcox Power
Generation Group, Inc. 7413      

INTEGRATED EMERGENCY CORE COOLING CONDENSER FOR PRESSURIZED WATER REACTOR

   Pending    15-Jun-2011    13/161078                Babcock & Wilcox Nuclear
Energy, Inc. 7414      

COMPACT INTEGRAL PRESSURIZED WATER NUCLAR REACTOR

   Pending    13-Apr-2011    13/085527                Babcock & Wilcox Nuclear
Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 25 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7416      

PRESSURIZER BAFFLE PLATE AND PRESSURIZED WATER REACTOR (PWR) EMPLOYING SAME

   Pending    16-May-2011    13/108734                Babcock & Wilcox Nuclear
Energy, Inc.                         Babcock & Wilcox Canada Ltd. 7418      

PRESSURIZED WATER REACTOR WITH UPPER VESSEL SECTION PROVIDING BOTH PRESSURE AND
FLOW CONTROL

   Pending    17-May-2011    13/109120                Babcock & Wilcox Nuclear
Energy, Inc. 7419      

PLANT LAYOUT

   Pending    06-Feb-2012    13/366909                Babcock & Wilcox Nuclear
Energy, Inc. P4    Pending    28-Jul-2011    61/512644                Babcock &
Wilcox Nuclear Energy, Inc. 7420DES      

REACTOR VESSEL

   Pending    07-Mar-2011    29/386966                Babcock & Wilcox Nuclear
Energy, Inc. 7421DES      

REACTOR VESSEL

   Pending    15-Apr-2011    29/389704                Babcock & Wilcox Nuclear
Energy, Inc. 7422      

PRESSURIZED WATER REACTOR WITH REACTOR COOLANT PUMPS OPERATING IN THE DOWNCOMER
ANNULUS

   Pending    28-Jul-2011    13/192735                Babcock & Wilcox Nuclear
Energy, Inc. 7426      

SOLAR RECEIVER WITH FREEZE/SOLIDIFICATION PROTECTION SYSTEM

P    Pending    16-Nov-2011    61/560538                Babcock & Wilcox Power
Generation Group, Inc. 7430      

SYSTEM AND METHOD FOR INCREASING THE SERVICE LIFE AND/OR CATALYTIC ACTIVITY OF
AN SCR CATALYST AND CONTROL OF MULTIPLE EMISSIONS

   Published    27-May-2011    13/117332    22-Sep-2011    20110229388         
Babcock & Wilcox Power Generation Group, Inc. 7432      

SPENT FUEL POOL WITH PASSIVE COOLING

P    Pending    13-Apr-2012    61/623934                Babcock & Wilcox Nuclear
Energy, Inc. 7434      

DRY SORBENT INJECTION DURING STEADY-STATE CONDITIONS IN DRY SCRUBBER

P    Pending    29-Sep-2011    61/540795                Babcock & Wilcox Power
Generation Group, Inc. 7436      

PRESSURIZED WATER REACTOR WITH REACTOR COLLANT PUMPS COMPRISING TURBO PUMPS
DRIVEN BY EXTERNAL PUMPS

P    Pending    16-Apr-2012    61/624942                Babcock & Wilcox Nuclear
Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 26 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7437      

REACTOR COOLANT PUMP SYSTEM INCLUDING TURBO PUMPS POWER BY A MAINFOLD PLENUM
CHAMBER

P    Pending    16-Apr-2012    61/624693                Babcock & Wilcox Nuclear
Energy, Inc. 7438      

REACTOR COOLANT PUMP SYSTEMS

P    Pending    16-Apr-2012    61/624453                Babcock & Wilcox Nuclear
Energy, Inc. 7439      

PRESSURIZED WATER REACTOR WITH REACTOR COLLANT PUMP SYSTEM INLCUDING JET PUMPS

P    Pending    16-Apr-2012    61/624445                Babcock & Wilcox Nuclear
Energy, Inc. 7440      

PRESSURIZED WATER REACTOR WITH COMPACT PASSIVE SAFETY SYSTEMS

   Pending    25-Aug-2011    13/217941                Babcock & Wilcox Nuclear
Energy, Inc. 7441      

PRESSURIZED WATER REACTOR WITH INTERNAL REACTOR COOLANT PUMP SYSTEM

P    Pending    16-Apr-2012    61/624425                Babcock & Wilcox Nuclear
Energy, Inc. 7443      

PRESSURIZED WATER REACTOR WITH UPPER VESSEL SECTION PROVIDING BOTH PRESSURE AND
FLOW CONTROL

   Pending    26-Oct-2011    13/282217                Babcock & Wilcox Nuclear
Energy, Inc. 7444      

DUAL PATH PARALLEL SUPERHEATER (DPPS)

P    Pending    21-Jun-2011    61/499253                Babcock & Wilcox Power
Generation Group, Inc. 7445      

CONTROL ROD ASSEMBLY IMPACT LIMITER

   Pending    13-Apr-2012    61/624034                Babcock & Wilcox Nuclear
Energy, Inc. 7446      

INTEGRAL PRESSURIZED WATER REACTOR WITH EXTERNAL STEAM DRUM

   Pending    17-Jan-2012    13/351940                Babcock & Wilcox Nuclear
Energy, Inc. 7447      

CONTROL ROD DRIVE MECHANISM (CRDM) MOUNTING SYSTEM FOR PRESSURIZED WATER
REACTORS

   Pending    27-Feb-2012    13/405405                Babcock & Wilcox Nuclear
Energy, Inc. 7450      

SPACER GRID

   Pending    02-Feb-2012    13/364769                Babcock & Wilcox Nuclear
Energy, Inc. 7451      

PRESSURIZED WATER REACTOR WITH SKIRTED LOWER END FITTING AND FILTER PLATE

   Pending    15-Apr-2012    61/624325                Babcock & Wilcox Nuclear
Energy, Inc. 7452      

LOWER END FITTING LOCKNUT FOR NUCLEAR FUEL ASSEMBLY

   Pending    16-Apr-2012    13/447655                Babcock & Wilcox Nuclear
Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 27 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7453      

EMERGENCY CORE COOLING SYSTEM (ECCS) FOR NUCLEAR REACTOR EMPLOYING CLOSED HEAT
TRANSFER PATHWAYS

   Pending    14-Dec-2011    13/325603                Babcock & Wilcox Nuclear
Energy, Inc. 7454      

SIDE-BY-SIDE LONG FLOW ECONOMIZER

P    Pending    01-Feb-2012    61/593556                Babcock & Wilcox Power
Generation Group, Inc. 7455      

SMALL MODULAR REACTOR FUEL ASSEMBLY

P    Pending    17-Apr-2012    61/625448                Babcock & Wilcox Nuclear
Energy, Inc. 7456DES      

REACTION VESSEL

   Pending    21-Sep-2011    29/402102                Babcock & Wilcox Nuclear
Energy, Inc. 7457      

PRESSURIZED WATER REACTOR WITH UPPER PLENUM INCLUDING CROSS-FLOW BLOCKING WEIR

   Pending    10-Nov-2011    13/293899                Babcock & Wilcox Nuclear
Energy, Inc.                         Babcock & Wilcox Canada Ltd. 7458      

DRY SORBENT INJECTION DURING NON-STEADY STATE CONDITIONS IN DRY SCRUBBER

P    Pending    29-Sep-2011    61/540806                Babcock & Wilcox Power
Generation Group, Inc. 7462      

VARIABLE INDUCTANCE CURRENT LIMITING REACTOR

   Granted    07-Dec-1994    08/350934          07-May-1996    5515262   
Babcock & Wilcox Power Generation Group, Inc.                         Hitran
Corporation 7465      

INTEGRAL PRESSUREIZED WATER REACTOR WITH COMPACT UPPER INTERNALS ASSEMBLY

P    Pending    17-Apr-2012    61/625491                Babcock & Wilcox Nuclear
Energy, Inc. 7466      

FEED-THROUGH FOR IN-CORE INSTRUMENTATION, CRDM INSTRUMENTATION, AND CRDM
ELECTRICAL POWER

P    Pending    17-Apr-2012    61/625378                Babcock & Wilcox Nuclear
Energy, Inc. 7467      

ATTACHABLE LOWER END PLUG TEMPERATURE REDUCTION DEVICE

P    Pending    17-Apr-2012    61/625367                Babcock & Wilcox Nuclear
Energy, Inc. 7468      

CRDM DIVERT VALVE

P    Pending    17-Apr-2012    61/625212                Babcock & Wilcox Nuclear
Energy, Inc. 7469      

INTEGRAL VESSEL ISOLATION VALVE

P    Pending    17-Apr-2012    61/625226                Babcock & Wilcox Nuclear
Energy, Inc. 7471      

VALVE ASSEMBLY WITH ISOLATION VALVE VESSEL

P    Pending    17-Apr-2012    61/625326                Babcock & Wilcox Nuclear
Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 28 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7472      

RADIAL NEUTRON REFLECTOR

P    Pending    12-Apr-2012    61/623332                Babcock & Wilcox Nuclear
Energy, Inc. 7473      

SYSTEMS AND METHODS FOR PERFORMING INDUSTRIAL PROCESSES THAT GENERATE PYROPHORIC
PARTICLES

   Pending    05-Apr-2012    13/439934                Babcock & Wilcox Nuclear
Energy, Inc. 7474      

RESISTANCE WELDING OF AN END CAP FOR NUCLEAR FUEL RODS

P    Pending    17-Apr-2012    61/625410                Babcock & Wilcox Nuclear
Energy, Inc. 7475      

SPACER GRIDS

P    Pending    17-Apr-2012    61/625130                Babcock & Wilcox Nuclear
Energy, Inc. 7476      

LOWER END FITTING FOR NUCLEAR FUEL ASSEMBLY MADE FROM INTERSECTING METAL STRIPS

P    Pending    17-Apr-2012    61/625386                Babcock & Wilcox Nuclear
Energy, Inc. 7477      

IN-CORE INSTRUMENTATION CABLE ROUTING AND SUPPORT STRUCTURE FOR PRESSURIZED
WATER REACTOR

P    Pending    17-Apr-2012    61/625387                Babcock & Wilcox Nuclear
Energy, Inc. 7479      

POWER DISTRIBUTION PLATE FOR POWERING INTERNAL CONTROL ROD DRIVE MECHANISM
(CRDM) UNITS

P    Pending    17-Apr-2012    61/625200                Babcock & Wilcox Nuclear
Energy, Inc. 7480      

RISER CONE APPARATUS TO PROVIDE COMPLIANCE BETWEEN REACTOR COMPONENTS AND
MINIMIZE REACTOR COOLANT BYPASS FLOW

P    Pending    17-Apr-2012    61/625290                Babcock & Wilcox Nuclear
Energy, Inc. 7482      

INTEGRAL REACTOR REFUELING SEQUENCE METHOD

P    Pending    17-Apr-2012    61/625188                Babcock & Wilcox Nuclear
Energy, Inc. 7483      

INSTRUMENTATION AND CONTROL (I&C) ARCHITECTURE AND MAIN CONTROL ROOM FOR
CONTROLLING A NUCLEAR REACTOR FACILITY

P    Pending    17-Apr-2012    61/625457                Babcock & Wilcox Nuclear
Energy, Inc. 7484      

USER INTERFACE DEVELOPMENT PROCESS

P    Pending    17-Apr-2012    61/625468                Babcock & Wilcox Nuclear
Energy, Inc. 7485      

MAIN CONTROL ROOM FOR A NUCLEAR POWER PLANT WITH TWO REACTOR UNITS

P    Pending    18-Apr-2012    61/625895                Babcock & Wilcox Nuclear
Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 29 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7486      

SMALL MODULAR REACTOR (SMR) WITH EXTENDED OPERATING CYCLE WITHOUT USING SOLUABLE
BORON FOR REACTIVITY CONTROL

P    Pending    17-Apr-2012    61/625152                Babcock & Wilcox Nuclear
Energy, Inc. 7487      

AUXILIARY CONDENSER SYSTEM FOR DECAY HEAT REMOVAL IN A NUCLEAR REACTOR SYSTEM

P    Pending    17-Apr-2012    61/625174                Babcock & Wilcox Nuclear
Energy, Inc. 7488      

CRDM INTERNAL ELECTRICAL CONNECTOR

P    Pending    17-Apr-2012    61/625484                Babcock & Wilcox Nuclear
Energy, Inc. 7489      

INCORE INSTRUMENT TOP ROUTE

P    Pending    18-Apr-2012    61/625744                Babcock & Wilcox Nuclear
Energy, Inc. 7490      

CRDM LATERAL SUPPOR

P    Pending    18-Apr-2012    61/625790                Babcock & Wilcox Nuclear
Energy, Inc. 7491      

CRDM INTERNAL HYDRAULIC CONNECTOR

P    Pending    18-Apr-2012    61/625749                Babcock & Wilcox Nuclear
Energy, Inc. 7492      

ROTATIONAL/LINEAR ENCODER FOR USE IN HIGH TEMPERATURE AND PRESSURE ENVIRONMENTS

P    Pending    17-Apr-2012    61/62525                Babcock & Wilcox Nuclear
Energy, Inc. 7493      

PULSE ARC WELDING OF SPACER GRIDS TO GUIDE TUBES

P    Pending    17-Apr-2012    61/625184                Babcock & Wilcox Nuclear
Energy, Inc. 7494      

SPACER GRIDS WITH SPRINGS HAVING IMPROVED ROBUSTNESS

P    Pending    17-Apr-2012    61/625164                Babcock & Wilcox Nuclear
Energy, Inc. 7495      

LOWER END FITTING LOCATING PINS

P    Pending    17-Apr-2012    61/625285                Babcock & Wilcox Nuclear
Energy, Inc. 7496      

USE OF TEMPERATURE RESISTANT MAGNET WIRE IN CRDM AND INTERNAL NUCLEAR PUMP
MOTORS

P    Pending    18-Apr-2012    61/625829                Babcock & Wilcox Nuclear
Energy, Inc. 7497      

LOWER HANGER PLATE

P    Pending    17-Apr-2012    61/625261                Babcock & Wilcox Nuclear
Energy, Inc. P2    Pending    17-Apr-2012    61/625764                Babcock &
Wilcox Nuclear Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 30 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7498      

MID HANGER PLATE

P    Pending    17-Apr-2012    61/625270                Babcock & Wilcox Nuclear
Energy, Inc. 7499      

UPPER HANGER PLATE

P    Pending    17-Apr-2012    61/625274                Babcock & Wilcox Nuclear
Energy, Inc. 7500      

FLEET SERVICES ARRANGEMENT FOR OPERATING A FLEET OF SMALL MODULAR NUCLEAR
REACTORS

P    Pending    17-Apr-2012    61/625489                Babcock & Wilcox Nuclear
Energy, Inc. 7501      

CONCEPT OF OPERATION AND USER INTERFACE

P    Pending    18-Apr-2012    61/625740                Babcock & Wilcox Nuclear
Energy, Inc. 7502      

GRADED APPROACH FOR HUMAN FACTORS ENGINEERING (HFE) DEVELOPMENT

P    Pending    18-Apr-2012    61/625734                Babcock & Wilcox Nuclear
Energy, Inc. 7503      

COOLANT PUMP APPARATUSES AND METHODS FOR USE FOR SMRS

P    Pending    16-Apr-2012    61/624966                Babcock & Wilcox Nuclear
Energy, Inc. 7504      

RISER TRANSITION

P    Pending    17-Apr-2012    61/625399                Babcock & Wilcox Nuclear
Energy, Inc. P2    Pending    17-Apr-2012    61/625767                Babcock &
Wilcox Nuclear Energy, Inc. 7505      

TIE ROD COUPLING

P    Pending    17-Apr-2012    61/625280                Babcock & Wilcox Nuclear
Energy, Inc. 7506      

ISLAND MODE FOR NUCLEAR POWER PLANT

P    Pending    17-Apr-2012    61/625325                Babcock & Wilcox Nuclear
Energy, Inc. 7507      

EMERGENCY CORE COOLING SYSTEM (ECCS) FOR NUCLEAR ISLAND

P    Pending    17-Apr-2012    61/625238                Babcock & Wilcox Nuclear
Energy, Inc. P2    Pending    17-Apr-2012    61/625244                Babcock &
Wilcox Nuclear Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 31 of 31



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active Trademarks and Domain Names

 

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

ABSORPTION PLUS (Hg)

US    TM-750      Published    77/371049    14-Jan-2008          Babcock &
Wilcox Power Generation Group, Inc.    TM-750   1    Filed    77/371146   
14-Jan-2008    4105796    28-Feb-2012    Babcock & Wilcox Power Generation
Group, Inc.

accesssupply.com

US    DN-367      Registered    DOMAIN NAME          20-Jul-2011    Babcock &
Wilcox Power Generation Group, Inc.

access-supply.com

US    DN-368      Registered    DOMAIN NAME          20-Jul-2011    Babcock &
Wilcox Power Generation Group, Inc.

AireJet

US    TM-747      Registered    78/891260    24-May-2006    3535538   
18-Nov-2008    Babcock & Wilcox Power Generation Group, Inc.

ALLEN-SHERMAN-HOFF (Word Mark)

US    TM-485      Registered    75/379906    27-Oct-1997    2218648   
19-Jan-1999    Diamond Power International, Inc.

A-S-H & DESIGN

US    TM-490      Registered    71/226183    21-Jan-1926    0221415   
30-Nov-1926    Diamond Power International, Inc.

a-s-h.biz

US    DN-047      Registered    DOMAIN NAME    16-Mar-1996       08-Nov-2001   
Diamond Power International, Inc.

a-s-h.com

US    DN-001      Registered    DOMAIN NAME    27-Jun-1996       27-Jun-1996   
Diamond Power International, Inc.

a-s-h.net

US    DN-031      Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000   
Diamond Power International, Inc.

a-s-h.org

US    DN-032      Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000   
Diamond Power International, Inc.

a-s-h.us

US    DN-109      Registered    DOMAIN NAME    31-May-2005       31-May-2005   
Diamond Power International, Inc.

ash.xxx

US    DN-377      Registered    DOMAIN NAME          29-Nov-2011    Diamond
Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 1 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

a-s-h.xxx

US    DN-376      Registered    DOMAIN NAME          29-Nov-2011    Diamond
Power International, Inc.

ASHANDLER (Word Mark)

US    TM-581      Registered    78/027752    26-Sep-2000    2601135   
30-Jul-2002    Diamond Power International, Inc.

ASHCOLITE (STYLIZED)

US    TM-491      Registered    72/181733    22-Nov-1963    774841   
11-Aug-1964    Diamond Power International, Inc.

ASHCORE

US    TM-550      Registered    75/485036    14-May-1998    2444743   
17-Apr-2001    Diamond Power International, Inc.

ASHFLO (Word Mark)

US    TM-492      Registered    75/485035    14-May-1998    2394639   
17-Oct-2000    Diamond Power International, Inc.

ASHVAC (Word Mark)

US    TM-580      Registered    76/117101    28-Aug-2000    2581199   
18-Jun-2002    Diamond Power International, Inc.

ashwp.com

US    DN-027      Registered    DOMAIN NAME    27-Jul-2000       27-Jul-2000   
Diamond Power International, Inc.

ash-wp.com

US    DN-028      Registered    DOMAIN NAME    08-Aug-2000       08-Aug-2000   
Diamond Power International, Inc.

ASP (Word Mark)

US    TM-465      Registered    74/649783    21-Mar-1995    2079738   
15-Jul-1997    Babcock & Wilcox Power Generation Group, Inc.

ASSURED STOCK PROGRAM (Word Mark)

US    TM-231      Registered    73624366    03-Oct-1986    1443711   
16-Jun-1987    Babcock & Wilcox Power Generation Group, Inc.    TM-231   2   
Registered    74/418432    28-Jun-1993    1846943    26-Jul-1994    Babcock &
Wilcox Power Generation Group, Inc.

B&W & HERO ENGINE DESIGN

US    TM-058      Registered    71/470170    12-May-1944    0419052   
05-Feb-1946    Babcock & Wilcox Power Generation Group, Inc.    TM-058   2   
Registered    71/470169    12-May-1944    0415177    31-Jul-1945    Babcock &
Wilcox Power Generation Group, Inc.    TM-058   3    Registered    71/491800   
19-Nov-1945    0422229    09-Jul-1946    Babcock & Wilcox Power Generation
Group, Inc.

B&W (Word Mark)

US    TM-074      Registered    71/000828    08-Apr-1905    0044904   
25-Jul-1905    Babcock & Wilcox Power Generation Group, Inc.    TM-074   2   
Registered    71/470553    24-May-1944    0415862    21-Aug-1945    Babcock &
Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 2 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

US    TM-074   3    Registered    73/782064    21-Feb-1989    1570257   
05-Dec-1989    Babcock & Wilcox Power Generation Group, Inc.    TM-074   4   
Registered    73/782065    21-Feb-1989    1573977    26-Dec-1989    Babcock &
Wilcox Power Generation Group, Inc.    TM-074   6    Registered    75/747600   
30-Jun-1999    2350120    16-May-2000    Babcock & Wilcox Power Generation
Group, Inc.

B&W mPower

US    TM-757      Filed    77/634702    17-Dec-2008          Babcock & Wilcox
Nuclear Energy, Inc.

B&W ROLL WHEEL

US    TM-715      Registered    78/440093    23-Jun-2004    3330614   
06-Nov-2007    Babcock & Wilcox Power Generation Group, Inc.    TM-715   2   
Registered    78/440113    23-Jun-2004    3319508    23-Oct-2007    Babcock &
Wilcox Power Generation Group, Inc.

BABCOCK & WILCOX (Word Mark)

US    TM-075      Registered    71/000829    08-Apr-1905    0044905   
25-Jul-1905    Babcock & Wilcox Power Generation Group, Inc.    TM-075   2   
Registered    70/025550    18-Aug-1894    0025550    20-Nov-1894    Babcock &
Wilcox Power Generation Group, Inc.    TM-075   4    Registered    73/782044   
21-Feb-1989    1572421    19-Dec-1989    Babcock & Wilcox Power Generation
Group, Inc.    TM-075   5    Registered    73/782055    21-Feb-1989    1571386
   12-Dec-1989    Babcock & Wilcox Power Generation Group, Inc.

BABCOCK & WILCOX M BULLSEYE LOGO

US    TM-422      Registered    74/499978    14-Mar-1994    1900543   
20-Jun-1995    Babcock & Wilcox Power Generation Group, Inc.    TM-422   2   
Registered    74/499799    14-Mar-1994    1901922    27-Jun-1995    Babcock &
Wilcox Power Generation Group, Inc.    TM-422   3    Registered    74/499800   
14-Mar-1994    1903181    04-Jul-1995    Babcock & Wilcox Power Generation
Group, Inc.    TM-422   4    Registered    74/501629    18-Mar-1994    1900934
   20-Jun-1995    Babcock & Wilcox Power Generation Group, Inc.

BABCOCK & WILCOX SERVICE SPECIALISTS (Word Mark)

US    TM-451      Registered    74/591047    27-Oct-1994    1948476   
16-Jan-1996    Babcock & Wilcox Power Generation Group, Inc.

babcock.at

US    DN-256      Registered    DOMAIN NAME          04-Sep-2009    Babcock &
Wilcox Power Generation Group, Inc.

babcock.be

US    DN-322      Registered    DOMAIN NAME          03-Sep-2010    Babcock &
Wilcox Power Generation Group, Inc.

babcock.co.in

US    DN-299      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
The Babcock & Wilcox Company

babcock.co.kr

US    DN-285      Registered    DOMAIN NAME          01-Feb-2010    Babcock &
Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 3 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

babcock.com

US    DN-002      Registered    DOMAIN NAME    24-Mar-1995       24-Mar-1995   
The Babcock & Wilcox Company

babcock.com.hk

US    DN-260      Registered    DOMAIN NAME          04-Nov-2009    Babcock &
Wilcox Power Generation Group, Inc.

babcock.com.sg

US    DN-287      Registered    DOMAIN NAME          01-Feb-2010    Babcock &
Wilcox Power Generation Group, Inc.

babcock.com.tw

US    DN-259      Registered    DOMAIN NAME          04-Nov-2009    Babcock &
Wilcox Power Generation Group, Inc.

babcock.it

US    DN-364      Registered    DOMAIN NAME          14-Jun-2011    Babcock &
Wilcox Power Generation Group, Inc.

babcock.jobs

US    DN-110      Registered    DOMAIN NAME    08-Jul-2005       08-Jul-2005   
The Babcock & Wilcox Company

babcock.kr

US    DN-284      Registered    DOMAIN NAME          01-Feb-2010    Babcock &
Wilcox Power Generation Group, Inc.

babcock.sg

US    DN-286      Registered    DOMAIN NAME          01-Feb-2010    Babcock &
Wilcox Power Generation Group, Inc.

babcock.us.com

US    DN-319      Registered    DOMAIN NAME          15-Jul-2010    Babcock &
Wilcox Power Generation Group, Inc.

babcock.xxx

US    DN-378      Registered    DOMAIN NAME          29-Nov-2011    Babcock &
Wilcox Power Generation Group, Inc.

babcockandwilcock.com

US    DN-134      Registered    DOMAIN NAME          24-Mar-2006    The Babcock
& Wilcox Company

babcockandwilcox.biz

US    DN-058      Registered    DOMAIN NAME    25-Apr-2000       13-Dec-2001   
The Babcock & Wilcox Company

babcockandwilcox.co

US    DN-311      Filed    DOMAIN NAME    10-May-2010       10-May-2010   
Babcock & Wilcox Power Generation Group, Inc.

babcockandwilcox.co.in

US    DN-297      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
The Babcock & Wilcox Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 4 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

babcockandwilcox.com.mx

US    DN-249      Registered    DOMAIN NAME          20-Aug-2009    Babcock &
Wilcox Power Generation Group, Inc.

babcockandwilcox.in

US    DN-295      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
The Babcock & Wilcox Company

babcockandwilcox.xxx

US    DN-375      Registered    DOMAIN NAME          29-Nov-2011    Babcock &
Wilcox Power Generation Group, Inc.

babcockwilcock.com

US    DN-130      Registered    DOMAIN NAME          24-Mar-2006    The Babcock
& Wilcox Company

babcockwilcox.biz

US    DN-059      Registered    DOMAIN NAME    25-Apr-2000       13-Dec-2001   
The Babcock & Wilcox Company

babcock-wilcox.biz

US    DN-060      Registered    DOMAIN NAME    25-Apr-2000       13-Dec-2001   
The Babcock & Wilcox Company

babcock-wilcox.co

US    DN-310      Filed    DOMAIN NAME    10-May-2010       10-May-2010   
Babcock & Wilcox Power Generation Group, Inc.

babcockwilcox.co.in

US    DN-300      Registered    DOMAIN NAME    01-Apr-2010       01-Apr-2010   
The Babcock & Wilcox Company

babcock-wilcox.co.in

US    DN-298      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
The Babcock & Wilcox Company

babcockwilcox.com

US    DN-004      Registered    DOMAIN NAME    19-May-1999       19-May-1999   
The Babcock & Wilcox Company

babcock-wilcox.com

US    DN-003      Registered    DOMAIN NAME    19-May-1999       19-May-1999   
The Babcock & Wilcox Company

babcockwilcox.com.mx

US    DN-248      Registered    DOMAIN NAME          19-Aug-2009    Babcock &
Wilcox Power Generation Group, Inc.

babcockwilcox.in

US    DN-301      Registered    DOMAIN NAME    01-Apr-2010       01-Apr-2010   
The Babcock & Wilcox Company

babcock-wilcox.in

US    DN-296      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
The Babcock & Wilcox Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 5 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

babcockwilcox.jobs

US    DN-111      Registered    DOMAIN NAME    08-Jul-2005       08-Jul-2005   
The Babcock & Wilcox Company

babcockwilcox.us

US    DN-079      Registered    DOMAIN NAME    09-Apr-2002       25-Apr-2002   
The Babcock & Wilcox Company

babcock-wilcox.us

US    DN-078      Registered    DOMAIN NAME    09-Apr-2002       25-Apr-2002   
The Babcock & Wilcox Company

babcockwilcoxmpower.com

US    DN-220      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

babcockwilcoxmpower.net

US    DN-234      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

babcockwilcoxmpower.org

US    DN-232      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

babcoxandwilcox.com

US    DN-135      Registered    DOMAIN NAME          24-Mar-2006    The Babcock
& Wilcox Company

babcoxwilcox.com

US    DN-131      Registered    DOMAIN NAME          24-Mar-2006    The Babcock
& Wilcox Company

babockandwilcox.com

US    DN-133      Registered    DOMAIN NAME          24-Mar-2006    The Babcock
& Wilcox Company

babockwilcox.com

US    DN-129      Registered    DOMAIN NAME          24-Mar-2006    The Babcock
& Wilcox Company

bandw.co

US    DN-309      Filed    DOMAIN NAME    10-May-2010       10-May-2010   
Babcock & Wilcox Power Generation Group, Inc.

beaumontbirch.biz

US    DN-076      Registered    DOMAIN NAME    11-Apr-2002       11-Apr-2002   
Diamond Power International, Inc.

beaumontbirch.com

US    DN-074      Registered    DOMAIN NAME    12-Apr-2002       12-Apr-2002   
Diamond Power International, Inc.

beaumontbirch.net

US    DN-075      Registered    DOMAIN NAME    12-Apr-2002       12-Apr-2002   
Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 6 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

beaumontbirch.org

US    DN-077      Registered    DOMAIN NAME    12-Mar-2002       12-Mar-2002   
Diamond Power International, Inc.

BLACK LIQUOR CLUB (Word Mark)

US    TM-437      Registered    74/492512    22-Feb-1994    1942067   
19-Dec-1995    Babcock & Wilcox Power Generation Group, Inc.

BLACK LIQUOR CLUB LOGO

US    TM-433      Registered    74/484952    31-Jan-1994    1939207   
05-Dec-1995    Babcock & Wilcox Power Generation Group, Inc.

BOS (Word Mark)

US    TM-370      Registered    74/274290    11-May-1992    1745641   
12-Jan-1993    Diamond Power International, Inc.

b-w.co

US    DN-308      Filed    DOMAIN NAME    10-May-2010          Babcock & Wilcox
Power Generation Group, Inc.

b-w.us

US    DN-082      Registered    DOMAIN NAME    09-Apr-2002       25-Apr-2002   
The Babcock & Wilcox Company

bwconversionservices.xxx

US    DN-383      Registered    DOMAIN NAME          06-Dec-2011    Babcock &
Wilcox Power Generation Group, Inc.

bwdemonterrey.com

US    DN-252      Registered    DOMAIN NAME          03-Sep-2009    Babcock &
Wilcox Power Generation Group, Inc.

bwdemonterrey.com.mx

US    DN-251      Registered    DOMAIN NAME          03-Sep-2009    Babcock &
Wilcox Power Generation Group, Inc.

bwdemonterrey.net

US    DN-253      Registered    DOMAIN NAME          03-Sep-2009    Babcock &
Wilcox Power Generation Group, Inc.

bwempower.com

US    DN-227      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwempower.net

US    DN-225      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwempower.org

US    DN-219      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwmne.com

US    DN-218      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 7 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

bwmne.net

US    DN-217      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwmne.org

US    DN-236      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwmodularnuclearenergy.com

US    DN-235      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwmodularnuclearenergy.net

US    DN-224      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwmodularnuclearenergy.org

US    DN-223      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwmpower.com

US    DN-230      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bw-mpower.com

US    DN-233      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwmpower.net

US    DN-228      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bw-mpower.net

US    DN-231      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwmpower.org

US    DN-226      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bw-mpower.org

US    DN-229      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

bwnes.com

US    DN-371      Registered    DOMAIN NAME          14-Jul-2011    Babcock &
Wilcox Nuclear Energy, Inc.

bwnes.net

US    DN-372      Registered    DOMAIN NAME          14-Jul-2011    Babcock &
Wilcox Nuclear Energy, Inc.

bwnes.org

US    DN-373      Registered    DOMAIN NAME          14-Jul-2011    Babcock &
Wilcox Nuclear Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 8 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

bwservice.biz

US    DN-061      Registered    DOMAIN NAME    25-Apr-2000       13-Dec-2001   
The Babcock & Wilcox Company

bwxl.net

US    DN-374      Registered    DOMAIN NAME          12-Aug-2005    Babcock &
Wilcox Power Generation Group, Inc.

CEMSCAN

US    TM-789      Registered    74/605141    01-Dec-1994    2016261   
12-Nov-1996    Babcock & Wilcox Power Generation Group, Inc.

CFS

US    TM-756      Filed    77/602954    29-Oct-2008    3711230    17-Nov-2009   
Babcock & Wilcox Power Generation Group, Inc.

chuihuigi.com.cn (pingyin for sootblower)

US    DN-214      Registered    DOMAIN NAME          24-Jun-2009    Diamond
Power International, Inc.

CPM

US    TM-769      Registered    75/318638    02-Jul-1997    2347485   
02-May-2000    Babcock & Wilcox Power Generation Group, Inc.

CycloASH

US    TM-719      Registered    78/246419    06-May-2003    3169328   
07-Nov-2006    Diamond Power International, Inc.

deltapowerservices.com

US    DN-203      Registered    DOMAIN NAME          13-Aug-2003    Babcock &
Wilcox Power Generation Group, Inc.

deltapowerservices.xxx

US    DN-385      Registered    DOMAIN NAME          06-Dec-2011    Diamond
Power International, Inc.

DIAMOND (Word Mark)

US    TM-258      Registered    71/304190    04-Aug-1930    279300   
13-Jan-1931    Diamond Power International, Inc.    TM-258   2    Registered   
71/096578    15-Jul-1916    113950    14-Nov-1916    Diamond Power
International, Inc.

DIAMOND POWER (Word Mark)

US    TM-261      Registered    72/139604    12-Mar-1962    0746554   
12-Mar-1963    Diamond Power International, Inc.    TM-261   2    Registered   
72/139605    12-Mar-1962    0755020    20-Aug-1963    Diamond Power
International, Inc.

diamond.cn (Chinese characters)

US    DN-209      Registered    DOMAIN NAME          17-Jun-2006    Diamond
Power International, Inc.

diamond.com (Chinese characters)

US    DN-208      Registered    DOMAIN NAME          30-Nov-2007    Diamond
Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 9 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

diamond.net (Chinese characters)

US    DN-211      Pending    DOMAIN NAME             Diamond Power
International, Inc.

diamond.net.cn (Chinese characters)

US    DN-210      Pending    DOMAIN NAME             Diamond Power
International, Inc.

diamondelectronics.biz

US    DN-055      Registered    DOMAIN NAME    16-Mar-1996       13-Dec-2001   
Diamond Power International, Inc.

diamondelectronics.com

US    DN-043      Registered    DOMAIN NAME    27-Aug-2001       14-Nov-2001   
Diamond Power International, Inc.

diamondelectronics.in

US    DN-289      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
Diamond Power International, Inc.

diamondelectronics.net

US    DN-045      Registered    DOMAIN NAME    16-Mar-2000       16-Mar-2000   
Diamond Power International, Inc.

diamondelectronics.org

US    DN-044      Registered    DOMAIN NAME    03-Oct-2001       03-Oct-2001   
Diamond Power International, Inc.

diamondpower.biz

US    DN-054      Registered    DOMAIN NAME    16-Mar-1996       13-Dec-2001   
Diamond Power International, Inc.

diamondpower.co.uk

US    DN-029      Registered    DOMAIN NAME    12-Sep-1996       12-Sep-1996   
Diamond Power International, Inc.

diamondpower.com

US    DN-012      Registered    DOMAIN NAME    16-Mar-1996       16-Mar-1996   
Diamond Power International, Inc.

diamondpower.eu

US    DN-180      Pending    DOMAIN NAME             Diamond Power
International, Inc.

diamondpower.in

US    DN-290      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
Diamond Power International, Inc.

diamondpower.info

US    DN-321 Cp      Registered    DOMAIN NAME          15-Jul-2010    Diamond
Power International, Inc.

diamondpower.jobs

US    DN-113      Registered    DOMAIN NAME    18-Aug-2005       18-Aug-2005   
Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 10 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

diamondpower.net

US    DN-033      Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000   
Diamond Power International, Inc.

diamondpower.org

US    DN-034      Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000   
Diamond Power International, Inc.

diamondpower.us

US    DN-083      Registered    DOMAIN NAME    09-Apr-2002       25-Apr-2002   
Diamond Power International, Inc.

diamondpower.us.com

US    DN-320      Registered    DOMAIN NAME          15-Jul-2010    Diamond
Power International, Inc.

diamondpower.xxx

US    DN-379      Registered    DOMAIN NAME          29-Nov-2011    Diamond
Power International, Inc.

diamondpower-cee.cz

US    DN-206      Pending    DOMAIN NAME             Diamond Power
International, Inc.

diamondpower-cee.eu

US    DN-207      Pending    DOMAIN NAME             Diamond Power
International, Inc.

diamondpowerinternational.co.in

US    DN-291      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
Diamond Power International, Inc.

diamondpowerinternational.com

US    DN-171      Registered    DOMAIN NAME          09-Apr-2007    Diamond
Power International, Inc.

diamondpowerinternational.in

US    DN-292      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
Diamond Power International, Inc.

diamondpowerinternational.net

US    DN-172      Registered    DOMAIN NAME          10-Apr-2007    Diamond
Power International, Inc.

diamondpowerinternational.org

US    DN-173      Registered    DOMAIN NAME          10-Apr-2007    Diamond
Power International, Inc.

diamondpowerinternational.xxx

US    DN-382      Registered    DOMAIN NAME          06-Dec-2011    Diamond
Power International, Inc.

diamondpowerkorea.com

US    DN-181      Registered    DOMAIN NAME          09-Apr-2004    Diamond
Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 11 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

diamondpowerspecialty.co.in

US    DN-293      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
Diamond Power International, Inc.

diamondpowerspecialty.com

US    DN-118      Registered    DOMAIN NAME    29-Nov-2005       29-Nov-2005   
Diamond Power International, Inc.

diamondpowerspecialty.in

US    DN-294      Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010   
Diamond Power International, Inc.

DIAMONIZED

US    TM-449   1    Registered    78/570907    18-Feb-2005    3455244   
24-Jun-2008    Diamond Power International, Inc.

DIAMONIZED (Word Mark)

US    TM-449   2    Registered    75/652227    26-Feb-1999    2448661   
08-May-2001    Diamond Power International, Inc.

DP & Design (Color) (NEW logo)

US    TM-709      Registered    78/143464    12-Jul-2002    3018397   
22-Nov-2005    Diamond Power International, Inc.

DP (STYLIZED DESIGN)

US    TM-262      Registered    72/139733    13-Mar-1962    741246   
27-Nov-1962    Diamond Power International, Inc.    TM-262   2    Registered   
72/139732    13-Mar-1962    741270    27-Nov-1962    Diamond Power
International, Inc.

DRB-4Z (Word Mark)

US    TM-531   2    Registered    75/545775    01-Sep-1998    2446782   
24-Apr-2001    Babcock & Wilcox Power Generation Group, Inc.

DRB-XCL (Word Mark)

US    TM-368      Registered    74/239934    24-Jan-1992    1741145   
22-Dec-1992    Babcock & Wilcox Power Generation Group, Inc.

DSVS (Word Mark)

US    TM-552      Registered    75/506297    22-Jun-1998    2393999   
10-Oct-2000    Babcock & Wilcox Power Generation Group, Inc.

ELVERITE (Word Mark)

US    TM-084   2    Registered    77/587246    07-Oct-2008    3619276   
12-May-2009    Babcock & Wilcox Power Generation Group, Inc.

enertec.com

US    DN-306      Registered    DOMAIN NAME          22-Oct-1995    Babcock &
Wilcox Power Generation Group, Inc.

EXTREME

US    TM-767      Published    85/006295    05-Apr-2010          Diamond Power
International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 12 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

FlexRod

US    TM-720      Registered    78/246422    06-May-2003    2978785   
26-Jul-2005    Diamond Power International, Inc.

FST-GAGE (Word Mark)

US    TM-479   2    Registered    75/295372    20-May-1997    2162018   
02-Jun-1998    Babcock & Wilcox Power Generation Group, Inc.

futuregen2-0.com

US    DN-348      Registered    DOMAIN NAME          18-Nov-2010    Babcock &
Wilcox Power Generation Group, Inc.

futuregen2-0.net

US    DN-349      Registered    DOMAIN NAME          18-Nov-2010    Babcock &
Wilcox Power Generation Group, Inc.

futuregen2-0.org

US    DN-350      Registered    DOMAIN NAME          18-Nov-2010    Babcock &
Wilcox Power Generation Group, Inc.

GASTEMP & DESIGN

US    TM-403      Registered    74/415759    23-Jul-1993    1873659   
17-Jan-1995    Diamond Power International, Inc.

GEMINI (Word Mark)

US    TM-598      Registered    76/215,395    20-Feb-2001    2687243   
11-Feb-2003    Diamond Power International, Inc.

GenClad

US    TM-704      Registered    78/233349    03-Apr-2003    2886366   
21-Sep-2004    Babcock & Wilcox Power Generation Group, Inc.    TM-704   4   
Registered    78/233339    03-Apr-2003    2889004    28-Sep-2004    Babcock &
Wilcox Power Generation Group, Inc.

generatingpowerfulsolutions.com

US    DN-132      Registered    DOMAIN NAME          24-Mar-2006    The Babcock
& Wilcox Company

Generation mPower

US    TM-795      Filed    85/083602    13-Jul-2010          Babcock & Wilcox
Nuclear Energy, Inc.    TM-795   1    Filed    85/083906    13-Jul-2010         
Babcock & Wilcox Nuclear Energy, Inc.

generationmpower.biz

US    DN-313      Registered    DOMAIN NAME          14-Jul-2010    B&W Modular
Nuclear Energy, LLC

generationmpower.com

US    DN-312      Registered    DOMAIN NAME          06-Jul-2010    B&W Modular
Nuclear Energy, LLC

generationmpower.info

US    DN-314      Registered    DOMAIN NAME          14-Jul-2010    B&W Modular
Nuclear Energy, LLC

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 13 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

generationmpower.net

US    DN-315      Registered    DOMAIN NAME          14-Jul-2010    B&W Modular
Nuclear Energy, LLC

generationmpower.org

US    DN-316      Registered    DOMAIN NAME          14-Jul-2010    B&W Modular
Nuclear Energy, LLC

generationmpower.us

US    DN-317      Registered    DOMAIN NAME          14-Jul-2010    B&W Modular
Nuclear Energy, LLC

generationmpower.us.com

US    DN-318      Registered    DOMAIN NAME          14-Jul-2010    B&W Modular
Nuclear Energy, LLC

generationmpower.xxx

US    DN-381      Registered    DOMAIN NAME          06-Dec-2011    Babcock &
Wilcox Nuclear Energy, Inc.

GlassCam

US    TM-801      Published    85/255660    02-Mar-2011          Diamond Power
International, Inc.

Heat Transfer Manager

US    TM-725      Registered    85/250679    24-Feb-2011    4117257   
27-Mar-2012    Babcock & Wilcox Power Generation Group, Inc.

HONE & GLOW (Word Mark)

US    TM-287      Registered    73/723107    18-Apr-1988    1516861   
13-Dec-1988    Babcock & Wilcox Power Generation Group, Inc.

HYDROBIN

US    TM-500      Registered    72/181735    22-Nov-1963    773659   
21-Jul-1964    Diamond Power International, Inc.

HYDRO-EJECTOR (Word Mark)

US    TM-501      Registered    73/374330    12-Jul-1982    1249599   
30-Aug-1983    Diamond Power International, Inc.

HYDROJET (Word Mark)

US    TM-700      Registered    76/230869    12-Mar-2001    2599299   
23-Jul-2002    Diamond Power International, Inc.

HYDROVACTOR

US    TM-506      Registered    72/181734    22-Nov-1963    774939   
11-Aug-1964    Diamond Power International, Inc.

IK-700

US    TM-754      Registered    77/496333    11-Jun-2008    3642266   
23-Jun-2009    Diamond Power International, Inc.

IMPAK

US    TM-774      Registered    75/048111    24-Jan-1996    2232541   
16-Mar-1999    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 14 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

intechautomation.com

US    DN-366      Registered    DOMAIN NAME          20-Jul-2011    Babcock &
Wilcox Power Generation Group, Inc.

intechinternational.com

US    DN-365      Registered    DOMAIN NAME          20-Jul-2011    Babcock &
Wilcox Power Generation Group, Inc.

intechinternational.xxx

US    DN-386      Registered    DOMAIN NAME          06-Dec-2011    Babcock &
Wilcox Power Generation Group, Inc.

intech-intl.com

US    DN-369      Registered    DOMAIN NAME          14-Jul-2011    Babcock &
Wilcox Power Generation Group, Inc.

invaritare.com

US    DN-370      Registered    DOMAIN NAME          20-Jul-2011    Babcock &
Wilcox Power Generation Group, Inc.

iveycooper.com

US    DN-204      Pending    DOMAIN NAME             Babcock & Wilcox Power
Generation Group, Inc.

iveycooper.xxx

US    DN-387      Registered    DOMAIN NAME          06-Dec-2011    Babcock &
Wilcox Power Generation Group, Inc.

JUICECAN

US    TM-777      Registered    76/449434    13-Sep-2002    2736486   
15-Jul-2003    Babcock & Wilcox Power Generation Group, Inc.

KilnCam

US    TM-800      Pending    85/255645    02-Mar-2011          Diamond Power
International, Inc.

KVB

US    TM-790      Registered    73/291272    29-Dec-1980    1189025   
02-Feb-1982    Babcock & Wilcox Power Generation Group, Inc.

kvb-cems.com

US    DN-303      Registered    DOMAIN NAME          05-Aug-1996    Babcock &
Wilcox Power Generation Group, Inc.

kvb-enertec.com

US    DN-302      Registered    DOMAIN NAME          29-Oct-1998    Babcock &
Wilcox Power Generation Group, Inc.

LM2100 (Word Mark)

US    TM-588      Registered    76/158574    03-Nov-2000    2490831   
18-Sep-2001    Babcock & Wilcox Power Generation Group, Inc.

MACT PAK

US    TM-805      Pending    85/534432    06-Feb-2012          Babcock & Wilcox
Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 15 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

MILLCARE (Word Mark)

US    TM-538   3    Registered    76/360419    17-Jan-2002    2736043   
15-Jul-2003    Babcock & Wilcox Power Generation Group, Inc.

modularnuclearenergy.net

US    DN-222      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

modularnuclearenergy.org

US    DN-221      Registered    DOMAIN NAME          15-Jun-2009    B&W Modular
Nuclear Energy, LLC

mPower

US    TM-796      Filed    85/083612    13-Jul-2010          Babcock & Wilcox
Nuclear Energy, Inc.    TM-796   1    Filed    85/083915    13-Jul-2010         
Babcock & Wilcox Nuclear Energy, Inc.

mtiresearch.com

US    DN-017      Registered    DOMAIN NAME    13-Jun-1997       13-Jun-1997   
McDermott Technology, Inc.

MULTICLONE (Word Mark)

US    TM-510      Registered    72/421977    20-Apr-1972    0978546   
12-Feb-1974    Babcock & Wilcox Power Generation Group, Inc.

MYB&W (standard characters)

US    TM-733      Registered    78/433112    10-Jun-2004    3034676   
27-Dec-2005    Babcock & Wilcox Power Generation Group, Inc.

mybwbabcock.com

US    DN-182      Registered    DOMAIN NAME          14-Feb-2008    The Babcock
& Wilcox Company

mybwstore.com

US    DN-123      Registered    DOMAIN NAME          17-Feb-2006    The Babcock
& Wilcox Company

NETDAHS

US    TM-787      Pending    COMMON LAW             Babcock & Wilcox Power
Generation Group, Inc.

netdahs.com

US    DN-305      Registered    DOMAIN NAME          30-Nov-2001    Babcock &
Wilcox Power Generation Group, Inc.

NOTIS (Word Mark)

US    TM-249   2    Registered    73/715221    07-Mar-1988    1543964   
13-Jun-1989    Babcock & Wilcox Power Generation Group, Inc.

ntdahs.com

US    DN-304      Registered    DOMAIN NAME          31-Oct-2000    Babcock &
Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 16 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

OBSERVER

US    TM-788      Pending    COMMON LAW             Babcock & Wilcox Power
Generation Group, Inc.

ONE WAY (Word Mark)

US    TM-455      Registered    75/422315    19-Jan-1998    2290894   
09-Nov-1999    Diamond Power International, Inc.

OPTICAP

US    TM-799      Published    85/238965    10-Feb-2011          Babcock &
Wilcox Power Generation Group, Inc.

ourbw.net

US    DN-237      Registered    DOMAIN NAME          09-Jul-2009    The Babcock
& Wilcox Company

ourbw.org

US    DN-238      Registered    DOMAIN NAME          09-Jul-2009    The Babcock
& Wilcox Company

ourbwbabcock.com

US    DN-239      Registered    DOMAIN NAME          09-Jul-2009    The Babcock
& Wilcox Company

ourbwbabcock.net

US    DN-240      Registered    DOMAIN NAME          09-Jul-2009    The Babcock
& Wilcox Company

ourbwbabcock.org

US    DN-241      Registered    DOMAIN NAME          09-Jul-2009    The Babcock
& Wilcox Company

ourdiamond.net

US    DN-242      Registered    DOMAIN NAME          10-Jul-2009    Diamond
Power International, Inc.

ourdiamond.org

US    DN-243      Registered    DOMAIN NAME          10-Jul-2009    Diamond
Power International, Inc.

ourdiamondbabcock.com

US    DN-244      Registered    DOMAIN NAME          10-Jul-2009    Diamond
Power International, Inc.

ourdiamondbabcock.net

US    DN-245      Registered    DOMAIN NAME          10-Jul-2009    Diamond
Power International, Inc.

ourdiamondbabcock.org

US    DN-246      Registered    DOMAIN NAME          10-Jul-2009    Diamond
Power International, Inc.

PARTNERSHIP STOCKING PROGRAM

US    TM-347      Registered    74/062676    25-May-1990    1720593   
29-Sep-1992    Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 17 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

PARTS PLUS (Word Mark)

US    TM-432      Registered    74/485889    02-Feb-1994    1951818   
23-Jan-1996    Babcock & Wilcox Power Generation Group, Inc.

pbc-wteproject.com

US    DN-354      Registered    DOMAIN NAME          28-Apr-2011    Babcock &
Wilcox Power Generation Group, Inc.

pbc-wteproject.net

US    DN-355      Registered    DOMAIN NAME          28-Apr-2011    Babcock &
Wilcox Power Generation Group, Inc.

pbc-wteproject.org

US    DN-356      Registered    DOMAIN NAME          28-Apr-2011    Babcock &
Wilcox Power Generation Group, Inc.

POWER CLEAN

US    TM-724      Registered    85/250656    24-Feb-2011    4031634   
27-Sep-2011    Babcock & Wilcox Power Generation Group, Inc.

PowerASH

US    TM-739      Registered    78/513189    08-Nov-2004    3065460   
07-Mar-2006    Diamond Power International, Inc.

POWERTEC

US    TM-794      Pending    COMMON LAW             Babcock & Wilcox Power
Generation Group, Inc.

powertec.com

US    DN-307      Registered    DOMAIN NAME          01-Sep-1994    Babcock &
Wilcox Power Generation Group, Inc.

PowerTrain

US    TM-714      Registered    78/208057    28-Jan-2003    2897116   
26-Oct-2004    Diamond Power International, Inc.

PRC-100

US    TM-778      Registered    74/012213    18-Dec-1989    1614727   
25-Sep-1990    Babcock & Wilcox Power Generation Group, Inc.

PRECIPTECH AND DESIGN

US    TM-780      Registered    73/583729    19-Feb-1986    1410236   
23-Sep-1986    Babcock & Wilcox Power Generation Group, Inc.

PRECISION CLEAN (Word Mark)

US    TM-567      Registered    76/042361    24-Apr-2000    2529275   
15-Jan-2002    Diamond Power International, Inc.

PrecisionJet (standard characters)

US    TM-722   2    Registered    78/470198    19-Aug-2004    3147543   
26-Sep-2006    Babcock & Wilcox Power Generation Group, Inc.    TM-722   3   
Registered    78/470249    19-Aug-2004    3013278    08-Nov-2005    Babcock &
Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 18 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

PrecisionJet (stylized and/or with design)

US    TM-722      Registered    78/470266    19-Aug-2004    3147544   
26-Sep-2006    Babcock & Wilcox Power Generation Group, Inc.

RACER (Word Mark)

US    TM-140      Registered    72/267795    29-Mar-1967    0855089   
20-Aug-1968    Babcock & Wilcox Power Generation Group, Inc.

SENTRYSERIES

US    TM-743      Registered    78/665617    07-Jul-2005    3589020   
10-Mar-2009    Diamond Power International, Inc.

sentryseries.com

US    DN-124      Registered    DOMAIN NAME    02-Feb-2006       02-Feb-2006   
Diamond Power International, Inc.

sentryseries.net

US    DN-127      Registered    DOMAIN NAME    01-Mar-2006       01-Mar-2006   
Diamond Power International, Inc.

sentryseries.xxx

US    DN-380      Registered    DOMAIN NAME          29-Nov-2011    Diamond
Power International, Inc.

sentryseriescontrols.com

US    DN-125      Registered    DOMAIN NAME    02-Feb-2006       02-Feb-2006   
Diamond Power International, Inc.

sentryseriescontrols.net

US    DN-126      Registered    DOMAIN NAME    01-Mar-2006       01-Mar-2006   
Diamond Power International, Inc.

sentryseriescontrols.us

US    DN-174      Registered    DOMAIN NAME          04-Dec-2007    Diamond
Power International, Inc.

SMARTREPORTS

US    TM-786      Pending    COMMON LAW             Babcock & Wilcox Power
Generation Group, Inc.

SmeltCam

US    TM-730      Registered    78/341285    16-Dec-2003    3415516   
22-Apr-2008    Diamond Power International, Inc.

sootblower.co.uk

US    DN-178      Registered    DOMAIN NAME          04-Jun-2004    Diamond
Power International, Inc.

sootblower.com (Chinese characters)

US    DN-212      Pending    DOMAIN NAME             Diamond Power
International, Inc.

sootblower.com.cn (Chinese characters)

US    DN-213      Pending    DOMAIN NAME             Diamond Power
International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 19 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

sootblower.eu

US    DN-179      Pending    DOMAIN NAME             Diamond Power
International, Inc.

sootblower.net

US    DN-177      Registered    DOMAIN NAME          26-Feb-2004    Diamond
Power International, Inc.

sootblower.net (Chinese characters)

US    DN-215      Pending    DOMAIN NAME             Diamond Power
International, Inc.

sootblower.net.cn (Chinese characters)

US    DN-216      Pending    DOMAIN NAME             Diamond Power
International, Inc.

SQ-300

US    TM-781      Registered    75/718164    24-May-1999    2399532   
31-Oct-2000    Babcock & Wilcox Power Generation Group, Inc.

SteelCam

US    TM-802      Published    85/255674    02-Mar-2011          Diamond Power
International, Inc.

STIRLING

US    TM-078      Registered    71/029843    10-Sep-1907    0089810   
14-Jan-1913    Babcock & Wilcox Power Generation Group, Inc.

SUNTRANZFORMER

US    TM-798      Published    85/176484    15-Nov-2010          Babcock &
Wilcox Power Generation Group, Inc.

swa-wteproject.com

US    DN-358      Registered    DOMAIN NAME          16-May-2011    Babcock &
Wilcox Power Generation Group, Inc.

swa-wteproject.net

US    DN-359      Registered    DOMAIN NAME          16-May-2011    Babcock &
Wilcox Power Generation Group, Inc.

swa-wteproject.org

US    DN-360      Registered    DOMAIN NAME          16-May-2011    Babcock &
Wilcox Power Generation Group, Inc.

swa-wteproject.xxx

US    DN-384      Registered    DOMAIN NAME          06-Dec-2011    Babcock &
Wilcox Power Generation Group, Inc.

tbwes.com

US    DN-329      Registered    DOMAIN NAME    14-Sep-2010       14-Sep-2010   
Babcock & Wilcox Power Generation Group, Inc.

tbwes.in

US    DN-332      Registered    DOMAIN NAME    14-Sep-2010       14-Sep-2010   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 20 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

tbwes.net

US    DN-330      Registered    DOMAIN NAME    14-Sep-2010       14-Sep-2010   
Babcock & Wilcox Power Generation Group, Inc.

tbwes.org

US    DN-331      Registered    DOMAIN NAME    14-Sep-2010       14-Sep-2010   
Babcock & Wilcox Power Generation Group, Inc.

TEMPVU

US    TM-803      Published    85/271130    18-Mar-2011          Diamond Power
International, Inc.

thebwstore.com

US    DN-122      Registered    DOMAIN NAME          17-Feb-2006    The Babcock
& Wilcox Company

THERMO-PROBE (Word Mark)

US    TM-272      Registered    72/115223    09-Mar-1961    723589   
07-Nov-1961    Diamond Power International, Inc.

TOWERPAK (Word Mark)

US    TM-352      Registered    74/086326    09-Aug-1990    1652309   
30-Jul-1991    Babcock & Wilcox Power Generation Group, Inc.

TRUFLUX

US    TM-721      Registered    78/247391    08-May-2003    2830175   
06-Apr-2004    Babcock & Wilcox Power Generation Group, Inc.

UtiliCam

US    TM-738      Registered    78/494808    05-Oct-2004    3410329   
08-Apr-2008    Diamond Power International, Inc.

V P A S (Word Mark)

US    TM-192      Registered    73/395364    30-Sep-1982    1291929   
28-Aug-1984    Babcock & Wilcox Power Generation Group, Inc.

VAM (Word Mark)

US    TM-150   2    Registered    73/409839    17-Jan-1983    1299266   
09-Oct-1984    Babcock & Wilcox Power Generation Group, Inc.    TM-150   3   
Registered    73/737264    30-Jun-1988    1564170    07-Nov-1989    Babcock &
Wilcox Power Generation Group, Inc.

V-TEMP

US    TM-760   2    Published    85/099728    04-Aug-2010          Babcock &
Wilcox Power Generation Group, Inc.    TM-760   3    Pending    85/570337   
15-Mar-2012          Babcock & Wilcox Power Generation Group, Inc.

WEARESISTOR (Word Mark)

US    TM-461      Registered    74/611124    14-Dec-1994    2169816   
30-Jun-1998    Babcock & Wilcox Power Generation Group, Inc.

westernprecip.biz

US    DN-046      Registered    DOMAIN NAME    16-Mar-1996       08-Nov-2001   
Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 21 of 22



--------------------------------------------------------------------------------

CTY

  

CASE NO

  

SUB STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

westernprecip.com

US    DN-019      Registered    DOMAIN NAME    02-Nov-1999       02-Nov-1999   
Diamond Power International, Inc.

westernprecip.net

US    DN-035      Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000   
Diamond Power International, Inc.

westernprecip.org

US    DN-036      Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000   
Diamond Power International, Inc.

WINDAC

US    TM-783      Registered    75/658874    12-Mar-1999    2335456   
28-Mar-2000    Babcock & Wilcox Power Generation Group, Inc.

WINRAP

US    TM-785      Registered    76/176810    07-Dec-2000    2571146   
21-May-2002    Babcock & Wilcox Power Generation Group, Inc.

wwwbabcock.com

US    DN-183      Pending    DOMAIN NAME             The Babcock & Wilcox
Company

XCL-S (Word Mark)

US    TM-527      Registered    75/175105    05-Sep-1996    2175559   
21-Jul-1998    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

Babcock & Wilcox Modular Nuclear Energy LLC merged into Babcock & Wilcox Nuclear
Energy, Inc. June 30, 2011

 

Monday, May 21, 2012        Prepared by AMSaus   Page 22 of 22



--------------------------------------------------------------------------------

SCHEDULE 3.10

TO PLEDGE AND SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None.